 



Exhibit 10.2
LEASE
     THIS LEASE (this “Lease”) is entered into and effective as of December 4,
2007 (the “Commencement Date”), by and between DMH Campus Investors, LLC, a
Delaware limited liability company (“Landlord”), and Neurocrine Biosciences,
Inc., a Delaware corporation (“Tenant”).
RECITALS
     A. Landlord owns that certain real property (the “Land”) located in the
City of San Diego, County of San Diego, State of California, commonly known as
12780 and 12790 El Camino Real, as legally described on Exhibit A attached
hereto, together with all existing and hereafter constructed improvements
thereto, including, but not limited to, two buildings totaling approximately
220,804 rentable square feet (the interior of such buildings collectively
referred to as the “Premises”), of which about 8,522 square feet is cafeteria
and related space (the “Cafeteria”), all as generally depicted in the floor
plans attached hereto as Exhibit B, and the right to use all easements and
appurtenances owned by Landlord benefiting the Land (collectively, the
“Appurtenant Rights”). The Land, the Premises and the Appurtenant Rights are
collectively referred to herein as the “Property.” The Property is adjacent to a
vacant parcel of land (known as Parcel 1 of the same map referenced in
Exhibit A) owned by Landlord, which does not contain any buildings, but which
may be the subject of future development (the “Adjacent Parcel”). Although
Tenant is the sole tenant of the Premises, the term “Common Area” is used in
this Lease to mean all aspects of the Property other than the Premises, such as
the exterior of the Premises, loading docks, ramps, drives, platforms, and the
pipes, conduits, wires and appurtenant equipment serving the Premises but
located outside of the Premises, the outdoor amphitheatre (the “Amphitheatre”),
water features, trash areas, parking areas, retention basin, roadways,
sidewalks, walkways, parkways, driveways and landscaped areas and similar areas
and facilities appurtenant to the Premises and located on the Property. The
nature of the Common Area may be altered in accordance with the Multi-Tenant
Provisions (described below).
     B. Landlord desires to lease to Tenant, and Tenant desires to lease from
Landlord, the Premises on the terms and conditions set forth below.
ARTICLE 1
PREMISES
     1.1 Lease. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises for the “Term” (as defined in Article 2) and upon the
terms, covenants and conditions set forth in this Lease. In addition, in
accordance with the terms of this Lease, Tenant (and through Tenant, its
employees, agents, guests, invitees, customers, service-providers, and licensees
[collectively, “Tenant’s Invitees"]) is granted the right to use the Common Area
in connection with its lease of the Premises throughout the Term of this Lease
and any Appurtenant Rights reasonably necessary for Tenant’s permitted use
hereunder. If any building is constructed on the Adjacent Parcel, then on the
date that a tenant begins occupancy of any portion of such building, this Lease
will be amended to incorporate the provisions of the attached Exhibit C (the
“Multi-Tenant Provisions”).
     1.2 Confirmation of Square Footage. For purposes of this Lease, “rentable
square feet” shall mean “rentable area” calculated pursuant to the Standard
Method for Measuring Floor Area in Office Buildings, ANSI/BOMA Z65.1 – 1996, as
amended and superseded from time to time (“BOMA”). Promptly after the full
execution and delivery of this Lease, the square footage of the Premises shall
be remeasured by a space measurement consultant selected by Landlord and
reasonably approved by Tenant,

1



--------------------------------------------------------------------------------



 



and such verification shall be made in accordance with the provisions of this
Section 1.2. In the event that the space measurement consultant determines that
the square footage of the Premises differs from the amounts set forth in Recital
A above, Landlord shall modify all amounts and figures appearing or referred to
in this Lease to conform to such corrected rentable square footage (provided
that the total amount of the “Monthly Rental,” as that term is defined in
Article 4 of this Lease shall not increase due to such remeasurement). If such
modification is made, it will be confirmed in writing by Landlord to Tenant.
ARTICLE 2
TERM AND EXTENSION OPTIONS
     2.1 Term. The term of this Lease (the “Term”) begins on the Commencement
Date and ends on the last day of the month in which the twelfth (12th)
anniversary of the Commencement Date falls, or the earlier termination of this
Lease in accordance with the provisions of this Lease (the “Expiration Date”).
The Term and Expiration Date may be extended in accordance with Section 2.2
below.
     2.2 Extension Of Term.
          (a) Subject to Section 2.2(e) below, Tenant shall have the right to
extend the Term for all of the Premises (“Renewal Option(s)”)) for two
(2) consecutive ten (10)-year periods (each a “Renewal Term”). The Renewal
Options granted herein may be exercised by the original Tenant and any Permitted
Assignee who occupies more than half of the Premises. The Expiration Date and
the date that the first Renewal Term expires shall be referred to herein as a
“Renewal Date.” Any such extension of the Term shall be subject to and on all of
the same terms and conditions of this Lease, as the same may be amended,
supplemented or modified from time to time, except that Monthly Rental (as
defined below) shall be as determined by this Section 2.2 below, and Monthly
Rental will automatically increase by 3.0% on each anniversary of the Renewal
Date throughout the Renewal Term. To exercise a Renewal Option, at least twelve
(12) months prior to the applicable Renewal Date, Tenant shall provide Landlord
with written notice stating that Tenant is exercising its extension option
(“Extension Notice”). Within thirty (30) days after Landlord’s receipt of the
Extension Notice, Landlord shall determine the Fair Market Rental Rate (as
defined below) by using its good faith judgment and deliver written notice
thereof (“Option Rent Notice”) to Tenant. Tenant shall have thirty (30) days
(“Tenant’s Review Period”) after receipt of the Option Rent Notice to accept in
writing Landlord’s determination of the Fair Market Rental Rate. In the event
Tenant objects to, or fails to accept, Landlord’s determination of the Fair
Market Rental Rate within the Tenant’s Review Period, Landlord and Tenant shall
attempt to agree upon such Fair Market Rental Rate, using their best good faith
efforts. If Landlord and Tenant fail to reach agreement on the Fair Market
Rental Rate within thirty (30) days after the expiration of Tenant’s Review
Period (“Outside Agreement Date”), then each party shall place in a separate
sealed envelope their final proposal as to Fair Market Rental Rate and such
determination shall be submitted to arbitration in accordance with the procedure
set forth below.
          (b) If Landlord fails to timely generate and deliver the initial
Option Rent Notice which triggers the negotiations procedure of Section 2.2(a)
above, then Tenant may commence such negotiations by providing written notice of
Tenant’s suggested Fair Market Rental Rate, in which event Landlord shall have
thirty (30) days (“Landlord’s Review Period”) after receipt of Tenant’s notice
of its proposed rental rate within which to accept such proposed rental. In the
event Landlord fails to accept in writing the rental proposed by Tenant, then
such proposal shall be deemed rejected, and Landlord and Tenant shall attempt in
good faith to agree upon such Fair Market Rental Rate, using their best good
faith efforts. If the parties fail to reach agreement within thirty (30) days
following Landlord’s Review Period

2



--------------------------------------------------------------------------------



 



(which shall be, in such event, the “Outside Agreement Date” in lieu of the
above definition of such date), then each party shall place in a separate sealed
envelope their final proposal as to Fair Market Rental Rate and such
determination shall be submitted to a Qualified Appraiser as set forth below.
          (c) For purposes of this Lease, the term “Fair Market Rental Rate”
shall mean the annual amount per square foot that tenants are paying in
then-current transactions between landlords and non-affiliated parties from new
or renewal, non-expansion (unless the expansion is pursuant to a comparable
definition of Fair Market Rental Rate), non-equity tenants of comparable
credit-worthiness, for comparable space, for a comparable use for a comparable
period of time (“Comparable Transactions”). In determining Comparable
Transactions with respect to the Building at 12790 El Camino Real, the
applicable market is to be the Del Mar Heights office submarket in San Diego,
California, and with respect to the Building at 12780 El Camino Real, the
applicable market is to be the Torrey Pines, UTC, and Sorrento Mesa laboratory
submarkets within San Diego, California. In any determination of Comparable
Transactions, appropriate consideration shall be given to the annual rental
rates per rentable square foot, the standard of measurement by which the
rentable square footage is measured, the ratio of rentable square feet to the
usable square feet, the type of escalation clause (e.g., whether increases in
additional rent are determined on a net or gross basis), parking rights and
obligations, signage rights, abatement provisions reflecting free rent and/or no
rent during the period of construction or subsequent to the commencement date as
to the space in question, brokerage commissions, if any, which would be payable
by Landlord in similar transactions, length of lease term, size and location of
premises being leased, building standard work letter and/or tenant improvement
allowances, if any, the condition of the base building and the landlord’s
responsibility with respect thereto, the value, if any, of the existing tenant
improvements and other generally applicable conditions of tenancy for such
Comparable Transactions. The parties acknowledge and agree that the intent of
this paragraph is to ensure that Tenant will obtain the same rent and other
economic benefits that Landlord would otherwise give in Comparable Transactions
and that Landlord will make and receive the same economic payments and
concessions that Landlord would otherwise make and receive in Comparable
Transactions with another tenant for the Premises as if Tenant hereunder elected
not to exercise its Renewal Option(s).
          (d) Landlord and Tenant will attempt to agree on a single MAI
appraiser or commercial real estate broker with at least five (5) years’
experience in appraising properties in San Diego County, California, that are
similar to the Premises (a “Qualified Appraiser”). Neither Landlord nor Tenant
shall consult with such Qualified Appraiser as to its opinion of the Fair Market
Rental Rate prior to the appointment. If the parties agree on a single Qualified
Appraiser, then each party shall submit to such Qualified Appraiser its separate
sealed envelope containing its opinion of the Fair Market Rental Rate of the
Premises as of the Outside Agreement Date. The sole responsibility of the
Qualified Appraiser will be to determine which of the rental amounts submitted
by Landlord and Tenant most accurately reflects the Fair Market Rental Rate of
the Premises as of the Outside Agreement Date. The Qualified Appraiser shall
select either Landlord’s or Tenant’s rental amount. The Qualified Appraiser has
no right to propose a middle ground or any modification of either of the
determinations made by either party. The Qualified Appraiser’s choice will be
submitted to the parties within fifteen (15) days after his or her selection. If
the parties are unable to agree on a single Qualified Appraiser within fifteen
(15) days following the Outside Agreement Date, each party will appoint a
Qualified Appraiser. Such Qualified Appraisers will then agree upon and
designate a third Qualified Appraiser, who shall make the determination
described above. Such third Qualified Appraiser may hold such hearings and
require such briefs as the Qualified Appraiser, in his or her sole discretion,
determines is necessary. In addition, Landlord or Tenant may submit to the
Qualified Appraiser, with a copy to the other party, within five (5) days after
the appointment of the Qualified Appraiser any market data and additional
information that such party deems relevant to the determination of the Fair
Market Rental Rate (“FMRR Data”) and the

3



--------------------------------------------------------------------------------



 



other party may submit a reply in writing within five (5) days after receipt of
such FMRR Data. Each party will pay one-half (1/2) of the fees and expenses of
the determining Qualified Appraiser. Each party will pay the fees and expenses
of the Qualified Appraiser selected by it, if applicable. Both parties shall use
their good faith and diligent efforts to ensure that the foregoing procedure to
determine the Fair Market Rental Rate shall be completed on or before six
(6) months prior to the scheduled commencement of the applicable Renewal Term.
The Fair Market Rental Rate determination shall be binding upon Landlord and
Tenant.
          (e) The Renewal Options automatically terminate and become void if
(a) Tenant fails to give Landlord an Extension Notice at least 12 months before
the then-current Expiration Date, (b) three times in any 18-month period tenant
commits a monetary default for which Landlord gives a notice regarding such
default (regardless of whether or not the default is subsequently cured), or (c)
Tenant assigns or subleases more than 50% of the rentable square feet of the
Premises other than to a Permitted Assignee.
ARTICLE 3
POSSESSION
     3.1 Condition. Tenant hereby acknowledges that it developed the Property
and has occupied the Premises since its completion and is currently in
possession of the Premises, and is familiar with the condition thereof and
accepts the Property in its “as-is” condition with all faults, and Landlord
makes no representation or warranty of any kind with respect to the Property,
and Landlord shall have no obligation to improve, alter or repair any aspect of
the Property, except as specifically set forth herein. Tenant waives all
warranties, whether express or implied (including any warranties of
merchantability or fitness for a particular purpose), with respect to the
Premises and the Property.
ARTICLE 4
RENTAL
     4.1 Monthly Rental. Tenant shall pay to Landlord the initial monthly amount
of Six Hundred Thirty-Two Thousand Six Hundred Fifteen and 75/100 Dollars
($632,615.75) (“Monthly Rental”), subject to adjustment pursuant to Section 19.2
below. Monthly Rental shall be paid in advance, on or before the first (1st) day
of each month, without deduction, setoff, prior notice, or prior demand,
commencing on the Commencement Date (subject to any abatements expressly
provided for in this Lease). Should the Commencement Date be a day other than
the first (1st) day of a calendar month, then the monthly installment of Monthly
Rental for the first partial month shall be equal to one-thirtieth (1/30th) of
the monthly installment of Monthly Rental for each day from the Commencement
Date to the end of the partial month.
     4.2 Adjustment To Monthly Rental. The Monthly Rental payable under
Section 4.1 shall be increased annually commencing on the first anniversary of
the Commencement Date, and on each anniversary of such date thereafter (each an
“Adjustment Date”). Upon the Adjustment Date the Monthly Rental amount shall be
increased by three percent (3%) of the Monthly Rental payable by Tenant
immediately prior to the applicable Adjustment Date.
     4.3 Additional Rental. In addition to Monthly Rental, Tenant shall pay to
Landlord, as “Additional Rental,” all sums required to be paid by Tenant to
Landlord pursuant to this Lease including, but not limited to, Operating
Expenses (as defined below), interest and late charges. All payment obligations
of Tenant under this Lease are deemed rent and Landlord shall have the same
rights

4



--------------------------------------------------------------------------------



 



and remedies for the nonpayment of such rent, including Additional Rental, as it
has with respect to the nonpayment of Monthly Rental. Except to the extent
otherwise provided in this Lease, Tenant is solely responsible for all costs for
the care, maintenance, taxes, insurance, utilities, repair and operating
expenses of the Premises.
          (a) Tenant shall pay monthly installments of Operating Expenses on the
first day of each month, in amounts specified in good faith by Landlord from
time to time, which, by the end of each calendar year (or by the Expiration
Date, if earlier), will total Landlord’s reasonable estimate of Operating
Expenses to be incurred for such year. For partial years, the Operating Expenses
will be calculated on a full-year basis and then prorated. If at any time
Landlord incurs an unanticipated Operating Expense (or any other expense to be
borne by Tenant under this Lease), Landlord may invoice Tenant for reimbursement
of such expense any time after the expense is incurred, in which case Tenant
shall pay the amount so invoiced within 30 days after Landlord delivers the
invoice. As soon as is reasonably practicable after the end of each calendar
year during which Tenant paid Operating Expenses based on Landlord’s estimates
as provided above, Landlord will furnish Tenant a reasonably detailed statement
of Operating Expenses for such calendar year (the “Statement”). Any amounts
owing for that year shall, within thirty (30) days, be paid by Tenant to
Landlord. Any amounts overpaid shall, at Landlord’s option, be credited against
the next installment(s) of estimated Operating Expenses and Monthly Rent due
from Tenant, or be refunded to Tenant within thirty (30) days after the date of
the Statement. The parties’ obligations with respect to payment or refund of any
deficiency or overpayment shall survive termination or expiration of this Lease;
provided that no Operating Expense payments shall be due from Tenant which are
not billed to Tenant within one (1) year after the Expiration Date of this
Lease, and provided further that Tenant’s failure to dispute the amount of any
Operating Expense or reconciliation statement within 180 days after Tenant’s
receipt of a reconciliation statement for the applicable calendar year, shall be
deemed Tenant’s waiver to ever make a claim based on Operating Expenses for the
applicable year.
          (b) As used in this Lease, the term “Operating Expenses” means any and
all costs, expenses and disbursements of every kind and character that Landlord
in good faith incurs, pays or becomes obligated to pay in connection with its
ownership interest in the Property, or the operation, maintenance, management,
repair, replacement, and security thereof; plus, with respect to such costs,
expenses, and disbursements for the Property which do not exclusively pertain to
the Property, the portion of such expenses which Landlord reasonably and
equitably allocates to the Property. If before the Multi-Tenant Provisions
become effective, there are any costs incurred in a single bill or contract
(e.g., landscaping services) which benefit both the Property and the Adjacent
Parcel, Landlord may allocate the costs of such items on an equitable basis to
the Property and the Adjacent Parcel, and include that portion of the bill which
is reasonably and equitably allocated to the Property in Operating Expenses.
Operating Expenses include, without limitation, any and all assessments Landlord
must pay pursuant to any covenants, conditions or restrictions, reciprocal
easement agreements, tenancy-in-common agreements or similar restrictions and
agreements affecting the Premises, Taxes (as defined below), assessments and
other similar governmental charges; water and sewer charges; the cost and
expense of insurance, including loss of rents coverage and all other coverage
procured by Landlord, and any applicable deductibles (provided the same are
commercially reasonable and to the extent in excess of $25,000, such deductibles
shall be treated as a Capital Expense (as defined below)); utilities (other than
those paid directly by Tenant to the utility provider); security; labor and
personnel costs (including applicable overhead); parking lot maintenance and
repair; a management fee to Landlord or its agent in the amount of 3.5% of the
Monthly Rental (the “Management Fee”); heating, ventilating and air conditioning
repairs, replacements (which will be treated as Capital Items), and maintenance;
waste disposal; elevator maintenance; repair, replacement (which replacements
may, in certain circumstances described below, be treated as Capital Items), and
maintenance of the plumbing, heating, ventilating, air conditioning, electrical,
life safety and building management systems furnished by Landlord (the “Building
Systems”);

5



--------------------------------------------------------------------------------



 



costs associated with the upkeep and operation of all parking and Common Areas;
costs and expenses of gardening and landscaping; maintenance of signs (other
than costs incurred by Tenant to maintain Tenant’s signs); and personal property
taxes levied on or attributable to personal property used in connection with the
Property. As to Capital Expenses (as defined below), such expenses shall only be
included in Operating Expenses if such Capital Items (as defined below) (i) are
incurred in order for the Property to comply with Applicable Laws, (ii) can
reasonably be anticipated to reduce Operating Expenses that would otherwise be
incurred, or (iii) are determined by Landlord to be reasonably necessary to keep
the Property in a first class condition based upon wear and tear of such items,
but all such Capital Expenses shall be amortized over the reasonable useful life
of such improvement, replacement, repair or equipment as reasonably determined
by Landlord (including an interest factor of the then-applicable Prime Rate).
All Operating Expenses for Capital Items are "Capital Expenses.” For purposes of
this Lease, the term “Capital Items” means those items that individually cost
more than $50,000.00 that are considered capital repairs, replacements,
improvements or equipment under generally accepted accounting principles
consistently applied, and any insurance deductible to the extent exceeding
$25,000.00.
          (c) Notwithstanding the above, Operating Expenses shall not include
the following:
                    (i) Interest, principal, depreciation, and other lender
costs and closing costs on any mortgage or mortgages, ground lease payments, or
other debt instrument encumbering the Premises;
                    (ii) Any bad debt loss, rent loss, or reserves for bad debt
or rent loss;
                    (iii) Landlord’s costs of defending or prosecuting any
lawsuit with any mortgagee, lender, ground lessor, broker, tenant, occupant, or
prospective tenant or occupant;
                    (iv) Landlord’s costs of selling or syndicating any of
Landlord’s interest in the Premises; and disputes between Landlord and
Landlord’s property manager;
                    (v) Landlord’s general corporate or partnership overhead and
general administrative expenses, and legal and accounting costs to the extent
the same are not related to the management of the Project;
                    (vi) Salaries of management personnel above the level of
property manager who are not directly related to the Premises or primarily
engaged in the operation, maintenance, and repair of the Premises, except to the
extent that those costs and expenses are included in the management fees;
                    (vii) Advertising, promotional expenditures and leasing
expenses primarily directed toward obtaining tenants to lease space in the
Property;
                    (viii) Leasing commissions, space-planning costs, attorney
fees and costs, disbursements, and other expenses incurred in connection with
leasing, other negotiations, or disputes with tenants, occupants, prospective
tenants, or other prospective occupants of the Premises, or associated with the
enforcement of any leases;
                    (ix) Charitable or political contributions;
                    (x) Costs for which Landlord is reimbursed by a third party
(other than through Operating Expense reimbursements);

6



--------------------------------------------------------------------------------



 



                    (xi) Fees paid to any affiliate or party related to Landlord
to the extent such fees exceed the charges for comparable services rendered by
unaffiliated third parties of comparable skill, stature and reputation in the
same market (excluding the Management Fee);
                    (xii) Any costs incurred in connection with the
redevelopment or any future expansion of the Property or the Adjacent Parcel,
including construction costs, permitting, design, or any other cost or fee in
connection with such future development process;
                    (xiii) Any cost relating to the presence of any Hazardous
Materials on the Property or Adjacent Parcel in violation of Applicable Law to
the extent such cost is the sole responsibility of Landlord or Tenant under
Section 20.19 below or any costs associated with the migration of Hazardous
Materials onto the Project or Property;
                    (xiv) any reserves for Capital Items; or
                    (xv) The cost of any item which Tenant pays directly (e.g.,
if the Multi-Tenant Provisions apply and Tenant pays directly all HVAC
maintenance for its Premises it will not be responsible for its Pro Rata Share
of HVAC maintenance for any other portion of the Project).
     4.4 Audit Right. Upon Tenant’s written request given not more than 120 days
after Tenant’s receipt of a Statement for a particular calendar year, Landlord
shall furnish Tenant with such reasonable supporting documentation in connection
with said Operating Expenses as Tenant may reasonably request. Landlord shall
provide said information to Tenant within thirty (30) days after Tenant’s
written request therefor. Within one hundred eighty (180) days after receipt of
a Statement by Tenant (the “Review Period”), if Tenant disputes the amount of
Operating Expenses set forth in the Statement, an independent certified public
accountant (which accountant (A) is a member of a regionally recognized
accounting firm, and (B) is not working on a contingency fee basis), designated
and paid for by Tenant, may, after reasonable notice to Landlord and at
reasonable times, inspect Landlord’s records with respect to the Statement at
Landlord’s offices, provided that Tenant has paid all amounts required to be
paid under the applicable Statement. If after such inspection, Tenant still
disputes such Additional Rent, a determination as to the proper amount shall be
made, at Tenant’s cost, by an independent certified public accountant (the
"Accountant”) selected by Landlord and subject to Tenant’s reasonable approval;
provided that if such determination by the Accountant proves that Operating
Expenses were overstated by more than five percent (5%), then the cost of the
Accountant and the cost of such determination shall be paid for by Landlord.
     4.5 Payment of Rent. All rent shall be paid in lawful money of the United
States, without any abatement, reduction or offset for any reason whatsoever, on
the first day of each month. Tenant shall pay Monthly Rental and Additional
Rental to Landlord c/o Veralliance Properties, Inc., 8910 University Center
Lane, Suite 630, San Diego, California 92122, or to such other address as
Landlord may from time to time designate in writing to Tenant; provided that
Tenant shall also be permitted to pay rent by bank wire or electronic funds
transfer (“EFT”), in which case Landlord will, at Tenant’s request, provide
Tenant with wiring instructions or other reasonably necessary information to
accomplish such EFT.
     4.6 Late Payments. If Tenant fails to pay any Monthly Rental or estimated
Operating Expenses within five business days of the first day of the calendar
month, or Tenant fails to pay or reimburse Landlord any other amount to be paid
under this Lease within 30 days after invoicing (or the period set forth in this
Lease if different), Tenant shall pay a late fee equal to three percent (3.0%)
of such unpaid amount. In addition, such unpaid amounts shall bear interest at
the rate equal to the sum of five percent (5.0%) plus the Prime Rate per annum
(the “Interest Rate”) from the due date if payment is not

7



--------------------------------------------------------------------------------



 



made by the 5th business day of each month, as to Monthly Rental or estimated
Operating Expenses, or within 30 days after invoicing from Landlord, as to all
other payment obligations of Tenant under this Lease. As used herein, “Prime
Rate” shall mean the base rate on corporate loans at large U.S. money center
commercial banks as published from time to time by The Wall Street Journal,
adjusted monthly to such published rate. In addition, Tenant acknowledges that
the late payment of any installment of Monthly Rental or Additional Rental will
cause Landlord to incur certain costs and expenses, the exact amount of which
are extremely difficult or impractical to fix. These costs and expenses may
include, but are not limited to, administrative and collection costs and
processing and accounting expenses. Landlord and Tenant agree that the late
charges described herein represent a reasonable estimate of the costs and
expenses Landlord will incur and is fair compensation to Landlord for its loss
suffered by reason of late payment by Tenant. If a late charge is payable under
this Lease, whether or not collected, at least three times during any 18-month
period, then Tenant’s monthly payments automatically will become due and payable
quarterly in advance, rather than monthly. (All monies paid to Landlord under
the preceding sentence may be commingled with other monies of Landlord and will
not bear interest; if Tenant breaches any provision of this Lease, then any
balance remaining from such funds may, at Landlord’s election, be applied to the
payment of any monetary default of Tenant.)
     4.7 Security Deposit/Letter of Credit. The parties agree that on or before
the Commencement Date, and subject to adjustment as set forth below, Tenant
shall deliver to Landlord a security deposit in the amount of nine times the
initial Monthly Rental (the “Security Deposit”); i.e., $5,693,541.75. In lieu of
depositing a cash Security Deposit with Landlord, Tenant may provide Landlord
with an irrevocable and transferable standby letter of credit in accordance with
the rules of ISP98 (or such other commonly accepted rules governing standbys
reasonably acceptable to Landlord) in a form and issued by a financial
institution reasonably acceptable to Landlord (“Letter of Credit”), which Letter
of Credit must automatically extend for minimum one-year periods unless, at
least 60 days prior to expiration, Landlord receives written notice from the
issuer of the Letter of Credit that the Letter of Credit will not be extended
for at least a one-year period (a “Non-Renewal Notice”). Landlord may draw the
Letter of Credit in part or in full in the event of any uncured default by
Tenant or to pay for any Tenant obligations under this Lease or in the event
Landlord receives a Non-Renewal Notice. To the extent Landlord draws more funds
on the Letter of Credit than can be applied to obligations then due or payable
to Landlord, the excess will be held by Landlord as a cash Security Deposit
subject to the terms and conditions of this Section 4.7. Within 10 business days
after Landlord’s request, and at Landlord’s sole cost, Tenant shall cause the
Letter of Credit to be re-issued or transferred to any buyer or lender of
Landlord or to be replaced if it is lost, mutilated, stolen, or destroyed
(provided that in the case of a loss, mutilation, theft, or destruction,
Landlord may be required as a condition of such replacement to sign the standard
“lost instrument affidavit and indemnity” or similar agreement on the issuing
bank’s standard form as a condition to replacement). Tenant shall ensure that,
on each third Adjustment Date throughout the Term (as it may be extended), the
sum of the unexpended portion of the Security Deposit plus the balance of the
Letter of Credit equals nine times the then applicable Monthly Rental.
     (a) Application of Security Deposit/Letter of Credit. Tenant hereby grants
to Landlord a security interest in the Security Deposit, including, but not
limited to, replenishments thereof. Landlord may apply such portion or portions
of the Security Deposit as are reasonably necessary for the following purposes:
(a) to remedy any default by Tenant, including Tenant’s failure to pay Monthly
Rental or Additional Rental or a late charge or interest on defaulted rent, or
any other monetary payment obligation of Tenant under this Lease; (b) to repair
damage to the Premises caused or permitted to occur by Tenant or Tenant’s
Invitee after all applicable notice and cure periods have elapsed; (c) to clean,
restore and repair the Premises following surrender to Landlord if not
surrendered in the condition required pursuant to the provisions of this Lease,
and (d) to remedy any other default of Tenant to the extent permitted by law
including, without limitation, paying in full on Tenant’s behalf any sums
claimed

8



--------------------------------------------------------------------------------



 



by materialmen or contractors of Tenant to be owing to them by Tenant for work
done or improvements made at Tenant’s request to the Premises, after the
expiration of any applicable notice and cure periods. Tenant hereby waives all
rights and restrictions contained in Section 1950.7(c) of the California Civil
Code and/or any successor statute. In the event the Security Deposit or Letter
of Credit or any portion thereof is so used, Tenant shall pay to Landlord,
promptly upon receipt of written demand therefor, an amount in cash sufficient
to fully restore the cash Security Deposit or within ten (10) business days
after demand shall increase the face value of the Letter of Credit, as the case
may be. If such Security Deposit shall be posted in cash, it shall be held by
Landlord in a separate interest-bearing account, and the interest earned thereon
shall be paid annually to Tenant. If Landlord transfers the Premises during the
Term, Landlord shall transfer the Security Deposit to any subsequent owner, in
which event the transferring landlord shall be released from all liability for
the return of the Security Deposit. Tenant specifically grants to Landlord (and
Tenant hereby waives the provisions of California Civil Code Section 1950.7 to
the contrary) a period of thirty (30) days following a surrender of the Premises
by Tenant to Landlord within which to inspect the Premises, determine the
expected costs to make required restorations and repairs, receive, and prepare
an accounting with respect to the Security Deposit. In no event shall the
Security Deposit or any portion thereof, be considered prepaid rent.
          (b) Minimum Cash Reserve Requirement. In the event that at any time
during the Term, the amount of Tenant’s cash and readily marketable investments
that Tenant has available (“Cash Reserve”) totals less than Fifty Million
Dollars ($50,000,000), then Tenant shall increase the security for this Lease by
an amount equal to Five Million Dollars ($5,000,000), as adjusted concurrent
with and in proportion to the annual increases in Monthly Rental (the
“Additional Security”), by either (i) posting an additional cash Security
Deposit, or (ii) causing an additional Letter of Credit to be issued, or
(iii) increasing the face amount of the existing Letter of Credit, Cash Reserve
excludes cash balances required to be maintained under any debt agreements,
including but not limited to debt service reserve funds, sinking funds,
principal and interest funds, and other debt related funds that are required to
be maintained as part of a debt obligation. In the event that Tenant’s Cash
Reserve later increases above Fifty Million Dollars and remains at or above that
level for eight consecutive calendar quarters, or if Tenant’s Cash Reserve at
any time increases above Seventy-Five Million Dollars ($75,000,000), provided
that Tenant is not in default under this Lease, any additional cash Security
Deposit will be returned and any additional Letter of Credit will be cancelled,
or any increase in the original Letter of Credit will be reduced, and Landlord
agrees to sign any documents or perform any acts necessary to cause the
foregoing to occur (but Tenant’s right to the return of the additional amount
after exceeding the applicable minimum Cash Reserve does not affect the
Landlord’s subsequent right to require the additional security if Tenant’s Cash
Reserve again falls below such minimum). From time to time during the Lease
Term, but no more often than quarterly, Landlord will be permitted to receive
from Tenant reasonable evidence of Tenant’s Cash Reserve, including statements
as to the Cash Reserve certified by Tenant’s CEO and CFO on behalf of Tenant and
acting in their corporate capacity, which Tenant will provide to Landlord within
ten (10) business days after request.
ARTICLE 5
TAXES
     5.1 Real Property Taxes.
          (a) As used in this Lease, the term “Taxes” shall include any form of
real property tax, assessment (special or otherwise), license fee, license tax,
use tax, or any other levy, charge, expense or imposition imposed by any
federal, state, county or city authority having jurisdiction, or any political
subdivision thereof, or any school, agricultural, lighting, drainage or other
improvement or special assessment district on any interest of Landlord or Tenant
(including any legal or equitable interest of

9



--------------------------------------------------------------------------------



 



Landlord or its mortgagee, if any) pertaining to Property (or the Project, and
equitably allocated to the Property, if and when the Multi-Tenant Provisions
apply). The term “Taxes” shall not include Landlord’s general income,
inheritance, estate or gift taxes, or any tax or assessment levied on rents
(other than Landlord’s gross receipts fee/tax if Landlord owns no other assets
than those relating to the Property or Adjacent parcel) or any permit fees,
exactions (for example, school fee or fire district fee required as a condition
to development of the Adjacent Parcel), or development fees or similar costs
required solely as a condition to the development of the Adjacent Parcel or
expansion of the Property.
          (b) Tenant shall have the right to contest with the applicable taxing
authority, in good faith, any Taxes, provided that Landlord’s interests are
protected. In the event Landlord receives any refund of Taxes, Landlord shall
promptly notify Tenant thereof. Landlord shall refund such amount to the extent
the refund is on account of Taxes paid by Tenant.
     5.2 Other Taxes. Tenant shall pay, prior to delinquency, all taxes,
assessments, license fees and public charges levied, assessed or imposed upon
its business operation, trade fixtures, leasehold improvements to the extent
assessed separately from Taxes on the Property (or the Project, if and when the
Multi-Tenant Provisions apply), and other personal property on the Premises. No
taxes, assessments, fees or charges referred to in this Section 5.2 shall be
considered Taxes under the provisions of Section 5.1.
ARTICLE 6
UTILITIES AND SERVICES
     6.1 Services. Landlord shall use commercially reasonable efforts to
furnish, or cause to be furnished, all utility connections to the Premises in
such amounts and capacity as are furnished on the Commencement Date. Tenant
shall arrange for and pay the cost of all utilities and services (including any
connection charges and taxes thereon) furnished to the Premises or otherwise
used by Tenant, including electricity, water, sewer, gas, telephone,
communication services, trash collection, and janitorial services. Landlord may
furnish to the Premises any of the utilities and services set forth in the
preceding sentence, in which case Tenant shall reimburse Landlord for Landlord’s
cost of furnishing such utilities and services. In no event shall Tenant be
responsible for the payment of any utility costs attributable to any development
work performed by Landlord, specifically including the construction of Building
3, including any modifications to the existing utility services provided to the
Property for such new construction. Landlord may not be held liable for failure
to furnish any utilities or services to the Premises unless the failure results
from Landlord’s gross negligence or willful misconduct (as addressed in
Section 6.3 below). If Landlord constructs new or additional utility facilities,
including wiring, plumbing, conduits, or mains, at the request of Tenant or due
to any changed or increased utility requirements generated by Tenant, Tenant
shall promptly pay to Landlord the total cost of such items on demand. The
discontinuance of any utilities or services, including Landlord’s discontinuance
or failure to provide any of the utilities or services furnished by Landlord to
the Premises, shall neither be deemed an actual or constructive eviction, nor
release Tenant from its obligations under this Lease including Tenant’s
obligation to pay rent (except as specifically provided in Section 6.3 below).
     6.2 Payment of Utilities. Tenant agrees to pay directly to the appropriate
utility company all charges for utility services supplied to Tenant or the
Premises. If Tenant fails to pay when due any charges referred to in this
Article 6, Landlord may pay the charge and Tenant shall reimburse Landlord, as
Additional Rental, for any amount so paid by Landlord within ten (10) days after
Tenant’s receipt of written demand therefor.

10



--------------------------------------------------------------------------------



 



     6.3 Interruption of Service. Notwithstanding the foregoing provisions, in
the event that any of the sanitary, electrical, heating, air conditioning,
water, elevator, life safety or other essential systems serving the Premises
(collectively, the “Essential Services”) are not supplied to the Premises
(i) solely due to Landlord’s (or its agents, employees, licensee’s or
contractor’s) gross negligence or (ii) in connection with construction on the
Adjacent Parcel or in connection with the construction of Building 3 or new
development of buildings on the Property (an “Abatement Event”), and such
inability materially impairs Tenant’s ability to carry on its business in the
Premises for a period of five (5) consecutive business days, the Monthly Rent
and Additional Rent shall be abated commencing with the sixth (6th) business day
of such material interference with Tenant’s business, based upon the extent to
which such inability to supply Essential Services materially impairs Tenant’s
ability to carry on its business in the Premises. Such abatement shall continue
until the Essential Services have been restored to such extent that the lack of
any remaining services no longer materially impairs Tenant’s ability to carry on
its business in the Premises.
ARTICLE 7
TENANT’S CONDUCT OF BUSINESS
     7.1 Permitted Use. Tenant may use the Premises only for general office,
laboratory and research and development (and including any other uses that
Tenant is currently engaged in on the Premises as of the Commencement Date), but
only to the extent such use is in accordance with the Operations Plan and all
Applicable Laws. “Operations Plan” means a plan substantially the same as the
Hazardous Materials Business Plan (submitted by the Tenant to the San Diego
County, Department of Environmental Health – Hazardous Materials Division) and
the Hazardous Materials Summary reports (submitted by the tenant to San Diego
Fire Department) regarding Tenant’s use of material quantities of Hazardous
Materials in or about the Premises. Tenant shall provide the initial Operations
Plan to Landlord within 45 days after the Commencement Date of this Lease. If,
at any time during the Term, Tenant desires to materially modify the Operations
Plan, Tenant must first obtain Landlord’s written approval (which approval may
not unreasonably be withheld or delayed).
     7.2 Signs. Tenant shall not affix upon the Premises any sign, advertising
placard, name, insignia, trademark, descriptive material or other like item
(collectively, “Signage”) without Landlord’s prior written approval, which
approval shall not be unreasonably withheld. Tenant shall have the exclusive
right to maintain all existing signage located on the Property, and, subject to
the previous sentence, to affix any additional items reasonably approved by
Landlord, at its sole cost and expense in accordance with all Applicable Laws
(as defined in Section 7.4 of this Lease), and shall maintain such items in good
condition and repair during the Term. In no event shall Tenant be permitted to
affix upon the Property any third party Signage, other than business
identification Signage of subtenants (provided such Signage rights are
reasonably approved by Landlord in accordance with Article 10) and Permitted
Assignees who occupy material portions of the Premises. Landlord hereby approves
of all Signage existing as of the Commencement Date. Before the Expiration Date
or earlier termination of this Lease, Tenant shall remove all signage relating
to it or any Tenant Invitee and repair any damaged caused by such removal.
     7.3 Parking. During the Term and Renewal Term(s), if any, Tenant shall be
entitled to use, without charge and without restriction, all of the subterranean
parking spaces at the Premises and all of the surface parking spaces located on
the Property. Landlord shall maintain the parking areas in good condition and
repair during the Term or any Renewal Term.

11



--------------------------------------------------------------------------------



 



     7.4 Compliance With Laws. For purposes of this Lease, the term “Applicable
Laws” includes all federal, state, county, city or government agency laws,
statutes, ordinances, standards, rules, codes, legal requirements or orders now
in force or hereafter enacted, promulgated or issued, including, without
limitation, insurance requirements and government measures regulating or
enforcing public access, occupational, health or safety standards for employers,
employees, landlords or tenants which are applicable to the Premises or Project,
as well as all private and public covenants, conditions and restrictions
burdening, governing or recorded against any aspect of the Property or the
Adjacent Parcel (“CC&Rs”) (provided Landlord will not vote for or propose any
new CC&Rs which would unreasonably impact Tenant’s use and enjoyment of the
Premises or its rights and benefits under this Lease), including the Site
Development Permit applicable to the Property and Adjacent Parcel and the
Covenants, Conditions, and Restrictions of the El Camino Real Association,
Covenant and Environmental Restriction on Property entered into as of April 1,
2003, among Tenant, Science Park Center, LLC, and the Solana Beach School
District, and the rules and regulations promulgated under each of the foregoing.
          (a) Tenant shall use the Premises in compliance with all Applicable
Laws.
          (b) Tenant shall, at Tenant’s sole cost and expense, after receipt of
written demand from the applicable governmental or legal authorities having
jurisdiction over the Premises, perform (or cause to be performed) all
structural and non-structural repairs, replacements, alterations and
improvements to the Premises, necessary to comply with all Applicable Laws to
the extent that such compliance was triggered by (A) Tenant’s particular use of
the Premises (as opposed to office and lab use generally) or the change of
Tenant’s use or increase in the intensity of such use, (B) the acts or omissions
of Tenant or Tenant’s Invitees, and/or (C) Alterations (as defined below) made
to the Premises by or on behalf of Tenant after the Commencement Date. In the
event Tenant fails to perform the legal requirements as required by this
Section 7.4(b) within a reasonable period of time after its receipt of notice,
Landlord may, at its election, perform or cause to be performed any of the
foregoing at Tenant’s expense.
          (c) Except to the extent of Tenant’s responsibility pursuant to
Section 7.4(b), Landlord shall, at Landlord’s sole cost and expense (but
includable in Operating Expenses except to the extent expressly prohibited in
this Lease), promptly make all structural repairs, replacements, alterations and
improvements to the Property needed to comply with all Applicable Laws, subject
to inclusion in Operating Expenses to the extent permitted hereunder; provided
that any requirements which are triggered due to Landlord’s development
activities on the Adjacent Parcel (or any new development activities on the
Property) shall not be included in Operating Expenses or payable by Tenant
(except that costs incurred after the Building 3 Completion Date may be
allocated in accordance with the Multi-Tenant Provisions).
          (d) This Section 7.4 shall not apply to any compliance issues relating
to “Hazardous Materials” or “Hazardous Materials Laws” (as each term is defined
in Section 20.19 below); the allocation of responsibility for which is set forth
in Section 20.19 of this Lease.
     7.5 Amphitheatre Use. Landlord and Tenant hereby acknowledge that unless
and until the Multi-Tenant Provisions become effective, use of the Amphitheatre
is limited to Tenant and Tenant’s Invitees.

12



--------------------------------------------------------------------------------



 



ARTICLE 8
MAINTENANCE, REPAIRS AND ALTERATIONS
     8.1 Maintenance Obligations. At Landlord’s expense (but includable in
Operating Expenses except to the extent expressly prohibited in this Lease),
Landlord shall repair and maintain the roof, exterior walls and structural
portions of the Premises, all aspects of the Common Areas, and shall replace
major components or the entirety of (A) the elevators, (B) the central plant,
(C) exterior air handlers and other exterior HVAC elements, and (D) all Building
Systems serving the Premises. All of such maintenance and replacement
obligations will be performed in a manner consistent with a first class lab and
office space. In all other regards, Tenant shall keep, maintain and preserve the
Premises in first class condition and repair and shall, at Tenant’s sole cost
and expense, promptly make all non-structural repairs and maintenance to the
Premises and every part thereof and perform and pay for the operation,
maintenance and repair of fixtures and the elevators, central plant, exterior
air handlers and other HVAC elements and all Building Systems serving the
Premises. Tenant shall at its sole cost (i) maintain and repair, and repaint,
all in first class condition, all aspects and portions of the Premises other
than those for which Landlord is responsible under this Section 8.1,
(ii) arrange for the removal of trash from the Premises, (iii) maintain service
agreements reasonably satisfactory to Landlord relative to maintenance and
repair of the security systems within the Premises, and of the HVAC and life
safety systems serving the Premises, (vi) maintain janitorial and pest control
service agreements with respect to the Premises, reasonably acceptable to
Landlord (which contracts must at least include semi-annual floor waxing and
annual carpet cleaning and annual grill cleaning); and (vii) maintain
maintenance and repair logs with respect to all aspects of the Premises for
which Tenant is conducting maintenance or repair, and make the logs available to
Landlord for its review. Upon request, Tenant shall provide Landlord with
current copies of all maintenance, service and cleaning contracts throughout the
Term. Tenant will promptly notify Landlord if any items which Tenant is
responsible for maintaining is in need of replacement or if any of the major
components of such items are in need for replacement so that Landlord can
perform such replacements as required by this Lease.
     Tenant shall have no obligation under this Section 8.1 with respect to
Hazardous Materials or Hazardous Materials Laws; Tenant’s obligations with
regard to Hazardous Materials and Hazardous Materials Laws are set forth in
Section 20.19 of this Lease.
     8.2 Landlord’s Right To Perform. Landlord shall have the right to perform
any obligation of Tenant under this Lease should Tenant fail to commence
performance within fifteen (15) days after receipt of written demand therefor
(except in the event of threat to the health and safety of any person in the
Premises, in which event Tenant fails to commence performance within five
(5) business days after receipt of written demand therefor, or such shorter
period of time as may be appropriate under the circumstances) or, after
commencing same, fail to diligently pursue such repairs to completion within
thirty (30) days after receipt of written demand therefor. If, in accordance
with this paragraph, Landlord performs any obligation for which Tenant is
responsible pursuant to the terms of this Lease, Tenant shall pay the reasonable
cost of such performance to Landlord with interest at the Interest Rate from the
date of such expenditure by Landlord as Additional Rental, promptly upon receipt
of a bill from Landlord for same.
     8.3 Tenant’s Right To Perform. Tenant shall have the right to perform any
work that Tenant reasonably deems necessary in connection with the Premises
should Landlord fail to perform its obligations under this Lease within fifteen
(15) days after receipt of written demand therefor (except in the event of
threat to the health and safety of any person in the Premises, in which event
Landlord fails to commence such repairs within five (5) days after receipt of
written demand therefor, or such shorter period of time as may be appropriate
under the circumstances) or, after commencing same, fail to

13



--------------------------------------------------------------------------------



 



diligently pursue such repairs to completion. If, in accordance with this
paragraph, Tenant makes any repairs that Landlord is obligated to make pursuant
to the terms of this Lease, Landlord shall pay the cost of such repairs to
Tenant with interest at the Interest Rate from the date of such expenditure by
Tenant promptly upon receipt of a bill from Tenant for same.
     8.4 Alterations. Without first obtaining the written consent of Landlord,
Tenant shall not make or cause to be made to the Premises any addition,
renovation, alteration, reconstruction or change (collectively, “Alterations”)
(a) involving structural changes or additions, (b) affecting the exteriors of
any building, or (c) cost more than $40,000 individually or, when added to all
prior Alterations for the preceding 12 months, cost more than $100,000. If
Landlord’s consent is required, then Tenant shall submit to Landlord detailed
plans and specifications for all proposed Alterations when requesting Landlord’s
consent of such proposed Alterations. Tenant shall comply with all conditions
which may be reasonably imposed by Landlord, including but not limited to
Landlord’s reasonable approval of all contractors or construction techniques
(but Landlord may not unreasonably impose such restrictions) and, if the
estimated cost of the design and construction of the alterations exceeds
$500,000, the establishment of security for payment of such amounts, and Tenant
shall reimburse Landlord for architectural, engineering, or other consulting
costs which reasonably may be incurred by Landlord in determining whether to
approve any such Alterations. Tenant shall, before commencing any Alterations,
at Tenant’s sole cost, (i) acquire (and deliver to Landlord a copy of) a permit
from appropriate governmental agencies to make such Alterations (any conditions
of which permit Tenant shall comply with, at Tenant’s sole cost, in a prompt and
expeditious manner), (ii) if the cost of the Alteration exceeds $500,000, obtain
and deliver to Landlord (unless this condition is waived in writing by Landlord)
a lien and completion bond in an amount equal to 125% of the estimated cost of
the proposed Alterations, to insure Landlord against any liability for
mechanics’ liens and to ensure completion of the work, (iii) obtain (and deliver
to Landlord proof of) reasonably adequate insurance, including workers
compensation insurance, with respect to the individuals and entities installing
or involved with such Alterations (which insurance Tenant shall maintain in
force until completion of the Alterations). All Alterations shall upon
installation become the property of Landlord and shall remain on and be
surrendered with the Premises on termination of this Lease, except that Landlord
may, at its election, require Tenant to remove any or all of the Alterations, by
so notifying Tenant; but Tenant shall only be obligated to remove or restore
Alterations made to the Premises by Tenant if either Landlord did not receive a
request from Tenant for consent to the Alterations (and notifies Tenant prior to
the expiration of this Lease that such removal will be required if Landlord was
aware of the Alteration before such expiration date) or Landlord, at the time
Landlord grants its consent therefor, states in writing that they must be
removed or restored upon expiration or earlier termination of this Lease. Tenant
may, at its option, remove or restore any Alterations that Tenant is required or
permitted to remove or restore at any time on or before the expiration or
earlier termination of this Lease. Tenant shall notify Landlord of the
commencement date for all construction at least five (5) days prior to
constructing any Alterations in order to allow Landlord an opportunity to post a
notice on non-responsibility.
     8.5 No Liens By Tenant. Tenant shall, at all times during the Term or
Tenant’s occupancy of the Premises after the expiration or earlier termination
of the Term, keep the Premises free from any liens arising out of any work
performed or materials furnished by or for Tenant.
ARTICLE 9
EMINENT DOMAIN
     9.1 Taking. The term “Taking,” as used in this Article 9, shall mean an
appropriation or taking under the power of eminent domain by any public or
quasi-public authority or a voluntary sale or conveyance in lieu of condemnation
but under threat of condemnation.

14



--------------------------------------------------------------------------------



 



     9.2 Total Taking. In the event of a Taking of the entire Premises, this
Lease shall terminate and expire as of the date possession is delivered to the
condemning authority and Landlord and Tenant shall each be released from any
liability accruing pursuant to this Lease after the date of such termination,
but Monthly Rental and Additional Rental for the last month of Tenant’s
occupancy shall be prorated and Landlord shall refund to Tenant any Monthly
Rental and Additional Rental paid in advance.
     9.3 Partial Taking.
          (a) Tenant’s Right to Terminate. Tenant shall have the option to
terminate this Lease upon giving notice in writing of such election to Landlord
within sixty (60) days after Tenant’s receipt of written notice that a portion
of the Premises has been or shall be so taken if, (a) there is a Taking of more
than twenty-five percent (25%) of the rentable square feet of the Premises and
Tenant reasonably determines that such Taking will have a material adverse
impact upon Tenant’s business, or (b) because of the laws then in force, the
Premises may not be used for the same use being made before such Taking, whether
or not restored. This Lease shall terminate effective as of the date Tenant is
required to vacate the portion of the Premises taken. Notwithstanding anything
to the contrary in this paragraph, if within 20 days after Landlord’s receipt of
the Tenant’s termination notice under this paragraph, Landlord notifies Tenant
that Landlord at its cost will add to the remaining Premises so that the area of
the Premises will be substantially the same after the Condemnation as they were
before the Condemnation, and such work will be completed within six (6) months
after the date of such taking, and further provided that Landlord commences the
restoration promptly after Landlord so notifies Tenant and completes the
required work within such six (6) month period, then all obligations of Tenant
under this Lease remain in effect, except that Monthly Rental and all Additional
Rent will be abated or reduced during the period from the date of condemnation
until the completion of such restoration by the ratio of (A) the area of the
Premises taken to (B) the area of the Premises immediately before the Date of
Condemnation, or if the remainder of the Premises is not usable by Tenant for
its intended purposes hereunder, then rent shall be entirely abated.
          (b) Landlord’s Right to Terminate. Landlord shall have the option to
terminate this Lease upon giving notice in writing of such election to Tenant
within sixty (60) days after Landlord’s receipt of written notice that a portion
of the Premises has been or shall be so taken if, (a) there is a Taking of more
than twenty-five percent (25%) of the rentable square feet of the Premises, or
(b) because of the laws then in force, the Premises may not be used for the same
use being made before such Taking, whether or not restored. This Lease shall
terminate effective as of the date Tenant is required to vacate the portion of
the Premises taken.
          (c) Landlord and Tenant waive the provisions of any statute (including
California Code of Civil Procedure Section 1265.130 or any successor statute)
that allows Landlord or Tenant to petition the applicable court to terminate
this Lease in the event of a partial taking of the Premises.
     9.4 Award. The entire award or compensation in any such condemnation
proceeding, whether for a total or partial Taking, or for diminution in the
value of the leasehold or for the fee, shall belong to and be the property of
Landlord; and, in any event, the holder of any mortgage or deed of trust
encumbering the Premises shall have a first priority to the extent of the unpaid
balance of principal and interest on its loan. Without derogating the rights of
Landlord or said lender under the preceding sentence, Tenant shall be entitled
to recover from the condemning authority such compensation as may be separately
awarded by the condemning authority to Tenant or recoverable from the condemning
authority by Tenant in its own right for the taking of trade fixtures, equipment
and other personal property owned by Tenant and for the expense of removing and
relocating its business, for loss of goodwill and for other damages to its
business.

15



--------------------------------------------------------------------------------



 



     9.5 Continuation Of Lease. In the event of a partial Taking, if neither
Landlord nor Tenant elects to terminate this Lease as provided above (or has no
right to so terminate), Landlord agrees, at Landlord’s cost and expense (to the
extent of condemnation proceeds actually received) as soon as reasonably
possible after the Taking, to restore the Premises on the land remaining to a
complete unit of like quality and character as existed prior to the Taking (and
usable by Tenant for the same purposes and to the same extent used prior to the
taking), provided that in no event shall Landlord be required to restore
Tenant’s personal property, trade fixtures or equipment or any Alterations made
by Tenant and, thereafter, Monthly Rental and Additional Rent shall be reduced
based on the square footage of the interior portion of any building taken as
compared to the portion remaining. In the event of a Taking of all or a portion
of the parking area and Landlord is unable to promptly provide Tenant with
suitable replacement parking area of at least 540 total spaces, Monthly Rental
shall be reduced on an equitable basis, taking into account the relative value
of the parking spaces taken unless Landlord provides reasonable on-site
alternative, or reasonable proximate (with shuttle service) parking
arrangements.
ARTICLE 10
ASSIGNMENT AND SUBLETTING
     10.1 Landlord’s Consent Required. Tenant shall not assign, sublet, pledge,
encumber, license or hypothecate all or any part of this Lease or Tenant’s
interest in the Premises (provided the foregoing shall apply to Tenant’s
leasehold interest only and not to equipment loans, drug licensing or other
encumbrances or arrangements not attaching to the interest in the leasehold
estate) or permit the assignment, disposition, transfer, acquisition, or
issuance of direct or indirect ownership interests (whether stock, partnership
or otherwise) in Tenant, to or by any person, entity, or group of related
persons or affiliated entities, whether in a single transaction or in a series
of related transactions, which results in such person, entity, or group holding
(or assigning, transferring, disposing of, or selling) 50% or more of the
aggregate ownership interests in Tenant outstanding immediately prior to such
transaction or series of related transactions (collectively, “Assignment” or
“Assign”) without first procuring the written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed. Landlord’s
disapproval of a proposed Assignment is deemed reasonable if the proposed
Assignment, in Landlord’s reasonable determination, could jeopardize Landlord’s
(or any of its owner’s) tax status (whether as a REIT, ERISA plan, or
otherwise). Notwithstanding the foregoing, the parties acknowledge that Tenant
is a publicly traded company and the sale of stock in Tenant which occurs over a
public or private stock exchange is not within Tenant’s control and Landlord
will not have any consent rights with respect to any such transfers or sale of
stock. Notwithstanding any other provision of this Lease, Tenant may, upon
written notice to Landlord, but without obtaining Landlord’s consent, without
constituting a default under this Lease, (a) assign this Lease or all or any
portion of the Premises to (i) any parent or subsidiary entity of Tenant,
(ii) any person or entity that acquires all or substantially all of Tenant’s
assets or all or any portion of the capital stock or other ownership interest in
Tenant, (iii) any entity with which Tenant merges or is consolidated, regardless
of whether Tenant is the surviving entity, or (iv) any person or entity that
acquires all or substantially all of the business or assets operated or located
on the Premises; or (b) cause a sale or transfer of all or any portion of the
capital stock or other ownership interests in Tenant (each successor entity,
assignee, purchaser or subtenant in (a) or (b) being referred to herein as a
“Permitted Assignee”) provided that effective no later than the assignment to
the Permitted Assignee (if a full assignment rather than a mere sublease and not
in the case where the Permitted Assignee is, by operation of law, the successor
to Tenant), the original Tenant under this Lease execute a guaranty of all
tenant obligations under this Lease substantially in the form of the attached
Exhibit E. In addition, an Assignment shall not include, and Landlord’s consent
shall not be required for, any sale or other transfer of Tenant’s capital stock
(or other ownership interest if Tenant is not a corporation) including, but not
limited to, any sale or transfer by an existing shareholder.

16



--------------------------------------------------------------------------------



 



     10.2 Procedures. Should Tenant desire to enter into an Assignment for which
Landlord’s consent is required, Tenant shall request, in writing, Landlord’s
consent to the proposed Assignment at least fifteen (15) days before the
intended effective date of the proposed Assignment, which request shall include
the following: (a) a copy of the proposed Assignment agreement, (b) reasonable
evidence of the financial condition, operating history and management of the
Assignee, and the Assignee’s intended use for the Premises (including its
proposed Operations Plan), and (c) any information relevant to the proposed
Assignment that Landlord may reasonably request. Within ten (10) business days
after receipt of Tenant’s request for consent to the proposed Assignment
together with all of the above-required information (including any follow-up
information reasonably requested by Landlord), Landlord shall respond in writing
by either: (i) consenting to the proposed Assignment; or (ii) refusing to
consent to the proposed Assignment and citing the specific reason(s) for such
refusal. If Landlord fails to respond within such 10-business day period, Tenant
may give Landlord a notice that expressly states the following in all capital
letters: “URGENT NOTICE TO LANDLORD. IF YOU FAIL TO DISAPPROVE OF THE REQUESTED
ASSIGNMENT DESCRIBED BELOW WITHIN THREE BUSINESS DAYS AFTER RECEIPT OF THIS
NOTICE, YOUR FAILURE WILL BE DEEMED CONSENT TO THE DESCRIBED ASSIGNMENT.”
Landlord’s failure to respond within such 3-business day period to Tenant’s
second request for the proposed Assignment shall be deemed Landlord’s consent
thereto. Landlord will not be liable in damages to Tenant or to any proposed
subtenant, assignee or other transferee if such consent is adjudicated to have
been unreasonably withheld, in which case Tenant’s sole remedies are (i) to have
the proposed Transfer declared valid as if Landlord’s consent had been given (in
which case Tenant will be entitled to reasonable attorney’s fees if Tenant is
the prevailing party in such litigation) and Landlord agrees and consents to
such relief being obtainable via ex parte application or (ii) monetary damages
if Tenant establishes that Landlord’s consent was withheld in bad faith. Tenant
irrevocably assigns to Landlord, as security for Tenant’s obligations under this
Lease, all rent and other amounts from any Assignment, and Landlord, as assignee
and as special attorney-in-fact for Tenant, or a receiver for Tenant appointed
on Landlord’s application, may collect such rent and other amounts and apply
them toward Tenant’s obligations under this Lease; except that, unless and until
Tenant receives notice from Landlord to the contrary, Tenant may collect such
rent and other amounts. Tenant shall promptly reimburse Landlord for Landlord’s
reasonable costs of reviewing, consenting to, rejecting or consummating any
proposed Transfer, including reasonable attorneys’ fees. Tenant shall promptly
pay to Landlord one-half of all rents and other consideration, of whatever
nature, payable by the proposed transferee (or receivable by Tenant) pursuant to
any Assignment (net of Tenant’s out-of-pocket leasing commission, legal fees,
marketing costs, improvement costs and any similar cost items incurred in
connection with the Assignment), that exceeds (1) if a sublease of a portion of
the Premises, the portion of the Monthly Rental and Additional Rent that is
allocable to the portion of the Premises subleased (such allocation based on the
area of the portion subleased), or (2) if any other Assignment, the Monthly
Rental and Additional Rent attributable to the Premises.
     10.3 No Release/Waiver. No Assignment, whether with or without Landlord’s
consent, shall relieve Tenant from its obligations under this Lease and, as a
condition to any Assignment (if a full assignment rather than a mere sublease
and not in the case where the Permitted Assignee is, by operation of law, the
successor to Tenant), Tenant shall execute a guaranty of all tenant obligations
under this Lease in the form of the attached Exhibit E. A consent to one
Assignment by Landlord shall not be deemed to be a consent to any subsequent
Assignment to any other party.
     10.4 Form. Any Assignment (other than to a Permitted Assignee) shall be
evidenced by an instrument in form and content reasonably satisfactory to
Landlord and executed by Tenant and the assignee or sublessee, as the case may
be, to evidence the Assignee’s assumption of the Lease. Any assignment to a
Permitted Assignee in which the surviving entity is not Neurocrine Biosciences,
Inc., will contain an express written provision by which the Permitted Assignee
expressly assumes in writing all of

17



--------------------------------------------------------------------------------



 



the obligations under this Lease, and Tenant agrees to provide Landlord with
reasonable evidence of such assignment and assumption.
ARTICLE 11
INSURANCE AND INDEMNITY
     11.1 Tenant’s Insurance. Tenant, at its sole cost and expense, shall
procure, pay for and keep in full force and effect throughout the Term the
following types of insurance, in at least the amounts and in the forms specified
below:
          (a) Commercial general liability insurance with combined single limit
for bodily injury, personal injury, death and property damage liability coverage
in the amount of Ten Million Dollars ($10,000,000) per occurrence. The
commercial general liability limits may be met by a combination of primary and
umbrella insurance policies. Such policies shall insure against personal injury,
bodily injury, death and damage to property occurring on or around the Property,
or resulting from Tenant’s or Tenant’s invitee’s use or occupancy of the
Property, or resulting from Tenant’s activities in or about the Property, which
insurance shall contain “blanket contractual liability” and “broad form property
damage” endorsements insuring Tenant’s performance of Tenant’s obligations to
indemnify Landlord as contained in this Lease. All such liability insurance
shall specifically insure the performance by Tenant of the indemnity agreement
set forth in Section 11.5.
          (b) Worker’s compensation coverage as required by law.
          (c) Business interruption insurance for a period of six months.
          (d) Insurance covering all of Tenant’s Alterations, trade fixtures,
equipment and other personal property from time to time in, on or about the
Premises in an amount not less than their full replacement value from time to
time, providing protection against any peril included within an ISO “Special
Form” insurance policy.
          (e) Employers Liability Coverage of at least $1,000,000.00 per
occurrence.
     11.2 Landlord’s Insurance.
          (a) Landlord shall maintain, as the minimum coverage required of it by
this Lease, fire and property damage insurance in an ISO “Special Form” policy
(formerly known as an “all-risk” policy) insuring Landlord (and Landlord’s
lender as a loss payee) against loss from physical damage to the Premises with
coverage of not less than one hundred percent (100%) of the full actual
replacement cost thereof and against loss of rents for a period of not less than
twelve (12) months, together with endorsements to cover any additional work
required to comply with any Applicable Laws at the time of restoration. Such
fire and property damage insurance, at Landlord’s election, but without any
requirements on Landlord’s behalf to do so, (i) may be written in so-called “all
risk” form, excluding only those perils commonly excluded from such coverage by
Landlord’s then property damage insurer; and/or (ii) may provide coverage for
physical damage to the improvements so insured for up to the entire full actual
replacement cost thereof. Landlord shall not be required to cause such insurance
to cover any of Tenant’s personal property, inventory or trade fixtures or any
modifications, or any Alterations made or constructed by Tenant to or within the
Premises after the Commencement Date. No such policy for fire and property
damage insurance required to be maintained by Landlord pursuant to this
paragraph shall have a deductible greater than Fifty Thousand Dollars
($50,000.00), unless approved in writing by Tenant. Landlord shall use
commercially reasonable efforts to obtain such insurance at competitive rates.

18



--------------------------------------------------------------------------------



 



          (b) Landlord shall maintain commercial general liability insurance
insuring Landlord (and Landlord’s lender as an additional insured) against
liability for personal injury, bodily injury, death and damage to property
occurring in, on or about, or resulting from the use or occupancy of the
Property, or any portion thereof, with combined single limit coverage of at
least Five Million Dollars ($5,000,000). Landlord may carry such greater
coverage as Landlord or Landlord’s lender may from time to time determine is
reasonably necessary for the adequate protection of Landlord and the Property,
provided that such limit shall in no event exceed the limit commonly carried by
owners of property similarly situated and operating under similar circumstances
unless as part of an Umbrella or blanket policy covering more than the Property
(in which case the Property’s allocable share of the premium for such
above-market limit may not exceed the premium that would be payable for a limit
commonly carried by owners of property similarly situated and operating under
similar circumstances). Any deductible for Landlord’s commercial general
liability insurance will not be included in Operating Expenses.
          (c) Landlord may insure against loss or damage to the improvements
located on the Property caused by earthquake or Differences in Conditions. In
the event of damage due to an earthquake, Landlord shall bear the cost of any
deductible payable in connection therewith, except to the extent of Tenant’s pro
rata share of such deductible (i.e., 100%, unless and until the Multi-Tenant
Provisions become effective), amortized as a Capital Expense pursuant to the
provisions of Section 4.3 above. In no event shall Tenant be responsible for any
shortfall amount of such earthquake insurance proceeds.
          (d) Landlord may procure pollution insurance. If such insurance is
procured for a multi-year period, the costs of such coverage will be included in
Operating Expenses on an amortized basis over the period of such insurance
coverage (as if the cost were a Capital Expense and the useful life of such
Capital Expense were the term of the coverage).
          (e) Landlord may maintain any other commercially reasonable insurance
which in the reasonable opinion of its insurance broker, advisor or legal
counsel is prudent in carry under the given circumstances, provided such
insurance is available at commercially reasonable rates and commonly carried by
owners of property similarly situated and operating under similar circumstances.
     11.3 Policy Form. All policies of insurance required of Tenant herein shall
be issued by insurance companies with general policy holder’s rating of not less
than A and a financial rating of not less than Class VII, as rated in the most
current available “Best’s Key Rating Guide”, and which are admitted to do
business in the State of California. All such policies, except for the Worker’s
Compensation coverage, shall name as additional insureds, Landlord and
Landlord’s mortgagee(s), ground lessor(s), or beneficiary(ies) whose names and
addresses have been provided to Tenant, The Prudential Insurance Company of
America (or any of its affiliates designated by Landlord), and Landlord’s
managing agent (which initially is Veralliance Properties, Inc.). Executed
copies of the policies of insurance or certificates thereof shall be delivered
to Landlord on or before the Commencement Date. Thereafter, executed copies of
renewal policies or certificates thereof shall be delivered to Landlord prior to
the expiration of the term of each policy. All policies of insurance delivered
to Landlord must contain a provision that the company writing the policy will
give to Landlord at least 10 days’ prior written notice of any cancellation or
lapse in such insurance. All policies required of Tenant herein shall be
endorsed to read that such policies are primary policies as to claims within the
Premises and any insurance carried by Landlord or Landlord’s property manager
shall be noncontributing with such policies.
     11.4 Blanket Policies. Notwithstanding anything to the contrary contained
in this Article 11, Landlord or Tenant’s obligation to carry insurance may be
satisfied by coverage under a so-called

19



--------------------------------------------------------------------------------



 



blanket or umbrella policy or policies of insurance if approved by the other
party which approval may not unreasonably be withheld).
     11.5 Indemnity.
          (a) “Landlord” for the purposes of this Section 11.5 shall mean and
include Landlord and Landlord’s successors, assigns, shareholders, members,
partners, directors, employees, contractors and agents. Tenant shall defend
(with counsel reasonably acceptable to Landlord), indemnify and hold harmless
Landlord from and against any and all claims, actions, causes of action,
demands, rights, damages, costs (including reasonable attorneys’ fees and court
costs), liabilities, debts, obligations, judgments, remedies, benefits, losses
and expenses of any kind whatsoever (collectively, “Claims”) which may now or in
the future be incurred or suffered by Landlord by reason of, arising out of or
connected with (i) Tenant’s or Tenant’s Invitee’s acts or omissions, (ii) any
breach of this Lease by Tenant, (iii) violation of any Applicable Law caused by
Tenant or any Tenant Invitee, or (iv) the death, bodily injury or property
damage suffered by any third party occurring (A) within the Premises (or on or
about the Premises after the Multi Tenant Provisions become effective) or
(B) directly resulting from Tenant’s or Tenant’s Invitee’s use or occupancy of
the Premises, or from Tenant’s or Tenant’s Invitee’s activities in or about the
Premises. Notwithstanding any of the foregoing to the contrary, Tenant shall not
be liable for, and Tenant’s indemnity under this Section 11.5(a) shall not
extend to, (1) any damage or injury to the extent and in the proportion that the
same is ultimately determined to be attributable to the gross negligence or
intentional misconduct of Landlord or (2) any punitive damages claimed by
Landlord. Landlord shall reimburse Tenant for any amounts paid to Landlord by
Tenant under this Section 11.5(a) to the extent Landlord receives insurance
proceeds therefor. Tenant’s obligations under this Section 11.5(a) shall survive
the expiration or earlier termination of this Lease.
          (b) “Tenant” for the purposes of this Section 11.5(b) shall mean and
include Tenant and Tenant’s successors, assigns, shareholders, members,
partners, employees, contractors and agents. Landlord shall defend (with counsel
reasonably acceptable to Tenant), indemnify and hold harmless Tenant from and
against any and all Claims which may now or in the future be incurred or
suffered by Tenant by reason of, arising out of or connected with (i) Landlord’s
gross negligence or intentional misconduct, or (ii) any breach of this Lease by
Landlord. Notwithstanding any of the foregoing to the contrary, Landlord shall
not be liable for, and Landlord’s indemnity under this Section 11.5(b) shall not
extend (1) to any damage or injury to the extent and in the proportion that the
same is ultimately determined to be attributable to the negligence or
intentional misconduct of Tenant or any Tenant Invitee, or (2) any punitive
damages claimed by Tenant. Tenant shall reimburse Landlord for any amounts
incurred by Landlord under this Section 11.5(a) to the extent Tenant receives
insurance proceeds therefor. Landlord’s obligations under this Section 11.5(b)
shall survive the expiration or earlier termination of this Lease.
     11.6 Waiver Of Subrogation. Landlord and Tenant (as applicable, the
“Insuring Party”) each waives any rights it may have against the other on
account of any loss or damage occasioned to the Insuring Party arising from any
liability, loss, damage or injury caused by fire or other casualty to the extent
insurance is carried or required to be carried by the Insuring Party pursuant to
this Lease. All insurance policies obtained by Landlord and Tenant relating to
the Premises (other than the liability policies) shall contain endorsements
waiving any right of subrogation which the insurer may otherwise have against
the noninsuring party. The foregoing release and the foregoing requirement for
waivers of subrogation shall be operative only so long as the same shall not
preclude the obtaining of such insurance; provided that if either party’s
insurer refuses to include the waiver of subrogation provided for above, such
party must notify the other party and if such other party finds an alternate
insurer who will provide such a waiver, the insurance will be purchased from the
insurer willing to waive subrogation.

20



--------------------------------------------------------------------------------



 



     11.7 Failure By Tenant To Maintain Insurance. If Tenant refuses or neglects
to secure and maintain insurance policies complying with the provisions of this
Article 11, Landlord may, after notice to Tenant and a five (5) business day
cure period, secure the appropriate insurance policies and Tenant shall pay,
upon demand, the cost of same to Landlord along with a coordination fee in the
amount of 10% of the costs of such insurance, as Additional Rental.
ARTICLE 12
DAMAGE
     12.1 Insured Casualty. In the case of damage by fire or other perils
covered by the insurance carried or required to be carried pursuant to
Article 11, provided that neither Landlord nor Tenant terminates this Lease as
provided herein, Landlord shall as soon as possible commence such repair,
reconstruction and restoration of the Premises and shall diligently prosecute
the same to completion, but Landlord shall not be required to restore Tenant’s
trade fixtures, equipment and personal property or Alterations made by Tenant
after the Commencement Date (unless insurance proceeds are specifically
designated for and available to restore such Alterations). Notwithstanding the
foregoing, if (a) the Premises is destroyed to an extent of at least fifty
percent (50%) of the then full replacement cost thereof as of the date of
destruction, (b) the destruction occurs during the last year of the Term (as it
may have been extended), or (c) the Premises is damaged by any peril and,
because of the laws then in force, the Premises cannot be used for the same use
being made thereof before such damage, then Tenant and Landlord shall each have
the right to terminate this Lease. A party may exercise this termination right
by giving written notice to the other party within thirty (30) days after the
date of such destruction. In addition, Landlord shall have the option to
terminate this Lease in the event the Premises is damaged by any peril to such
an extent that the estimated cost to restore the Premises exceeds the insurance
proceeds received by Landlord by more than $250,000, which option may be
exercised only by delivery to Tenant of a written notice of election to
terminate before the 45th day after Landlord’s receipt of the insurance
proceeds. Notwithstanding the foregoing, Tenant may, at its election (but shall
not be obligated to), provide Landlord with funds to cover such shortfall,
within thirty (30) days after Tenant’s receipt of Landlord’s termination notice,
in which event Landlord shall complete its repair, reconstruction and
restoration of the Premises pursuant to this Article and this Lease shall remain
in full force and effect. If this Lease is not terminated pursuant to the
provisions of this Section 12.1, then the destruction will not terminate this
Lease, and all obligations of Tenant under this Lease will remain in effect,
except that, to the extent rental interruption insurance proceeds are paid to
Landlord (or would have been paid, but for Landlord’s breach of Section
11.2(a)), the Monthly Rental and Operating Expenses will be abated or reduced,
between the date of the destruction and the date of completion of restoration,
by the ratio of (a) the area of the Premises rendered unusable or inaccessible
by the destruction to (b) the area of the Premises before the destruction, or
abated entirely if the remaining portion of the Premises is not sufficient for
the conduct of Tenant’s business. The foregoing shall not affect Tenant’s rights
set forth in Section 12.3 below.
     12.2 Uninsured Casualty. If the Premises is damaged as a result of any
casualty not covered by the insurance carried or required to be carried pursuant
to Article 11, then, at Landlord’s option, either (a) within thirty (30) days
following the date of such damage, Landlord may elect to, and shall as soon as
possible after such election, commence repair, reconstruction or restoration of
the Premises and diligently prosecute the same to completion or, (b) Landlord
may elect within said thirty (30) days not to so repair, reconstruct or restore
the damaged property, in which event this Lease shall cease and terminate upon
the expiration of such thirty (30)-day period, unless Tenant agrees within
fifteen (15) days after such election to pay the cost of the repair,
reconstruction or restoration and provides Landlord with security for such
payment, in which event Landlord shall be deemed to have elected the

21



--------------------------------------------------------------------------------



 



option in subpart (a) in this Section 12.2. If this Lease is not terminated
pursuant to the provisions of this Section 12.2, then the destruction will not
terminate this Lease, and all obligations of Tenant under this Lease will remain
in effect, except that, to the extent rental interruption insurance proceeds are
paid to Landlord (or would have been paid, but for Landlord’s breach of
Section 11.2(a)), the Monthly Rental and Operating Expenses will be abated or
reduced, between the date of the destruction and the date of completion of
restoration, by the ratio of (a) the area of the Premises rendered unusable or
inaccessible by the destruction to (b) the area of the Premises before the
destruction, or abated entirely if the remaining portion of the Premises is not
sufficient for the conduct of Tenant’s business. The foregoing shall not affect
Tenant’s rights set forth in Section 12.3 below.
     12.3 Landlord’s Failure To Complete. If Landlord either elects or is
required to repair, reconstruct or restore the Premises pursuant to this
Article 12, and Landlord fails to complete such repair, reconstruction or
restoration of the Premises on or before the date (the "Outside Repair Date”)
that is earlier of (a) 12 months after the date Landlord receives all required
permits with respect to such repairs, or (b) 18 months after the date of the
damage, then Tenant shall have the right to terminate this Lease by written
notice to Landlord given within thirty (30) days thereafter.
     12.4 Damage Provision Controls. If Landlord restores the Premises as
provided above, then Tenant waives the provisions of California Civil Code
Sections 1932(2) and 1933(4) or any successor statute with respect to any
destruction of the Premises.
ARTICLE 13
DEFAULTS BY TENANT
     13.1 Events Of Default. Should Tenant at any time:
          (a) fail to make any payment of Monthly Rental pursuant to this Lease
for a period of three (3) business days after receipt of written notice from
Landlord to Tenant regarding the delinquent payment (provided, however, any
notice shall be in lieu of, and not in addition to, any notice required under
Section 1161 of the Code of Civil Procedure of California or any similar,
superseding statute), or
          (b) fail to make any monthly payment of Operating Expenses payable by
Tenant pursuant to this Lease (where Landlord has notified Tenant in writing of
the amount of monthly payment) for a period of three business days after receipt
of written notice from Landlord to Tenant regarding the delinquent payment
(provided, however, any notice shall be in lieu of, and not in addition to, any
notice required under Section 1161 of the Code of Civil Procedure of California
or any similar, superseding statute), or
          (c) fail to make any payment of any other charge payable by Tenant
pursuant to this Lease (or to provide or increase the Security Deposit or Letter
of Credit) for a period of ten (10) business days after receipt of written
notice from Landlord to Tenant that such payment is due (provided, however, any
notice shall be in lieu of, and not in addition to, any notice required under
Section 1161 of the Code of Civil Procedure of California or any similar,
superseding statute), or
          (d) Tenant’s default under any material debt obligation to a
third-party (evidencing or resulting in a material adverse change to Tenant’s
financial condition) or Tenant becomes insolvent, makes a transfer in fraud of
creditors, makes an assignment for the benefit of creditors, admits in writing
its inability to pay its debts when due or forfeits or loses its right to
conduct business; provided that nothing in this Section 13.1(d) shall be
construed to mean that a dispute between Tenant and any third

22



--------------------------------------------------------------------------------



 



party will give rise to a default under this Lease and this section is intended
to apply to undisputed claims which Tenant is unable to pay due to financial
distress, or
          (e) Tenant’s failure to provide an estoppel or SNDA as required under
this Lease within 10 business days after request from Landlord of Tenant to do
so.
          (f) have filed against Tenant a petition to have Tenant adjudged a
bankrupt or a petition for reorganization or arrangement under any law, statute,
ordinance, rule or regulation relating to bankruptcy (unless, in the case of a
petition filed against Tenant, same is dismissed within ninety (90) days), or
          (g) institute any proceedings under the Bankruptcy Code or any similar
or successor statute, code or act, or should an appointed trustee or receiver
take possession of substantially all of Tenant’s assets located at the Premises
or of Tenant’s interest in this Lease where possession is not restored to Tenant
within thirty (30) days, or
          (h) have all or substantially all of Tenant’s assets located at the
Premises or Tenant’s interest in this Lease attached or judicially seized where
the seizure is not discharged within ninety (90) days, or
          (i) Tenant’s failure (other than a default described above in this
Section 13.1) to comply with any term, provision, condition or covenant of this
Lease, if the failure is not cured within 15 days after written notice to
Tenant; provided, however, if Tenant’s failure to comply cannot reasonably be
cured within 15 days, Tenant will be allowed additional time (not to exceed
60 days) as is reasonably necessary to cure the failure so long as Tenant begins
the cure within 15 days and diligently pursues the cure to completion;
then the occurrence of any one (1) or more of the foregoing events (each, an
“Event of Default”) constitutes a material breach of this Lease and, in addition
to any or all other rights and remedies available to Landlord at law or in
equity, Landlord shall have the right, at Landlord’s option, without further
notice or demand of any kind to Tenant or any other person, (i) to declare the
Term ended and to re-enter and take possession of the Premises and remove all
persons therefrom, or (ii) to the remedy described in California Civil Code
Section 1951.4 (i.e., Landlord may continue the Lease in effect after Tenant’s
breach and abandonment (or Event of Default) and recover rent as it becomes due,
if Tenant has right to sublet or assign, subject only to reasonable
limitations), or (iii) even though it may have continued the Lease as provided
in subparagraph (ii) of this Section 13.1, to thereafter elect to terminate this
Lease and all of the rights of Tenant in or to the Premises. In any case in
which Landlord shall re-enter and occupy the whole or any part of the Premises,
by unlawful detainer proceedings or otherwise, Landlord, at its option, may
repair, alter, subdivide or change the character of the Premises from time to
time in such manner as Landlord deems best, or may relet the Premises or any
part thereof and receive the rents therefor, and none of such actions shall
constitute a termination of this Lease or a release of Tenant from any liability
hereunder (provided that any amounts so received shall be credited against
Tenant’s obligations hereunder). Landlord shall not be deemed to have terminated
this Lease, or the liability of Tenant to pay any Monthly Rental, Additional
Rental or other charges later accruing, by any re-entry of the Premises pursuant
to subparagraph (ii) of this Section 13.1, or by any action in unlawful detainer
or otherwise to obtain possession of the Premises, unless Landlord shall have
notified Tenant in writing that it has so elected to terminate this Lease.
     As long as Landlord does not terminate Tenant’s right to possession,
Landlord may (i) continue this Lease in effect, (ii) continue to collect rent
when due and enforce all the other provisions of this Lease, and (iii) enter the
Premises and relet them, or any part of them, to third parties for Tenant’s

23



--------------------------------------------------------------------------------



 



account, for a period shorter or longer than the remaining term of this Lease.
Tenant shall immediately pay to Landlord all costs Landlord incurs in such
reletting, including brokers’ commissions, attorneys’ fees, advertising costs,
and reasonably necessary expenses of remodeling the Premises for such reletting.
If Landlord elects to relet all or any portion of the Premises as permitted
above, rent that Landlord receives from such reletting will be applied to the
payment of amounts due from Tenant to Landlord, and then any sum remaining from
the rent Landlord receives from the reletting will be held by Landlord and
applied in payment of future rent as it becomes due under this Lease. Tenant
will not be entitled to any excess rent received by Landlord unless and until
all obligations of Tenant under this Lease, including all future obligations,
are satisfied in full.
     13.2 Termination Of Lease. Should Landlord elect to terminate this Lease
pursuant to the provisions of subparagraphs (i) or (iii) of Section 13.1,
Landlord may recover from Tenant, as damages, the following: (a) the worth at
the time of award of any unpaid rent which had been earned at the time of the
termination, plus (b) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of rental loss Tenant proves could have been reasonably
avoided, plus (c) the worth at the time of award of the amount by which the
unpaid rent for the balance of the Term after the time of award exceeds the
amount of rental loss that Tenant proves could be reasonably avoided, plus
(d) all other amounts necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom including, but not limited to, any costs or expenses incurred by
Landlord in (i) retaking possession of the Premises, including, but not limited
to, reasonable attorneys’ fees and court costs therefor, (ii) maintaining or
preserving the Premises after any default, or (iii) any other costs necessary or
appropriate to relet the Premises, plus (iv) at Landlord’s election, any other
amounts in addition to or in lieu of the foregoing as may be permitted from time
to time by Applicable Laws.
     As used in subparagraphs (a) and (b) of Section 13.2, the “worth at the
time of award” is computed by allowing interest at the lesser of the Interest
Rate and the maximum lawful rate. As used in subparagraph (c) of Section 13.2,
the “worth at the time of award” is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).
     13.3 Definition Of Rental. For purposes of this Article 13 only, the term
“rent” or “rental” shall be deemed to be Monthly Rental, Additional Rental and
all other sums required to be paid by Tenant pursuant to the terms of this
Lease. All sums, other than Monthly Rental, shall, for the purpose of
calculating any amount due under the provisions of subparagraph (c) of
Section 13.2, be computed on the basis of the average monthly amount accruing
during the immediately preceding sixty (60) month period, except that if it
becomes necessary to compute these sums before the sixty (60) month period has
occurred, then these sums shall be computed on the basis of the average monthly
amount accruing during the shorter period.
     13.4 Landlord’s Rights to Cure and Enforcement Costs. Landlord, at any time
after an Event of Default, may cure such default or breach at Tenant’s sole
cost. If Landlord, by reason of Tenant’s default or breach, pays any sum or does
any act that requires the payment of any sum, such sum shall be due immediately
from Tenant to Landlord at the time such sum is paid along with interest on such
amount at the Interest Rate, and such amounts constitute Additional rent under
this Lease. On demand, Tenant shall pay Landlord all costs and expenses incurred
by Landlord in connection with collecting any amounts and damages owing by
Tenant under this Lease, or to enforce any provision of this Lease, including
reasonable attorneys’ fees, whether or not Landlord commences any action.

24



--------------------------------------------------------------------------------



 



ARTICLE 14
DEFAULTS BY LANDLORD
     14.1 Landlord’s Liability. If Landlord fails to perform any of its
obligations contained in this Lease within thirty (30) days after written notice
from Tenant (or if more than thirty (30) days shall be required because of the
nature of the default, if Landlord shall fail to commence to cure the default
within said thirty (30) days or thereafter fail to diligently prosecute such
cure to completion), then Tenant’s sole and exclusive remedies are to bring an
appropriate action for specific performance against Landlord or to sue Landlord
for damages and Tenant may in no event offset its rent, or perform Landlord’s
obligations (except in an emergency or in accordance with Section 8.3), or
deduct any amounts from Tenant’s rental obligations under this Lease. All of
Tenant’s rights and remedies under this Section shall be cumulative. Landlord
and Tenant agree that the provisions of this Section are intended to supersede
and replace the provisions of California Civil Code Sections 1932(1), 1941 and
1942, and accordingly, Tenant hereby waives the provisions of California Civil
Code Sections 1932(1), 1941 and 1942 and/or any similar or successor law
regarding Tenant’s right to terminate this Lease or to make repairs and deduct
the expenses of such repairs from the rent due under this Lease.
     14.2 Cure By Lender. If any part of the Premises is at any time subject to
a first mortgage or a first deed of trust or ground lease, and this Lease or the
rentals due from Tenant hereunder are assigned by Landlord to a mortgagee,
trustee or beneficiary or ground lessor (“Assignee” for purposes of this
Article 14 only) and Tenant is given written notice of the assignment including
the mailing address of Assignee, then Tenant shall also give written notice of
any default by Landlord to Assignee, specifying the default in reasonable detail
and affording Assignee a reasonable period of time to cure the default before
Tenant exercises any remedy. If and when Assignee has made performance on behalf
of Landlord, the default shall be deemed cured.
ARTICLE 15
SUBORDINATION, ATTORNMENT AND ESTOPPEL CERTIFICATE
     15.1 Subordination, Non-Disturbance, and Attornment. This Lease and
Tenant’s rights under this Lease are subject and subordinate to any mortgage,
deed of trust, ground lease, or underlying lease (and to all renewals,
modifications, consolidations, replacements, or extensions thereof), now or
hereafter affecting the Premises, provided that the holder of each such
mortgage, deed of trust, ground lease, or underlying lease (each, a “Lender”)
shall not disturb Tenant’s tenancy so long as no Event of Default occurs. The
provisions of this paragraph are self-operative, and no further instrument of
subordination is required. In confirmation of such subordination, however,
Tenant shall, within 10 days after Landlord’s request, execute and deliver any
reasonable instruments that Landlord or any Lender may request to evidence such
subordination (and “SNDA”) so long as the SNDA includes customary
non-disturbance protection for Tenant as included in standard or customary
commercially reasonable SNDAs. At Tenant’s request, Landlord shall diligently
seek an SNDA from its Lender(s). Notwithstanding the preceding provisions of
this paragraph, if any Lender elects to have this Lease prior to the lien of its
ground lease, deed of trust, or mortgage, and gives written notice thereof to
Tenant, then this Lease is deemed to be prior to the lien of such ground lease
or mortgage and such ground lease, deed of trust, or mortgage shall be deemed to
be subordinate to this Lease, but thereafter if such Lender or lessor succeeds
to the rights of Landlord under this Lease, whether by foreclosure, deed in lieu
of foreclosure, termination, or otherwise, then (i) such successor landlord will
not be subject to any offsets or defenses which Tenant might have against
Landlord prior to the succession date, (ii) such successor landlord will not be
bound by any prepayment by Tenant of more than one month’s installment of rent,
(iii) such

25



--------------------------------------------------------------------------------



 



successor landlord will not be subject to any liability or obligation of
Landlord except those arising after such succession, (iv) Tenant shall attorn to
and recognize such successor landlord as Tenant’s landlord under this Lease,
(v) Tenant shall promptly execute and deliver any instruments that may be
necessary to evidence such attornment, provided the same is in a commercially
reasonable form which includes reasonable non-disturbance language and (vi) on
such attornment, this Lease shall continue in effect as a direct lease between
such successor landlord and Tenant.
     15.2 Estoppel Certificate. Each party agrees, within ten (10) business
days’ written prior notice by the other, to execute, acknowledge and deliver to
the other, a statement in writing in such form as may be reasonably required by
either party’s mortgagee or beneficiary or that is otherwise in a form
reasonably requested by the requesting party or substantially conforms to the
attached Exhibit G (“Certificate”). It is intended that any Certificate
delivered pursuant hereto may be relied upon by the requesting party, any
prospective tenant, subtenant or assignee of the Premises, any current or
prospective mortgagee or beneficiary, or by any other party who may reasonably
rely on such statement. At the requesting party’s option, the failure to deliver
such Certificate within such time shall be conclusively presumed, and shall
constitute a representation and warranty by the non-requesting party, that
(a) this Lease is in full force and effect without modification, and (b) the
requesting party is not in breach of any of its obligations under the Lease, and
(c) Tenant has not paid rent more than 30 days in advance.
ARTICLE 16
LANDLORD’S RIGHT OF ENTRY
     Provided Landlord shall strictly comply with Tenant’s reasonable and
non-discriminatory corporate policies and rules and regulations, Landlord, its
agents, contractors, servants and employees may only enter the interior of the
Premises with a Tenant escort (if Tenant makes the escort reasonably available),
after giving Tenant twenty-four (24) hours’ prior notice (oral, email, or
written) and after Landlord’s good faith efforts to coordinate such entry with
Tenant’s on-site management so as to minimize interference with Tenant’s
business operations (except in a case of emergency in which event Landlord may
enter at any time without notice to Tenant) for the following purposes only:
(a) to examine the Premises to confirm Tenant’s compliance with the terms of
this Lease and to serve, post, or keep posted any notices required or allowed
under this Lease; (b) to perform any obligation or exercise any right or remedy
of Landlord under this Lease (including, without limitation, Landlord’s
obligations under Article 7 and Article 8 of this Lease); (c) to perform work
necessary to comply with laws, statutes, ordinances, rules or regulations of any
governmental authority or of any insurance underwriter; (d) to show the Premises
to prospective and actual purchasers, investors, brokers, agents, and Lenders
and to post appropriate for sale signs; (e) at any time after an Event of
Default, to show the Premises to prospective tenants and to post appropriate for
lease signs; (f) if Tenant does not exercise its Renewal Option(s) in the manner
provided in Section 2.2 above, then Landlord shall have the right during the
last year of the Term then in effect, to show the Premises to prospective
tenants and post appropriate for lease signs; (g) to review Tenant’s Hazardous
Materials handling, confirm chemical inventory list, and otherwise inspect the
Premises for Hazardous Materials contamination or potential contamination,
including an environmental audit of the Premises (the costs of which will be
borne by Tenant whenever (i) they reveal any contamination, chemical or
environmental irregularities in violation of Applicable Laws or the Operations
Plan), (ii) they follow an Event of Default by Tenant under this Lease, or
(iii) Landlord has not conducted a similar inspection/review at Tenant’s cost
within the preceding 24 months), and (h) to shore the foundations, footings, and
walls of the Project, and to erect scaffolding and protective barricades around
and about the Project and Premises, but not so as to prevent entry to the
Premises or to unreasonably interfere with Tenant’s use or business being
conducted in the Premises, and to do any other act or thing necessary for the
safety or preservation of the Premises or Project if any excavation or other
construction

26



--------------------------------------------------------------------------------



 



is undertaken or is about to be undertaken on any adjacent property or nearby
street; provided any such acts do not unreasonably interfere with Tenant’s use
of, and access to, the Premises.
     The nature of Tenant’s business is such that there will be certain areas of
the Premises where confidential items will be kept or experiments may be
underway. In light of the foregoing, as a condition to Landlord’s entry as
permitted by this Article 16, Tenant may require Landlord to sign a reasonable
confidentiality agreement and may designate certain areas of the Premises as
temporarily off limits due to the need to preserve the experiments being
conducted, and Landlord will use good faith and diligent efforts not to disrupt
any areas so designated. Regardless of whether Landlord signs a confidentiality
agreement, Landlord agrees to use reasonable efforts and due diligence to
maintain all information obtained by an entry in the Premises in strict
confidence.
ARTICLE 17
QUIET ENJOYMENT
     So long as Tenant observes and performs all of the material terms,
covenants and conditions of this Lease to be observed and performed by Tenant,
Tenant shall have peaceful and quiet enjoyment of the Premises against any
person claiming by, through or under Landlord.
     Notwithstanding the foregoing, Landlord may (i) temporarily close any of
the Common Area to the extent required in the opinion of Landlord’s legal
counsel to prevent a dedication of any of the Common Area or the accrual of any
rights to any person or to the public in and to any portion of the Common Area,
(ii) close, temporarily, any of the Common Area for maintenance purposes, but
only to the extent and for the duration reasonably required to perform such
maintenance, (iii) designate other property outside the boundaries of the
Property to become part of the Common Area and in connection therewith
reconfigure the layout of the parking, access areas, and other Common Area
facilities; provided there is no material increase in cost to Tenant under this
Lease except as contemplated by the Multi-Tenant Provisions, (iv) close off or
otherwise utilize portions of the Common Area while constructing improvements or
making repairs or alterations to any portion of the Property or Adjacent Parcel,
as long as Landlord uses reasonable efforts to minimize the time of closure and
its impact on Tenant’s business operations, and (v) make any changes to the
Common Area, or any part of the Property, including changes to improvements, the
addition of new buildings or other improvements, or changes in the location of
driveways, entrances, exits, vehicular parking spaces, or the direction of the
flow of traffic (as long as such activities do not materially and adversely
affect Tenant’s use of the Premises). Landlord shall mitigate the consequences
of any closure or reduction of parking areas at Landlord’s expense so that
Tenant has reasonable on-site or reasonable proximate off-site (with shuttle
service) parking arrangements during such closure or reduction (not less than
540 spaces total). Tenant acknowledges and agrees that Landlord may develop
areas within the Property and Adjacent Parcel with new and additional buildings
and other improvements (including Building 3 discussed below) and that the
consequence of such development will likely include inconvenience and
disturbance to Tenant and Tenant’s Invitees, including those resulting from
noise, dust, traffic, delays, etc.; provided Landlord will use good faith and
reasonable efforts to minimize any interference with Tenant’s business
operations. Tenant agrees to accept such inconvenience and disturbance and
waives any claims against Landlord resulting therefrom, except to the extent
resulting from Landlord’s failure to use good faith efforts to minimize such
interference with Tenant’s business operations. Landlord may from time to time
grant such easements, rights and dedications, and cause the recordation of
parcel maps, easement and operating agreements, and restrictions affecting the
Property, except to the extent materially and adversely affecting Tenant’s use
of the Premises. At Landlord’s request, not more frequently than five times
during any 5-year period, Tenant shall participate in Landlord’s meetings with
governmental representatives and staff to help facilitate entitlements and
permit approval and issuance. Tenant shall promptly sign any reasonable

27



--------------------------------------------------------------------------------



 



documents or instruments to accomplish the foregoing on request by Landlord;
provided Tenant will be permitted to make reasonable comments to such documents.
ARTICLE 18
NOTICES
     All notices, demands, requests or other communications required or
permitted hereunder (collectively, “Notices”) shall be in writing, shall be
addressed to the receiving party, with a copy to such party’s counsel, if any,
as provided below in this Section, is deemed duly given to another party upon:
(a) hand delivery to the other party, (b) three business days after the Notice
has been deposited with the United States postal service as first class
certified mail, return receipt requested, postage prepaid, and addressed to the
party as set forth below, or (c) the next business day after the Notice has been
deposited with a reputable overnight delivery service, postage prepaid,
addressed to the party as set forth below with next-business-day delivery
guaranteed, provided that the sending party receives a confirmation of delivery
from the delivery-service-provider, (d) when transmitted by facsimile (if
electronically confirmed). Each party shall make a reasonable, good faith effort
to ensure that it will accept or receive Notices to it that are given in
accordance with this paragraph. Notice of change of address shall be given by
written notice in the manner detailed in this Section. The providing of copies
of Notices to the parties’ respective counsels is for information only, is not
required for valid Notice and does not alone constitute Notice hereunder.

         
 
  To Landlord:   DMH Campus Investors, LLC
 
      c/o Veralliance Properties, Inc.
 
      8910 University Center Lane, Suite 630
 
      San Diego, California 92122
 
      Attn: Daniel Ryan
 
      Phone No.: (858) 643-9101
 
       
 
  To Tenant:   12790 El Camino Real
 
      San Diego, California 92130
 
      Attn: Chief Financial Officer
 
      Phone No.: (858) 617-7600
 
       
 
  with a copy to:   12790 El Camino Real
 
      San Diego, California 92130
 
      Attn: Corporate Secretary
 
      Phone No.: (858)617-7600

ARTICLE 19
CONSTRUCTION OF ADDITIONAL BUILDING/RIGHT OF FIRST REFUSAL
     19.1 Landlord Construction of Additional Building. Landlord currently
intends to develop an additional building on the Adjacent Parcel (“Building 3”).
In the event Landlord does construct Building 3, the terms and conditions of
this Section 19.1 shall apply to such construction. Building 3 will be
constructed in a manner so as to complement the exteriors of the existing
buildings at the Property (other than their roofs) to the extent permitted by
Applicable Law (the “Standard”) and to include all Tenant Special Requirements
(described below). Building 3 is deemed to meet the Standard if

28



--------------------------------------------------------------------------------



 



it has substantially similar exterior finishes and materials as that of the
existing buildings on the Land (excluding the roof, which may be substantially
different on Building 3) or if Tenant approves of the exterior finishes for
Building 3.
          (a) Landlord will provide Tenant will schematic plans for Building 3
so that Tenant can review such plans with respect to their compliance with the
Standard and to determine what, if any, Tenant Special Requirements (as
described below) will be required. Landlord may continue to submit plans to
Tenant until Landlord receives Tenant’s approval. Within ten (10) business days
after Tenant’s receipt of any plans for Building 3, Tenant shall respond to
Landlord in writing by either approving the plans or disapproving the plans and
providing a written statement of the reasons such plans are not approved (and
Tenant’s failure to timely give the written disapproval is deemed its approval).
Tenant may disapprove the plans only if it reasonably determines that they fail
to meet the Standard.
          (b) Additionally, within 10 business days after Landlord provides
Tenant with Landlord’s initial schematic plans for Building 3, Tenant shall give
written notice to Landlord of any specific laboratory programming requirements
that Tenant wishes to impose on Building 3 (including the parameters of each
requirement and the amount of square footage within Building 3 to which such
special requirement applies) as to additional clear heights, additional floor
loading, special mechanical connection planning, or the inclusion or addition of
a freight elevator (“Tenant Special Requirements”). Failure of Tenant to timely
provide such notice is deemed to mean that there are no Tenant Special
Requirements. After receiving the notice of Tenant Special Requirements,
Landlord shall provide Tenant with an estimate of the additional design and
construction costs to Building 3 resulting from the Tenant Special Requirements.
Within 10 business days after Tenant’s receipt of the estimate, Tenant shall
either (i) deposit the amount of such estimate with Landlord (the “Special
Requirements Deposit”), in which case Tenant shall pay all increased costs and
expenses incurred in connection with Building 3 resulting from the Tenant
Special Requirements, including direct, indirect and consequential costs and
expenses (the “Special Requirements Costs”), which are to be funded from the
Special Requirements Deposit, or (ii) rescind in part or its entirety its notice
of the Tenant Special Requirements, in which case there will be no Tenant
Special Requirements (and immediately on demand, Tenant shall reimburse Landlord
for all costs it incurred in connection with re-designing its plans to
incorporate the Tenant Special Requirements and obtain the cost estimate). If
Landlord reasonably determines at any time that the actual Special Requirements
Costs exceed or will exceed the amount previously anticipated, Tenant shall
immediately pay Landlord the difference promptly after such determination. If as
of final completion of Building 3 the actual Special Requirements Costs are less
than the Special Requirements Deposit, Landlord shall promptly return the
difference to Tenant.
          (c) Once Tenant has approved the plans for Building 3, material
changes in the aspects of the plans affecting the Standard or deviating from the
Tenant Special Needs require Tenant’s approval (in accordance with the
procedures of this Section 19.1). During all phases of the construction of
Building 3, Landlord will use its commercially reasonable efforts to minimize
interference with Tenant’s use of the Premises and the conduct of Tenant’s
business, including taking reasonable steps to minimize noise, dust and debris.
Landlord will use primarily (over 95% of the time) the south driveway for all
construction activities and will not park in the surface parking areas for the
Property without Tenant’s prior reasonable consent thereto. Landlord will
cooperate with Tenant to resolve any construction-related interference issues as
they arise.
          (d) Landlord shall maintain the Adjacent Parcel and the Property as
separate legal parcels (in accordance with the California Subdivision Map Act)
at all times prior to the expiration of Tenant’s Purchase Options pursuant to
Article 21 below.

29



--------------------------------------------------------------------------------



 



     19.2 Right of First Refusal to Lease Building 3. Landlord hereby grants to
the Tenant or any Permitted Assignee, during the initial Lease Term and any
extensions thereof, a right of first refusal with respect to all or any portion
of the space in Building 3 (collectively, the "First Refusal Space”).
Notwithstanding the foregoing, such first refusal right shall continue only
until twenty four (24) months after substantial completion of construction of
Building 3, including the issuance of a temporary certificate of occupancy or
its equivalent (such substantial completion being the “Building 3 Completion
Date”). In the event Building 3 is a multi-tenant building, Tenant’s right of
first refusal shall continue as to any portion of Building 3 which has not been
leased, until such time as all of the rentable space in Building 3 has been
leased (or the earlier expiration of the 24-month period [the “ROFR
Expiration”]). If this Lease terminates because Tenant acquires the Premises in
accordance with its Property Purchase Option under Article 21 below, Landlord
and Tenant shall cause an Option to be executed and recorded against the
Adjacent Parcel maintaining Tenant’s rights under this Section 19.2 (but any
other termination of this Lease automatically voids this Article 19 entirely).
Tenant rights under Sections 19.1 and 19.2 automatically terminate and become
void if (a) three times in any 18-month period tenant commits a monetary default
for which Landlord gives a notice regarding such default (regardless of whether
or not the default is subsequently cured), or (b) Tenant assigns or subleases
more than 50% of the rentable square feet of the Premises other than to a
Permitted Assignee.
          (a) Until the ROFR Expiration, Landlord shall notify Tenant in writing
(the “First Refusal Notice”) from time to time when Landlord receives or gives a
proposal that Landlord would consider for all or any portion of the First
Refusal Space. The First Refusal Notice shall describe the space which is the
subject of the proposal and shall set forth the terms and conditions (including
the proposed lease term) set forth in the proposal (collectively, the “Terms”).
Notwithstanding the foregoing, Landlord’s obligation to deliver the First
Refusal Notice shall not apply during the last twelve (12) months of the Lease
Term or first Renewal Term unless Tenant has delivered an Extension Notice
pursuant to Section 2.2 of this Lease.
          (b) If Tenant wishes to exercise Tenant’s right of first refusal with
respect to the space described in the First Refusal Notice, then within five
(5) business days after receipt of the First Refusal Notice by Tenant (the
“Election Date”), Tenant shall deliver written notice to Landlord (“Tenant’s
Election Notice”) pursuant to which Tenant shall elect either to (i) lease the
entire space described in the First Refusal Notice upon the Terms set forth in
the First Refusal Notice, or (ii) refuse to lease such space identified in the
First Refusal Notice, in which event Landlord may lease such space to any person
or entity on any terms Landlord desires and Tenant’s right of first refusal with
respect to the First Refusal Space specified in Landlord’s First Refusal Notice
shall thereupon terminate and be of no further force or effect (provided that in
the event either (A) the Terms are altered so as to reduce the Net Effective
Rental Rate (as defined below) by more than five percent (5%) of the Net
Effective Rental Rate listed in the Terms offered to Tenant, or (B) Landlord
fails to enter into a lease for all or a part of the First Refusal Space with a
third party within six (6) months after the Election Date, then Landlord will
again be obligated to offer the First Refusal Space to Tenant before leasing it
to a third party and Tenant will have three (3) business days to deliver
Tenant’s Election Notice as set forth above). The term “Net Effective Rental
Rate” shall mean the rental rate, as adjusted to reflect the value of any free
rent, tenant improvement allowance or similar monetary concessions contained in
the First Refusal Notice. If Landlord does not receive a response from Tenant in
writing to Landlord’s First Refusal Notice by the Election Date, Tenant shall be
deemed to have elected the option described in clause (ii) above.
Notwithstanding anything herein to the contrary, Tenant may only exercise its
right of first refusal with respect to all of the space described in the First
Refusal Notice, and not a portion thereof. Upon request of Landlord, Tenant will
also supply any reasonable financial information regarding Tenant reasonably
requested by Landlord which is not available by public means (e.g., the
internet).

30



--------------------------------------------------------------------------------



 



          (c) If Tenant timely exercises Tenant’s right to lease the First
Refusal Space as set forth herein, this Lease automatically will be amended to
incorporate the Terms of the First Refusal Notice as to the First Refusal Space
and Landlord and Tenant shall execute an instrument acknowledging and
incorporating into this Lease the Terms applicable to such First Refusal Space
and, within 10 business days after Tenant’s Election Notice, Tenant shall cause
the sum of the unexpended portion of the Security Deposit plus the balance of
the Letter of Credit to equal nine times the total Monthly Rental for the
Premises (including the First Refusal Space) as of the dates the first nine
Monthly Rental payments would be due on the First Refusal Space and to
proportionately increase any Additional Security as required under
Section 4.7(b).
          (d) Subject to Section 19.2 above, the right of first refusal granted
herein shall terminate as to the First Refusal Space (either all of the First
Refusal Space if included in the First Refusal Notice or the portion of the
First Refusal Space included in the First Refusal Notice, as the case may be)
upon the failure by Tenant to exercise its right of first refusal with respect
to such First Refusal Space as offered by Landlord in the First Refusal Notice
but shall remain in effect for any portion of the First Refusal Space not
contained in the First Refusal Notice until the ROFR Expiration.
     19.3 Multi-Tenant Provisions Due to Construction of Building 3. In the
event Building 3 is constructed, if Tenant is not the sole and exclusive tenant
of Building 3, then the Multi-Tenant Provisions of the attached Exhibit C will
apply.
ARTICLE 20
MISCELLANEOUS
     20.1 Waiver. Any waiver by either party of a breach by the other party of a
term, covenant or condition of this Lease shall not be construed as a waiver of
a subsequent breach of the same term, covenant or condition. The consent or
approval by either party to anything requiring such party’s consent or approval
shall not be deemed a waiver of such party’s right to withhold consent or
approval of any subsequent similar act. No breach of a term, covenant or
condition of this Lease shall be deemed to have been waived by the other party
unless the waiver is in writing and is signed by such party. Any waiver by a
party of any default must be in writing and does not constitute a waiver of any
other default concerning the same or any other provision of this Lease. No delay
or omission in the exercise of any right or remedy of either party in the event
of any default by the other party shall impair such right or remedy or be
construed as a waiver by the non-defaulting party. The receipt and acceptance by
Landlord of delinquent rent does not constitute a waiver of any default other
than the particular rent payment accepted. Landlord’s receipt and acceptance
from Tenant, on any date (the “Receipt Date”), of an amount less than the amount
due on such Receipt Date, or to become due at a later date but applicable to a
period before the Receipt Date, does not release Tenant of its obligation (i) to
pay the full amount due on such Receipt Date or (ii) to pay when due the full
amount to become due at a later date but applicable to a period before such
Receipt Date. No act or conduct of Landlord, including the acceptance of the
keys to the Premises, constitutes an acceptance by Landlord of the surrender of
the Premises by Tenant before the Expiration Date. Only a written notice from
Landlord to Tenant stating Landlord’s election to terminate Tenant’s right to
possession of the Premises constitutes acceptance of the surrender of the
Premises and accomplishes a termination of this Lease, except that no such
written notice will be required upon the expiration of this Lease in accordance
with its terms. Landlord’s consent to or approval of any act by Tenant requiring
Landlord’s consent or approval may not be deemed to waive or render unnecessary
Landlord’s consent to or approval of any other or subsequent act by Tenant.
Tenant represents and warrants that if Tenant breaches this Lease and, as a
result, this Lease is terminated, Tenant will not suffer any undue hardship as a
result of the termination and, during the Term, will make such alternative or
other contingency plans to provide for its vacation of the Premises and
relocation in the event of such

31



--------------------------------------------------------------------------------



 



termination, and Tenant waives any rights granted to Tenant under California
Code of Civil Procedure Section 1179, California Civil Code Section 3275, and
any successor statute(s). Tenant acknowledges that Tenant’s waivers set forth in
this paragraph are a material part of the consideration for Landlord’s entering
into this Lease and that Landlord would not have entered into this Lease in the
absence of such waivers.
     20.2 Rights Cumulative. Except as expressly provided herein to the
contrary, the respective rights and remedies of the parties specified in this
Lease shall be cumulative and in addition to any rights and remedies not
specified in this Lease.
     20.3 Entire Agreement. It is understood that there are no oral or written
agreements or representations between the parties hereto relating to the lease
of the Premises from Landlord to Tenant and this Lease supersedes and cancels
any and all previous negotiations, arrangements, representations, brochures,
agreements and understandings, if any, between Landlord and Tenant relating to
the leasing of the Premises from Landlord to Tenant (but this Lease does not
diminish any surviving representations, warranties, or covenants in the purchase
agreement or related documents in connection with sale by Tenant to Landlord of
the Property and Adjacent Parcel).
     20.4 Amendments In Writing. No provision of this Lease may be amended
except by an agreement in writing signed by Landlord and Tenant.
     20.5 No Principal/Agent Relationship. Nothing contained in this Lease shall
be construed as creating the relationship of principal and agent or of
partnership or joint venture between Landlord and Tenant.
     20.6 Laws Of California To Govern. This Lease is entered into and to be
performed entirely within the State of California and shall be governed by and
construed in accordance with the laws, statutes, rules and regulations of the
State of California without giving effect to the choice of law provisions
thereof.
     20.7 Severability. If any provision of this Lease or the application of
such provision to any person, entity or circumstance is found invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
enforced to the fullest extent permitted by law, such determination shall not
affect the other provisions of this Lease, and all other provisions of this
Lease shall be deemed valid and enforceable.
     20.8 Successors. Subject to the limitations on transfer set forth in this
Lease, all rights and obligations of Landlord and Tenant under this Lease shall
extend to and bind the respective heirs, executors, administrators and the
permitted concessionaires, successors, subtenants and assignees of the parties.
     20.9 Time Of The Essence. Time is of the essence of all provisions of this
Lease.
     20.10 Warranty Of Authority. If either Tenant or Landlord is a corporation,
limited liability company or partnership, each party hereto on behalf of the
corporation, limited liability company or partnership represents and warrants
that the persons signing this Lease are duly authorized to execute and deliver
this Lease on behalf of the corporation, limited liability company or
partnership and that this Lease is binding upon the corporation, limited
liability company or partnership.
     20.11 Mortgage Changes. Tenant shall not unreasonably withhold its consent
to changes or amendments to this Lease requested by the holder of a mortgage or
deed of trust or such similar

32



--------------------------------------------------------------------------------



 



financing instrument encumbering Landlord’s fee interest in the Premises so long
as such changes do not alter the economic terms of this Lease, or materially
diminish the rights or materially increase the obligations of Tenant.
     20.12 No Brokerage Commissions. Tenant and Landlord each represent and
warrant to the other party that no broker or finder can properly claim a right
to a commission or finder’s fee based upon contacts between the claimant and the
warranting party with respect to the leasing (including renewals) of the
Premises, including with respect to Phase III Properties because it shall be
paid a commission in connection with the sale upon which this Lease is
predicated. Tenant and Landlord shall indemnify, defend and hold each other
harmless from and against any loss, cost or expense, including, but not limited
to, attorneys’ fees and court costs, resulting from any claim for a fee or
commission by any other broker or finder in connection with the Premises and
this Lease resulting from the indemnifying party’s actions.
     20.13 Recording. At the request of Tenant, Landlord shall execute a short
form memorandum of this Lease for recording in the Official Records of San Diego
County, California. Tenant shall execute and deliver to Landlord on the
Expiration Date or earlier termination of this Lease, promptly on Landlord’s
request, a notice of termination of lease and revocation of options to purchase
the Property and Adjacent Parcel (except to the extent of Tenant’s ownership
interest if Tenant purchased the Property or Adjacent Parcel under its Purchase
Options), in recordable form.
     20.14 Transfer Of Landlord’s Interest. Should Landlord sell, exchange or
assign this Lease (other than a conditional assignment as security for a loan),
then Landlord, as transferor, shall be relieved of any and all obligations on
the part of Landlord accruing under this Lease from and after the date of such
transfer provided that Landlord’s successor in interest shall assume such
obligations from and after such date. Landlord shall not be relieved of
liability for any obligations accruing prior to the date of such transfer,
unless such liability is assumed by such successor.
     20.15 Personal Property. Upon the expiration or earlier termination of the
Term, Tenant shall, at its sole cost and expense, remove from the Premises all
of Tenant’s owned trade fixtures, furniture, equipment, signs, and other
personal property, however installed, affixed of attached to the Premises, and
repair any damage occasioned to the Premises by reason of such removal. Tenant
may encumber or finance its trade fixtures, furniture, equipment and other
personal property installed or placed in the Premises, and no such encumbrance
or financing shall be deemed an Assignment, provided such encumbrance or
financing creates a security interest in such personal property only, and
confers no interest in the Premises. The property at the Premises listed on the
attached Exhibit H is property of Landlord and must remain at the Property at
the expiration or earlier termination of the Term in the same condition as is
required under this Lease for the balance of the Premises (but will reconvey to
Tenant in connection with the exercise of its Purchase Option).
     20.16 Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes (other than with the employees of Landlord or Tenant),
acts of God, inability to obtain labor or materials or reasonable substitutes
therefor, enemy or hostile governmental action, civil commotion, fire or other
casualty, and other causes (except financial) beyond the reasonable control of
the party obligated to perform, shall excuse the performance by that party for a
period equal to the prevention, delay or stoppage, except the obligations
imposed with regard to Monthly Rental and Additional Rental to be paid by Tenant
pursuant to this Lease.
     20.17 Termination And Holding Over. This Lease shall terminate without
further notice upon the expiration of the Term. Upon the expiration or earlier
termination of the Term, Tenant shall peaceably and quietly surrender the
Premises in the good condition and repair, reasonable wear and tear, any damage
to the Premises which Tenant is not required to repair pursuant to Article 12,
condemnation

33



--------------------------------------------------------------------------------



 



and Alterations not required to be removed pursuant to this Lease excepted.
Tenant shall repair all damage to the Premises caused by Tenant’s removal of
Tenant’s personal property, trade fixtures, equipment, Alterations and any
Signage. Tenant shall patch and refinish, to Landlord’s reasonable satisfaction,
all additional penetrations made by Tenant or its employees to the floor, walls
or ceiling of the Premises, whether such penetrations were made with Landlord’s
approval or not. If the Premises are not surrendered to Landlord in the
condition required by this Section at the expiration or sooner termination of
this Lease, Landlord may, at Tenant’s expense, so remove Tenant’s signs,
property and/or improvements not so removed (if required to be removed pursuant
to this Lease) and make such repairs and replacements not so made or hire, at
Tenant’s expense, independent contractors to perform such work. Landlord may
elect to retain or dispose of in any manner any Alterations or Tenant’s personal
property that Tenant does not remove from the Property on or before the
Expiration Date or earlier termination of this Lease as required by this Lease
by giving written notice to Tenant. Any such Alterations or property that
Landlord elects to retain or dispose of will vest in Landlord immediately on
notice to Tenant. Tenant waives all claims against Landlord for any damage to
Tenant resulting from Landlord’s retention or disposition of any such
Alterations or property. Tenant is liable to Landlord for Landlord’s costs for
storing, removing or disposing of any such Alterations or personal property.
Tenant shall be liable to Landlord for all reasonable costs incurred by Landlord
in returning the Premises to the required condition, together with interest on
all costs so incurred from the date paid by Landlord at the Interest Rate until
paid. Tenant shall pay to Landlord the amount of all such costs so incurred plus
such interest thereon, within 10 days after Landlord’s billing Tenant for same,
together with reasonable evidence of payment thereof (or, at Landlord’s
election, Landlord may apply the Security Deposit to such expenses). Should
Tenant hold over in the Premises beyond the expiration or earlier termination of
this Lease, the holding over shall not constitute a renewal or extension of this
Lease or give Tenant any rights under this Lease. In such event, Monthly Rental
shall be an amount equal to one hundred twenty-five percent (125%) of the
Monthly Rental which was payable by Tenant during the month immediately
preceding the expiration or earlier termination of this Lease. Acceptance by
Landlord of any Monthly Rental or Additional Rental after the expiration or
earlier termination of this Lease shall not constitute a consent to a holdover
hereunder, constitute acceptance of Tenant as a tenant at will, or result in a
renewal of this Lease. If Landlord provides Tenant with at least thirty
(30) days prior written notice that Landlord has a signed proposal or lease from
a succeeding tenant to lease the Premises, and if Tenant fails to surrender the
Premises upon the later of (i) the date of expiration of such thirty (30) day
period, or (ii) the Expiration Date or earlier termination of this Lease, Tenant
shall indemnify Landlord against all actions, liabilities, damages, losses,
costs, expenses, attorneys’ fees and claims resulting from such failure,
including any claim for damages made by a succeeding tenant.
     20.18 Attorneys’ Fees And Processing Charges. In the event that, at any
time after the date of this Lease, either Landlord or Tenant shall institute any
action or proceeding against the other relating to the provisions of this Lease
or any default hereunder, the party not prevailing in such action or proceeding
shall reimburse the prevailing party for its actual attorneys’ fees, and all
fees, costs and expenses incurred in connection with such action or proceeding,
including, but not limited to, any post-judgment fees, costs or expenses
incurred on any appeal or in collection of any judgment and any fees, costs or
expenses incurred in appearing in any bankruptcy proceeding.
     20.19 Hazardous Materials.
          (a) For purposes of this Lease, the following definitions shall apply:
“Hazardous Material(s) ” shall mean any solid, liquid or gaseous substance or
material that is described or characterized as a toxic or hazardous substance,
waste, material, pollutant, contaminant or infectious waste, or any matter that
in certain specified quantities would be injurious to the public health or
welfare, or words of similar import, in any of the “Environmental Laws,” as that
term is defined below, or any other words which are intended to define, list or
classify substances by reason of deleterious properties

34



--------------------------------------------------------------------------------



 



such as ignitability, corrosivity, reactivity, carcinogenicity, toxicity or
reproductive toxicity and includes, without limitation, asbestos, petroleum
(including crude oil or any fraction thereof, natural gas, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel, or any mixture
thereof), petroleum products, polychlorinated biphenyls, urea formaldehyde,
radon gas, nuclear or radioactive matter, medical waste, soot, vapors, fumes,
acids, alkalis, chemicals, microbial matters (such as molds, fungi or other
bacterial matters), biological agents and chemicals which may cause adverse
health effects, including but not limited to, cancers and /or toxicity.
“Environmental Laws” shall mean any and all federal, state, local or
quasi-governmental laws (whether under common law, statute or otherwise),
ordinances, decrees, codes, rulings, awards, rules, regulations or guidance or
policy documents now or hereafter enacted or promulgated and as amended from
time to time, in any way relating to (i) the protection of the environment, the
health and safety of persons (including employees), property or the public
welfare from actual or potential release, discharge, escape or emission (whether
past or present) of any Hazardous Materials or (ii) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of any
Hazardous Materials.
          (b) Tenant shall not sell, use, or store in or around the Premises any
Hazardous Materials, except if stored, properly packaged and labeled, disposed
of and used in accordance with applicable Environmental Laws and the Operations
Plan. In addition, Tenant agrees that it: (i) shall not cause or suffer to
occur, the release, discharge, escape or emission of any Hazardous Materials at,
upon, under or within the Premises or any contiguous or adjacent premises;
(ii) shall not engage in activities at the Premises in violation of
Environmental Laws; (iii) shall notify Landlord promptly following receipt of
any knowledge with respect to any actual release, discharge, escape or emission
(whether past or present) of any Hazardous Materials at, upon, under or within
the Premises; and (iv) shall promptly forward to Landlord copies of all orders,
notices, permits, applications and other communications and reports received by
Tenant in connection with any release, discharge, escape or emission of any
Hazardous Materials at, upon, under or within the Premises or any contiguous or
adjacent premises. However, notwithstanding the preceding restrictions, Landlord
agrees that Tenant may use, store and properly dispose of commonly available
household cleaners and chemicals to maintain the Premises and Tenant’s routine
office operations (such as printer toner and copier toner) and the items
permitted by Section 29.19(c) below (hereinafter the “Permitted Chemicals”).
Landlord and Tenant acknowledge that any or all of the Permitted Chemicals
described in this paragraph may constitute Hazardous Materials. However, Tenant
may use, store and dispose of same, provided that in doing so, Tenant fully
complies with all Environmental Laws and the Operations Plan.
          (c) Tenant will (i) obtain and maintain in full force and effect all
Environmental Permits (as defined below) that may be required from time to time
under any Environmental Laws applicable to Tenant or the Premises and (ii) be
and remain in compliance with all terms and conditions of all such Environmental
Permits and with all other Environmental Laws. “Environmental Permits” means,
collectively, any and all permits, consents, licenses, approvals and
registrations of any nature at any time required pursuant to, or in order to
comply with any Environmental Law. Upon the expiration or earlier termination of
this Lease, Tenant agrees to promptly remove from the Premises and the Property,
at its sole cost and expense, any and all Hazardous Materials, including any
equipment or systems containing Hazardous Materials, which are installed,
brought upon, stored, used, generated or released upon, in, under or about the
Premises (or any Common Area if caused by Tenant or Tenant’s Invitees). Nothing
in this Lease shall impose any liability on Tenant for any Hazardous Materials
that have migrated to the Property from adjacent land except to the extent
caused by Tenant or Tenant’s Invitees. Tenant agrees to indemnify, defend,
protect and hold Landlord harmless from and against any and all claims, actions,
administrative proceedings (including informal proceedings), judgments, damages,
punitive damages, penalties, fines, costs, liabilities, interest or losses,
including reasonable attorneys’ fees and expenses, consultant fees, and expert
fees, together with all other costs and expenses of any kind or nature, that
arise during or after the Term directly or indirectly from or in connection with
the presence or

35



--------------------------------------------------------------------------------



 



release of any Hazardous Materials in or into the air, soil, surface water or
groundwater at, on, about, under or within the Premises or the Property or any
portion thereof caused by Tenant or Tenant’s Invitees before the later of
termination of this Lease and the complete vacation of the Property by Tenant
and all Tenant’s Invitees. Notwithstanding the foregoing, unless caused by
Tenant or Tenant’s Invitee, Tenant shall not have any responsibility or
liability for any migration of Hazardous Materials onto the Premises or the
Property. Landlord shall reimburse Tenant for any amounts incurred by Tenant
under this Section 20.19 to the extent Landlord receives insurance proceeds
therefor. Tenant’s obligations under this Section 20.19 shall survive the
expiration or earlier termination of this Lease.
          (d) At the expiration of earlier termination of this Lease, Tenant
shall apply for and obtain from appropriate regulatory authorities (including
any applicable fire department or regional water quality control board), all
permits, approvals and clearances necessary for the closure of the Premises to
the extent required by applicable Environmental Laws, and shall take all other
actions as may be required to complete the closure of the Premises to the extent
required by applicable Environmental Laws. In addition, prior to vacating the
Premises, Tenant shall undertake and submit to Landlord an Environmental Site
Assessment meeting the requirements of the attached Exhibit I (“Phase I Report”)
from an environmental consulting company reasonably acceptable to Landlord,
which Phase I Report shall evidence Tenant’s compliance with this Section 20.19.
          (e) Landlord shall be responsible for any Hazardous Materials located
on or about the Project or Property to the extent caused by Landlord’s gross
negligence or willful misconduct. Landlord agrees to indemnify, defend, protect
and hold Tenant harmless from and against any and all claims, actions,
administrative proceedings (including informal proceedings), judgments, damages,
punitive damages, penalties, fines, costs, liabilities, interest or losses,
including reasonable attorneys’ fees and expenses, consultant fees, and expert
fees, together with all other costs and expenses of any kind or nature, that
arise during or after the Term directly or indirectly from or in connection with
the presence or release of any Hazardous Materials in or into the air, soil,
surface water or groundwater at, on, about, under or within the Project or the
Property or any portion thereof to the extent caused by Landlord’s gross
negligence or willful misconduct. Tenant shall reimburse Landlord for any
amounts incurred by Tenant under this Section 20.19 to the extent Tenant
receives insurance proceeds therefor. Landlord’s obligations under this
Section 20.19 shall survive the expiration or earlier termination of this Lease.
     20.20 Waiver of Jury Trial. IN ANY ACTION OR PROCEEDING ARISING HEREFROM,
LANDLORD AND TENANT HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT
COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE OF PROCESS BY ANY MEANS
AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST OF SAVING TIME AND
EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT
OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP
OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY
CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.
     20.21 Limitation On Landlord’s Liability. The liability of Landlord (as
defined in Section 11.5(a) above) to Tenant for any default by Landlord under
this Lease or arising in connection herewith or with Landlord’s operation,
management, leasing, repair, renovation, alteration or any other matter relating
to the Property or the Premises shall be limited solely and exclusively to an
amount which is equal to the net interest of Landlord (following payment of any
outstanding liens and/or mortgages, whether attributable to sales or insurance
proceeds or otherwise) in the Project (including any insurance or rental
proceeds which Landlord receives). Tenant’s rights to pursue Landlord’s interest
in the Property arise only after a judgment is entered in the applicable
tribunal against Landlord. Landlord shall not have

36



--------------------------------------------------------------------------------



 



any personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. The limitations of liability contained in this Section 20.22
shall inure to the benefit of Landlord’s present and future partners,
beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns. Under
no circumstances shall any present or future partner or member of Landlord (if
Landlord is a partnership or limited liability company), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under this Lease.
     20.22 Ofac Compliance. Landlord and Tenant represent and warrant that to
their actual knowledge, all persons and entities owning more than a 25%
controlling interest in such party are not, and shall not become, a person or
entity with whom either party is restricted from doing business with under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including, but not limited to, those named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including, but no limited to, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action.
     20.23 Counterparts. This Lease may be executed in counterparts with the
same effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
     20.24 No Security Measures. Tenant acknowledges (i) that the Monthly Rental
does not include the cost of any security measures for any portion of the
Property (ii) that Landlord has no obligation to provide any security measures,
and that if Landlord does provide security, it has no obligation to continue
doing so, (iii) that Landlord has made no representation to Tenant regarding the
safety or security of the Premises or Project, and (iv) that Tenant is solely
responsible for providing any security it deems necessary to protect itself, its
property, and Tenant’s Invitees in, on, or about the Property. Landlord has no
duty to warn Tenant of any criminal acts or dangerous conduct that has occurred
in or near the Property, regardless of Landlord’s knowledge of such crimes or
conduct.
     20.25 Financial Statements. On or before the 45th day after each calendar
quarter, Tenant shall furnish to Landlord financial statements for Tenant (and
any Guarantor) reflecting Tenant’s (and the Guarantor’s) then current financial
condition. Such financial statements must include a current balance sheet and a
profit and loss statement covering the most recent quarter (and the preceding
calendar year with respect to the February 15 reporting) and be certified by
Tenant’s (and Guarantor’s) CEO or CFO on behalf of Tenant in their corporate
capacity. Tenant shall cooperate with any efforts by Landlord to obtain private
credit ratings for Tenant. The requirements of this Section 20.25 do not apply
to any entity while its stock is publicly-traded on a U.S. national stock
exchange and is a reporting company with the U. S. Securities Exchange
Commission.
     20.26. Status Protection. Notwithstanding anything to the contrary in this
Lease, no Assignment may be made or service rendered under this Lease in a
manner that (i) the rental or other amounts to be paid to Landlord would be
based, in whole or in part, on the income or profits derived by the business
activities of Tenant or any proposed Assignee or any other person; (ii) would
result in Landlord rendering any services to Tenant or any proposed Assignee on
account of any payments made to Landlord to the extent that income from such
services would reasonably be expected to constitute “impermissible tenant
service income” within the meaning of Section 856(d)(7) of the Internal Revenue
Code (the “Code”); (iii) would result in Landlord owning an interest in Tenant
or any proposed Assignee, directly or indirectly (by applying constructive
ownership rules set forth in Section 856(d)(5) of the Code); or (iv) could cause
any portion of the amounts received by Landlord under this Lease to fail to

37



--------------------------------------------------------------------------------



 



qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto or which could cause any
other income of Landlord to fail to qualify as income described in Section
856(c)(2) of the Code. As provided above, it is intended that all rent payable
by Tenant to Landlord, which includes all sums, charges, or amounts of whatever
nature to be paid by Tenant to Landlord in accordance with the provisions of
this Lease, shall qualify as “rents from real property’ within the meaning of
both Sections 512(b)(3) and 856(d) of the Code and the regulations promulgated
under the Code.  If Landlord, in its reasonable discretion, determines that
there is any risk that all or part of any rent shall not qualify as “rents from
real property” for the purposes of Sections 512(b)(3) or 856(d) of the Code or
the regulations promulgated under the Code, Tenant agrees to cooperate with
Landlord by entering into such amendment or amendments to this Lease as Landlord
deems necessary to qualify all rent as “rents from real property;” provided,
however, that any adjustments required under this section shall be made so as to
produce the equivalent (in economic terms) rent as payable before the adjustment
and may not result in any material increase in Tenant’s obligations under this
Lease. Nothing in this Section 20.26 may be construed to permit a termination of
this Lease.
ARTICLE 21
PURCHASE OPTIONS
     21.1 So long as Neurocrine Biosciences, Inc. or a Permitted Assignee is the
Tenant hereunder as of the date of the exercise of the options granted herein,
and subject to the conditions set forth below, Tenant shall have the options to
purchase the Property, Building 3 and the Adjacent Parcel from Landlord subject
to the terms and conditions of this Article 21 (collectively, the “Purchase
Options”). The Purchase Options shall be effective as of the Effective Date of
this Lease, but Tenant’s right to exercise the Purchase Options shall be
effective only on the dates set forth in this Article 21. References in this
Article 21 to a particular numbered month of the Term means the calendar month
determined by counting from the first full calendar month after the Commencement
Date. (For example, if the Commencement Date occurs in December 2007, the first
month of the Term would be the calendar month of January 2008).
     21.2 Property Purchase Option. Tenant may only exercise the Purchase Option
as to the Property (the “Property Purchase Option”) between the first day of the
forty-second (42nd) full month of the Term and 5:00 p.m. local time at the
Property on the date which is thirty (30) days thereafter (“Property Purchase
Option Period”). Provided Tenant requests such a determination at least thirty
days in advance, Landlord will provide Tenant with copies of any loan documents
pertaining to the Property together with estimated calculations of any
prepayment penalties or assumption fees relating to any existing loan documents
on or before the first day of the forty-first (41st) full month of the Term.
          (a) Method of Exercise. Tenant may exercise the Property Purchase
Option only by giving Landlord written notice (“Notice of Exercise of Purchase
Option”) at the address and in the manner set forth in Article 18 hereof during
the Property Purchase Option Period set forth above, along with a completed
purchase agreement executed by Tenant in the form attached as Exhibit J hereto
(“Purchase Agreement”), which shall govern the purchase of the Property by
Tenant. Within thirty days after delivery of the Notice of Exercise of Purchase
Option, Tenant shall deliver a $2 million deposit to First American Title
Company, as escrow holder. Escrow will be opened promptly after the Notice of
Exercise of Purchase Option is delivered by Landlord counter signing the
Purchase Agreement and depositing a copy of the signed Purchase Agreement with
the escrow holder. The close of escrow for the Property Purchase Option shall
occur on the last day of the forty-eighth (48th) full month of the Lease Term.
In the event Tenant exercises the Property Purchase Option, the Lease Term
applicable to the property which is the subject of the Purchase Option shall
continue for all purposes until the close of

38



--------------------------------------------------------------------------------



 



escrow (and if the Premises have been expanded to include any portion of
Building 3, then on the close of escrow for the Property, the portion of the
Premises within the Property will be removed from the Premises)..
          (b) Purchase Price. Upon exercise of the Property Purchase Option by
Tenant, but subject to Paragraph 21.5 below, Landlord agrees to sell the
Property to Tenant at a purchase price (“Option Purchase Price”) equal to the
greater of (i) the Fair Market Value of the Property based on a normal sale
considering, with respect to the building at 12790 El Camino Real, other similar
first class office properties in the Del Mar Heights submarket of San Diego
County, and with respect to the building at 12780 El Camino Real, other similar
first class office/lab properties in the Torrey Pines, Sorrento Mesa, and UTC
submarkets of San Diego County, but based on the hypothetical assumption that
this Lease remains in place for purposes of such valuation, and (ii) the value
of the Property determined by dividing the total Monthly Rental payable by
Tenant to Landlord under this Lease for month forty-three (43) though month
fifty four (54) of the Term by 6.75%.
     21.3 Adjacent Parcel/Building 3 Purchase Options.
          (a) Adjacent Parcel. Tenant may only exercise the Purchase Option as
to the Adjacent Parcel (the “Adjacent Parcel Purchase Option”) in the event
Building 3 is not constructed or under construction (Building 3 shall be deemed
to be under construction in the event any items of physical preparation for
construction have occurred, e.g., grading of the site) during the Property
Purchase Option Period (“Adjacent Parcel Purchase Option Period”). Provided
Tenant requests such a determination at least thirty days in advance, Landlord
will provide Tenant with copies of any loan documents pertaining to the Property
together with estimated calculations of any prepayment penalties or assumption
fees relating to any existing loan documents on or before the first day of the
forty-first (41st) full month of the Term.
          (b) Building 3. Tenant may only exercise its Purchase Option as to
Building 3 and the Adjacent Parcel (the “Building 3 Purchase Option”) during the
Property Purchase Option Period (the “Building 3 Purchase Option Period”), and
only if as of the date of the Notice of Purchase Option under this Section 21.3,
Building 3 is constructed or under construction (which shall be deemed to mean
that any items of physical preparation for construction have occurred, e.g.,
grading of the site) during the Property Purchase Option Period. Provided Tenant
requests such a determination at least thirty days in advance, Landlord will
provide Tenant with copies of any loan documents pertaining to the Property
together with estimated calculations of any prepayment penalties or assumption
fees relating to any existing loan documents on or before the first day of the
forty-first (41st) full month of the Term.
          (c) Method of Exercise. Tenant may exercise any of the Purchase
Options set forth above in this Section 21.3 only by giving Landlord written
notice (“Notice of Exercise of Purchase Option”) at the address and in the
manner set forth in Article 18 hereof during the applicable Purchase Option
Period set forth above, along with a completed purchase agreement executed by
Tenant in the form attached as Exhibit J hereto (“Purchase Agreement”), which
shall govern the purchase of Building 3 (inclusive of the Adjacent Parcel)
and/or the Adjacent Parcel by Tenant. Within thirty days after delivery of the
Notice of Exercise of Purchase Option, Tenant will deliver a $2 million deposit
(in addition to, and not cumulative with, any deposit payable under
Section 21.2(a) above) to First American Title Company, as escrow holder. Escrow
will be opened promptly after the Notice of Exercise of Purchase Option is
delivered by Landlord counter signing the Purchase Agreement and depositing a
copy of the signed Purchase Agreement with the escrow holder. The close of
escrow for the Building 3 Purchase Option shall occur on the later of (a) the
last day of the forty-eighth (48th) full month of the Lease Term, and (b) the
45th day after the Building 3 Completion Date. The close of escrow for the
Adjacent Parcel Purchase Option shall occur on the last day of the forty-eighth
(48th) full month of the

39



--------------------------------------------------------------------------------



 



Lease Term. In the event Tenant exercises the Building 3 Purchase Option and
Tenant leases any portion of Building 3 under this Lease, the Lease Term
applicable to the Building 3 portion of the Premises shall continue for all
purposes until the close of escrow (at which time such Building 3 premises will
be removed from the Premises).
          (d) Fair Market Value. Upon exercise of either the Adjacent Parcel
Purchase Option or Building 3 Purchase Option by Tenant, but subject to
Paragraph 21.5 below, Landlord agrees to sell the Adjacent Parcel and/or
Building 3, as applicable, to Tenant at a purchase price (“Option Purchase
Price”) for the Adjacent Parcel and/or Building 3, equal to the following:
               (i) The greater of (i) the Fair Market Value of the Adjacent
Parcel based on a normal sale in the Del Mar Heights submarket of San Diego
County, and (ii) Eleven Million Dollars ($11,000,000), adjusted by the San Diego
Consumer Price Index for All Urban Consumers (1982-84 = 100) from the
Commencement Date through the Closing Date.
               (ii) The greater of (1) the Fair Market Value of Building 3 based
on a normal sale considering other similar first class office properties in the
Del Mar Heights submarket of San Diego County, (2) in the event Building 3 is at
least fifty percent (50%) leased, then the amount determined by subtracting all
scheduled free and abated rent under leases for the period after the Close of
Escrow from the quotient of (i) the sum of the Scheduled Rent and Projected
Rental (as each is defined below) payable to Landlord for Building 3 during the
twelve month period from the date which is 6 months prior to the exercise of the
Building 3 Purchase Option until the date which is 6 months after the exercise
of the Building 3 Purchase Option (the “Building 3 Rental Period”), divided by
(ii) 6.75%, and (3) 115% of the Project Costs (as defined below), escalated by
five percent (5%) per year from the Building 3 Completion Date. In the event
Building 3 is not at least 50% leased on the date Tenant exercises the Building
3 Purchase Option, then item (2) above shall not apply, and the Option Purchase
Price will be the greater of (1) and (3) above.
     The term “Scheduled Rent” means the face rent payable by all tenants of
leased space within Building 3 during the Building 3 Rental Period under leases
negotiated in arms length transactions (i.e., excluding any leases with
affiliates, subsidiaries or other parties controlled by Landlord), ignoring free
or abated rent (i.e., treating free and abated rent periods as if rent is to be
paid at the face rate payable immediately after such abatement or free rent
period).
     The term “Projected Rental” shall mean, for all space not included in
Scheduled Rent, the Fair Market Rent for the remaining space (after deducting an
amount equal to 5% of the total Building 3 square footage from such remaining
space) determined as follows: (a) if at least 15% of the rentable space within
Building 3 was leased during the 12-month period preceding the Notice of
Exercise of Purchase Option for Building 3 in arms length transactions, i.e.,
excluding any leases with affiliates, subsidiaries or other parties controlled
by Landlord (“Comp Leases”), multiplying the number of un-leased rentable square
feet of Building 3 by the per square foot total monthly rental payable by the
tenants of the Comp Leases during the Building 3 Rental Period adjusted to
account for any free rent granted to the tenants of such leases (by amortizing
free rent over the initial term of the applicable Comp Leases); or if the
preceding clause (a) does not apply, then (b) in the same manner and methods as
Fair Market Value is determined under Section 21.4 below, but instead of the
arbitrators being real estate appraisers, they are to be experienced real estate
brokers or agents who are at the time among the most active office leasing real
estate agents/brokers in the Del Mar Heights submarket of San Diego (with at
least three leasing transactions in the Del Mar Heights submarket during the
preceding two years). “Project Costs” means all costs in connection

40



--------------------------------------------------------------------------------



 



with the acquisition, design, development, financing, holding construction,
leasing, occupancy and improvement of the Adjacent Parcel and those portions of
the Property improved or altered as part of such development, including: all
hard and soft costs and expenses incurred in connection with the entitlement,
design, permitting, demolition, development, construction, completion, marketing
and leasing of improvements on the Adjacent Parcel and all on-site improvements
(and off site improvements required in connection with the construction of
Building 3), landscaping and hardscaping, including, for example, amounts paid
for labor, materials, supplies, equipment, tool or other equipment rentals,
planning, design, engineering, surveys, soils reports, traffic studies or other
studies or reports required by governmental agencies, property taxes and
assessments, construction supervision, guard services, trash disposal, off-site
parking costs, building and other permit fees, plan check fees, builders risk
and other insurance customarily carried during the course of construction,
school and other community or district fees, required off-site work and
mitigation, utilities and utility connection fees and costs, insurance costs,
and legal and accounting expenses, interest, loan fees, points and other charges
on acquisition, development, construction and take-out loans (and to the extent
the foregoing amounts do not include interest and other charges paid on
development, construction and take-out loans, an amount equal to the interest,
loan fees, points and other charges that Landlord would have paid on loans for
such costs at then-current market rates and conditions assuming customary loan
underwriting criteria in connection with the Adjacent Parcel and improvements),
any rent abated pursuant to Section 6.3 of the Lease due to the development of
Building 3 for which Landlord was not reimbursed by insurance proceeds, plus the
deemed land cost for the Adjacent Parcel of $11 million. Notwithstanding the
foregoing, with respect to any space within Building 3 leased to tenants, as to
the period during which the tenants are paying rent on such space(s), Project
Costs will not include the costs of customary operating expenses chargeable to
such tenants or any previously (i.e., before the close of escrow) amortized
leasing costs attributable to the leases for such tenants (amortized on a
straight line basis over the initial term of the applicable lease), nor will
there be any offset or deduction to Project Costs on account of any revenues for
such leased spaces.
     No earlier than 45 days before the Investigation Period, Tenant may request
Landlord’s estimate of what the amount of the Project Costs will be at the Close
of Escrow. Landlord shall provide such estimate (“Landlord’s Project Cost
Estimate”) to Tenant within 30 days after its receipt of such request.
Similarly, no earlier than 45 days before the Investigation Period, if Building
3 has not been substantially completed, Tenant may request Landlord’s estimate
of the expected date of substantial completion of Building 3, in which case
Landlord shall provide such estimate (“Landlord’s Projected Completion Date”) to
Tenant within 30 days after its receipt of such request.
     21.4 Method of Determining Fair Market Value. Within 60 days after the
earlier of (a) Landlord’s receipt of Tenant’s request for Landlord’s valuation
(which request may not be given more than 45 days before commencement of the
Investigation Period), or (b) Landlord’s receipt of Tenant’s Notice of Exercise
of the Purchase Option, Landlord shall notify Tenant in writing of Landlord’s
estimate of the “Fair Market Value” of the property to which such Purchase
Option applies, taking into consideration the definition of Fair Market Value
for the applicable property as set forth in this Article 21 above, along with
reasonable written support and explanation for its estimate. Concurrently with
Tenant’s Notice of Exercise of the Purchase Option, if Tenant received
Landlord’s estimate of Fair Market Value, or, if Tenant had not received such
estimate as of such date, within thirty (30) days after receipt of such estimate
of Fair Market Value from Landlord, Tenant shall either (i) accept Landlord’s
statement of Fair Market Value; or (ii) provide Landlord with Tenant’s estimate
of the “Fair Market Value” of the property to which such Purchase Option
applies, taking into consideration the definition of Fair Market Value for the
applicable property as set forth in this Article 21 above, along with reasonable
written support and explanation for its estimate. Failure on the part of Tenant
to provide the estimate described in clause (ii) within such thirty (30) day
period shall constitute acceptance of the Fair Market Value as calculated by
Landlord. Otherwise, Landlord and Tenant shall attempt in good faith to agree on
the Fair Market Value for a period of twenty one (21) days (the “Negotiation
Period”) following Tenant’s delivery to Landlord of its estimate under the
preceding clause (ii), and if they fail to so agree,

41



--------------------------------------------------------------------------------



 



the Fair Market Value must be determined by arbitration to be conducted pursuant
to the provisions hereof. The arbitration shall be concluded as soon as possible
after expiration of the Negotiation Period.
          (a) In the event of arbitration, the judgment or the award rendered in
any such arbitration may be entered in any court having jurisdiction and shall
be final and binding between the parties. The arbitration shall be conducted and
determined in the City and County of San Diego in accordance with the then
prevailing rules of the American Arbitration Association or its successor for
arbitration of commercial disputes except to the extent that the procedures
mandated by such rules shall be modified as follows:
               (i) Tenant shall make demand for arbitration in writing within
thirty (30) days after Negotiation Period, specifying therein the name and
address of the person to act as the arbitrator on its behalf. The arbitrator
shall be qualified as a real estate appraiser familiar with the Fair Market
Value of similar first class office/lab properties in the Sorrento Mesa, Del Mar
Heights, and UTC submarkets of San Diego County who would qualify as an expert
witness over objection to give opinion testimony addressed to the issue in a
court of competent jurisdiction. Failure on the part of Tenant to make a proper
demand in a timely manner for such arbitration shall constitute a waiver of the
right thereto and acceptance of Landlord’s estimate of value given in accordance
with Section 21.4 above. Within fifteen (15) days after the service of the
demand for arbitration, Landlord shall give notice to Tenant, specifying the
name and address of the person designated by Landlord to act as arbitrator on
its behalf who shall be similarly qualified. If Landlord fails to notify Tenant
of the appointment of its arbitrator, within or by the time above specified,
then the arbitrator appointed by Tenant shall select the second arbitrator who
must be similarly qualified.
               (ii) In the event that two arbitrators are chosen pursuant to
Section 21.4(a)(i) above, the arbitrators so chosen shall, within twenty one
(21) days after the second arbitrator is appointed (“Review Period”) determine
the Fair Market Value in accordance with the terms below. Any decision in which
the arbitrator appointed by Landlord and the arbitrator appointed by Tenant
concur shall be binding and conclusive upon the parties. If the two arbitrators
shall be unable to agree upon a determination of Fair Market Value within the
review Period, they, themselves, shall appoint a third arbitrator, who shall be
a competent and impartial person with qualifications similar to those required
of the first two arbitrators pursuant to Section 21.4(a)(i). In the event they
are unable to agree upon such appointment within seven (7) days after expiration
of the Review Period, the third arbitrator shall be selected by the parties
themselves, if they can agree thereon, within a further period of fifteen
(15) days. If the parties do not so agree, then either party, on behalf of both,
may request appointment of such a qualified person by the then Presiding Judge
of the California Superior Court having jurisdiction over the County of San
Diego, acting in his or her private and not official capacity, and the other
party shall not raise any question as to such Judge’s full power and
jurisdiction to entertain the application for and make the appointment. The
three arbitrators shall decide the dispute, if it has not previously been
resolved, by following the procedure set forth below.
               (iii) Where an issue cannot be resolved by agreement between the
two arbitrators selected by Landlord and Tenant or settlement between the
parties during the course of arbitration, the issue shall be resolved by the
three arbitrators within fifteen (15) days of the appointment of the third
arbitrator in accordance with the following procedure. The arbitrator selected
by each of the parties shall state in writing his determination of the Fair
Market Value supported by the reasons therefor with counterpart copies to each
party. The arbitrators shall arrange for a simultaneous exchange of such
proposed resolutions. The role of the third arbitrator shall be to select which
of the two proposed resolutions most closely approximates his determination of
Fair Market Value. The third arbitrator shall have no right to propose a middle
ground or any modification of either of the two proposed resolutions.

42



--------------------------------------------------------------------------------



 



The resolution he chooses as most closely approximating his determination shall
constitute the decision of the arbitrators and be final and binding upon the
parties.
               (iv) In the event of a failure, refusal or inability of any
arbitrator to act, his successor shall be appointed by him, but in the case of
the third arbitrator, his successor shall be appointed in the same manner as
provided for appointment of the third arbitrator. Each party shall pay the fee
and expenses of its respective arbitrator and both shall share the fee and
expenses of the third arbitrator, if any, and the attorneys’ fees and expenses
of counsel for the respective parties and of witnesses shall be paid by the
respective party engaging such counsel or calling such witnesses.
               (v) The arbitrators shall have the right to consult experts and
competent authorities to obtain factual information or evidence pertaining to a
determination of Fair Market Value, but any such consultation shall be made in
the presence of both parties with full right on their part to cross-examine. All
financial information with respect to the Property, Building 3 and the Adjacent
Property (such as costs, income, rent rolls, construction draw schedules, etc.)
provided by Landlord and certified by Landlord to be true to the best of its
knowledge shall be deemed accurate unless Tenant provides the arbitrators with
reasonable evidence to the contrary. The arbitrators shall render their decision
and award in writing with counterpart copies to each party. The arbitrators
shall have no power to modify the provisions of this Lease or the Purchase
Agreement.
     21.5 Additional Costs. In the event Tenant exercises any of its Purchase
Options, the purchase shall be on the terms set forth in Exhibit J, the Purchase
Price shall be the sum of the “Additional Costs” (defined below) plus the
applicable Option Purchase Price determined in accordance with this Article 21
above, and the Closing Date shall be the date set forth in Section 21.2(a) or
21.3(c) above as appropriate (as further described in Exhibit J). The
“Additional Costs” with respect to the Property, Building 3 and the Adjacent
Parcel is the sum of all prepayment charges and related fees incurred at closing
with respect to any debt paid off at closing (although Tenant may assume any
debt if the applicable lender agrees to permit the assumption and releases
Landlord and any guarantors from all liability under such debt, in which case
Tenant shall pay all costs associated with such assumption), plus, with respect
to the Property only, the Additional Costs includes all unamortized Capital
Expenses as of the close of escrow (excluding any amounts which Tenant has paid
directly or through its Operating Expenses). Landlord will, so long as the
Purchase Options exist, either (i) have separate loans for each of the Adjacent
Parcel/Building 3 and the Property, or (ii) cause any common loan to be
structured such that there are separate release prices for each of the Adjacent
Parcel/Building 3 and the Property so that either parcel can be separated from
the other without the need to refinance or pay off the entire loan balance. Any
costs relating to Landlord’s failure to comply with the foregoing sentence shall
be paid by Landlord at its sole cost and expense.
     21.6 Termination of Options. In the event the Purchase Options are
terminated or expire in accordance with this Article 21, Landlord shall be
entitled to cause to be recorded in the Official Records of San Diego County an
option termination agreement in a form reasonably approved and executed by
Tenant. The Purchase Options and this Article 21 automatically terminate and
become void if (a) Tenant assigns or subleases more than 50% of the rentable
square feet of the Premises other than to a Permitted Assignee, or (b) Tenant
does not timely exercise the Purchase Options or, if exercised, does not timely
purchase the applicable property within the time-frame set forth above for
reasons other than delays caused by Landlord’s breach of this Lease or the
Purchase Agreement. Until the Purchase Option for the Adjacent Parcel and
Building 3 terminate, Landlord shall use its diligent and good faith efforts to
include in each lease for Building 3 the obligation of the tenant to provide
customary estoppel certificates within a reasonable period after request from
the landlord.
     21.7. Tenant’s Due Diligence Rights. During the 45-day period preceding the
last day on which Tenant may issue its Notice of Exercise of Purchase Option
(the “Investigation Period”), Tenant

43



--------------------------------------------------------------------------------



 



may investigate the physical, developmental, and economic status and feasibility
of the Project. To facilitate Tenant’s investigation and analysis under this
Section 21.7, Landlord grants Tenant the right to enter the areas of the Project
not leased by Tenant at any time during normal business hours during the
Investigation Period (after forty-eight hours prior written notice to Landlord),
but subject to the rights of the other tenants under leases of the Project, to
conduct such inspections, reviews, examinations, and tests on the Project as
Tenant deems necessary or desirable to investigate the physical condition of the
Project, as well as access to all material information relating to the Project
within Landlord’s possession (but Landlord makes no representation regarding the
accuracy or completeness of the information). Additionally, to facilitate
Tenant’s investigation under this paragraph, at Tenant’s request, Landlord shall
use its diligent and good faith efforts to obtain estoppel certificates from
each tenant of the Property substantially in the form requested by Tenant at
least ten (10) days prior to the expiration of the Investigation Period and
dated no earlier than thirty (30) days prior to the expiration of the Inspection
Period. Before entering any areas of the Project, Tenant shall provide Landlord
with evidence that Tenant and all of its agents intending to enter the Project
are covered by comprehensive general liability policies of insurance with
coverages of at least $2 million, naming Landlord as an additional-insured and
otherwise reasonably satisfactory to Landlord. In consideration of Landlord’s
permission to Tenant and its agents to perform investigations and testing on and
about the Project, Tenant shall defend, indemnify and hold harmless Landlord,
Landlord’s officers, owners, employees, agents, contractors, successors,
assigns, and affiliates (collectively, the “Indemnitees”), and the Property from
all claims, costs, losses, liens, damages, actions and judgments (including the
Indemnitee’s attorneys’ fees and defense costs) caused by Tenant’s investigation
of the Project, provided that Tenant shall not incur any liability due to
(a) its discovery, without exacerbation of the condition of, any hazardous
materials or other substances at the Project and/or (b) the acts or omissions of
Landlord or its trustees, officers, tenants, agents, contractors and/or
employees. Tenant shall maintain all the information it obtains in connection
with the Project in strict confidence and may not reveal any of such information
to any party other than those parties to which it may otherwise be required to
disclose in accordance with applicable law and, to the extent they have the need
to know and agree to the confidentiality requirements of this paragraph.
Tenant’s attorneys, accountants, consultants, and actual and prospective lenders
and investors. Tenant shall, at Tenant’s sole cost, promptly repair any damage
caused by its activities on the Project and restore the Project to its condition
before Tenant or any of its agents first entered the Project. If Tenant fails to
either timely exercise its Notice of Exercise of Purchase Option or to timely
close the purchase as required under the applicable purchase agreement (to be in
the form of the attached Exhibit J), within three business days after Landlord’s
request, Tenant shall return to Landlord all documents and materials provided to
Tenant or its agents by Landlord or its agents in connection with this
Article 21, and all copies thereof, and provide and assign to Landlord, at no
cost to Landlord, all reports and materials derived from Tenant’s investigation
of the Project.
     Tenant may, at any time during the Investigation Period, but at least 16
business days before exercising the Option, request an update from Landlord of
the representations and warranties to be made by Landlord under the Purchase
Agreement (“Tenant’s Update Request”). Within 15 business days after Landlord’s
receipt of Tenant’s Update Request, Landlord shall deliver an update of such
representations and warranties to be attached as Exhibit A to the Purchase
Agreement (the “Disclosure Exhibit”) and make available to Buyer a copy of all
documents referenced in the Disclosure Exhibit that are within Seller’s
possession, except for those items that at any time had been possessed by Tenant
(but Landlord makes no representation regarding the accuracy or completeness of
the information provided). If Landlord fails to timely deliver the Disclosure
Exhibit, then Exhibit A to the Purchase Agreement will be deemed to state
“None.” If Tenant fails to timely deliver Tenant’s Update Request, Landlord may
attach its Disclosure Exhibit to the Purchase Agreement concurrent with
Landlord’s execution of the Purchase Agreement (but no information raised in the
Disclosure Exhibit will give rise to Tenant’s right to rescind its Notice of
Exercise of Purchase Option or to terminate the Purchase Agreement.

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease on
the day and year first above written.
“Landlord”
DMH CAMPUS INVESTORS, LLC, a Delaware limited liability company

By:    PRISA III DMH CAMPUS, LLC, a Delaware limited liability company, its
managing member

  By:   PRISA III Investments, LLC, a Delaware limited liability company, its
sole member

  By:   PRISA III REIT Operating LP, a Delaware limited partnership, its sole
member

  By:   PRISA III OP GP, LLC, a Delaware limited liability company,
its general partner

  By:   PRISA III Fund LP, a Delaware limited partnership, its manager

  By:   PRISA III Fund GP, LLC,
a Delaware limited liability company, its general partner

  By:   PRISA III Fund PIM, LLC,
a Delaware limited liability company, its sole member

  By:   Prudential Investment Management, Inc.,
a New Jersey corporation, its sole member

             
 
  By:   /s/ Roger Pratt    
 
  Name:  
 
Roger Pratt    
 
  Title:  
 
Vice President    
 
     
 
   

          “Tenant”    
 
        Neurocrine Biosciences, Inc., a Delaware corporation    
 
       
By:
  /s/ Timothy P. Coughlin    
Name:
 
 
Timothy P. Coughlin    
Title:
 
 
Vice President & Chief Financial Officer    
 
 
 
   
 
       
By:
  /s/ Richard Ranieri    
Name:
 
 
Richard Ranieri    
Title:
 
 
Senior Vice President    
 
 
 
   

45



--------------------------------------------------------------------------------



 



EXHIBIT A

LEGAL DESCRIPTION
PARCEL A (APN 304-070-60):
PARCEL 2 OF PARCEL MAP 19394, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO
COUNTY, DECEMBER 18, 2003.
EXCEPTING THEREFROM ALL OIL RIGHTS ON HEREIN DESCRIBED PROPERTY TO BE RESERVED
BY THE GRANTOR, HER HEIRS AND ASSIGNS, FOREVER, AND FURTHER THAT THE SAID
GRANTOR, HER HEIRS OR ASSIGNS AGREE TO PAY A REASONABLE COMPENSATION TO THE SAID
GRANTEE OR THEIR ASSIGNS, SHOULD THE GRANTOR, HER HEIRS OR ASSIGNS, ENTER THE
HEREIN DESCRIBED LAND FOR THE PURPOSE OF DIGGING OR DRILLING FOR OIL, AS
RESERVED IN DEED FROM TILLIE M. LACY, ALSO KNOWN AS TILLIE WATERS LACY TO
MEAD-HASKER COMPANY, DATED JULY 29, 1919 AND RECORDED JULY 29, 1919 IN BOOK 789,
PAGE 78 OF DEEDS.
PARCEL B:
A LICENSE FOR ADDITIONAL PARKING CREATED BY THAT CERTAIN “SHARED PARKING
AGREEMENT” BY AND BETWEEN SCIENCE PARK CENTER, LLC, PARDEE HOMES, A CALIFORNIA
CORPORATION, AND THE CITY OF SAN DIEGO RECORDED DECEMBER 18, 2003 AS INSTRUMENT
NO. 2003-1487269, OF OFFICIAL RECORDS.
PARCEL C:
AN EASEMENT FOR PEDESTRIAN AND VEHICULAR INGRESS, EGRESS, AND PARKING AS SET
FORTH IN THE “EASEMENT AGREEMENT” RECORDED OCTOBER 25, 2004 AS INSTRUMENT NO.
2004-1008077, OF OFFICIAL RECORDS.

46



--------------------------------------------------------------------------------



 



EXHIBIT B FLOOR PLANS
SITE PLAN
(SITE PLAN) [a36358a3635801.gif]

 



--------------------------------------------------------------------------------



 



Building 1 Floor 1
(FLOOR MAP) [a36358a3635802.gif]

 



--------------------------------------------------------------------------------



 



Building 1 Floor 2
(FLOOR MAP) [a36358a3635803.gif]
Building 1 Floor 3
(FLOOR MAP) [a36358a3635804.gif]

 



--------------------------------------------------------------------------------



 



Building 2 Floor 1
(FLOOR MAP) [a36358a3635805.gif]
Building 2 Floor 2
(FLOOR MAP) [a36358a3635806.gif]

 



--------------------------------------------------------------------------------



 



Building 2 Floor 3
(FLOOR MAP) [a36358a3635807.gif]
Building 1 Garage
(FLOOR MAP) [a36358a3635808.gif]

 



--------------------------------------------------------------------------------



 



Building 2 Garage Level 1
(FLOOR MAP) [a36358a3635809.gif]
Building 2 Garage Level 2
(FLOOR MAP) [a36358a3635810.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT C

Multi-Tenant Provisions
If a building is constructed on the Adjacent Parcel, then effective on the date
that a tenant begins occupancy of any portion of such building, the foregoing
Lease automatically is amended to incorporate the following provisions, which
supersede the contrary provisions of the Lease.
C.1. Change in Defined Terms.
“Common Area” is modified to mean those portions of the Project designated by
Landlord for common use by tenants of the Project, including (a) within
multi-tenant buildings, the lobbies, elevators, common restrooms, hallways,
mechanical rooms, etc., (b) the Cafeteria and the hallway and restrooms serving
the Cafeteria, (c) all areas that are not within the interior of any buildings
or premises (such as the Premises) leased exclusively to a tenant, such as the
exterior of all buildings, the Amphitheatre, water features, trash areas,
parking areas, retention basins, roadways, sidewalks, walkways, parkways,
driveways and landscaped areas and similar areas and facilities located on the
Property. Notwithstanding the foregoing, this Lease confers no rights to either
the subsurface of the land below the ground level of the Project or with regard
to the air space above the ceiling of the Premises, or to parking spaces not
assigned or allocated to Tenant, nor, to the roof, exterior walls, or utility
raceways of any Building).
“Operating Expenses” is modified to mean the sum of the Management Fee plus
Tenant’s Pro Rata Share of the Project Expenses; provided, however, as to any
Project Expenses that Landlord reasonably determines would be inequitable to
allocate based on Pro Rata Share, Landlord may allocate in accordance with other
reasonable methods (such as relative use or burden or cost), consistently
applied.
“Project Expenses” means any and all costs, expenses and disbursements of every
kind and character that Landlord in good faith incurs, pays or becomes obligated
to pay in connection with its ownership interest in the Project, or the
operation, maintenance, management, repair, replacement, and security thereof;
plus, with respect to such costs, expenses, and disbursements for the Project
which do not exclusively pertain to any particular building within the Project,
the portion of such expenses which Landlord reasonably and equitably allocates
to the Property. Operating Expenses include, without limitation, any and all
assessments Landlord must pay pursuant to any covenants, conditions or
restrictions, reciprocal easement agreements, tenancy-in-common agreements or
similar restrictions and agreements affecting the Project, Taxes, assessments
and other similar governmental charges; water and sewer charges; the cost and
expense of insurance, including loss of rents coverage and all other coverage
procured by Landlord, and any applicable deductibles; utilities (other than
those paid directly by Tenant to the utility provider); security; labor and
personnel costs (including applicable overhead); parking lot maintenance and
repair; heating, ventilating and air conditioning repairs, replacements, and
maintenance; waste disposal; elevator maintenance; repair, replacement, and
maintenance of the Property, and the plumbing, heating, ventilating, air
conditioning, electrical, life safety and building management systems furnished
by Landlord (the “Building Systems”); costs associated with the upkeep and
operation of all parking and Common Areas; costs and expenses of gardening and
landscaping; maintenance of signs (other than costs incurred by Tenant to
maintain Tenant’s signs); personal property taxes levied on or attributable to
personal property used in connection with the Project; all costs associated with
the Cafeteria, including any operating losses. During any period of vacancy at
the Project, Project Expenses will be determined as if the Project had been
fully occupied and Landlord had been supplying services to the entire Project
during the applicable period (in accordance with the methodology specified by
the Building Owners and Managers Association). Capital Expenses continue to be
treated as provided in Section 4.3(b) of this Lease and all of the exclusions
from Operating Expenses under Section 4.3(c) of this Lease constitute exclusions
to Project Expenses under this Exhibit (and added to those exclusions is

 



--------------------------------------------------------------------------------



 



the Management Fee (and any similar management fee payable by other tenants)
because it is calculated solely on Tenant’s rents and is separately included in
Operating Expenses as defined above).
“Premises” is modified to mean only the interior of the buildings within the
Project known as 12780 and 12790 El Camino Real, and excluding the Common Area.
“Project” means the Property and the Adjacent Parcel and all improvements on the
Adjacent Parcel.
“Pro Rata Share” of a tenant of the Project, including Tenant, means the ratio
of the rentable square feet of the tenant’s premises at that time to the
aggregate rentable square feet within the Project.
     C.2. Cafeteria. During the Term, Landlord shall (or shall cause its
affiliate to) maintain the Cafeteria in substantially the same size and
condition as exists as of the Commencement Date and shall use commercially
reasonable efforts to retain food-service operators at the Cafeteria reasonably
acceptable to tenants of the Project for breakfast and lunch service, but
Landlord (or its affiliate providing such services) may discontinue food service
on not less than 30 days advance notice in writing to Tenant (the “Cafeteria
Closure Notice”), if such food service operations fail to be economically
self-sufficient. Neither Landlord nor its affiliate is obligated to subsidize
such service; provided, however, if a subsidy is necessary for food service
operations to continue to be made available to occupants of the Project,
Landlord shall provide notice of the approximate amount necessary to subsidize
the food service operations at that time in the Cafeteria Closure Notice, and
within 30 days following receipt of the Cafeteria Closure Notice, Tenant may
elect to assume the Landlord’s food service operations with a food service
operator reasonably acceptable to Landlord (and with services and prices
reasonably acceptable to Landlord) at Tenant’s sole cost and expense for any
costs in excess of the revenues received by Tenant for such operations. If
Tenant does not elect to subsidize or assume the food service operations within
such 30-day period following receipt of the Cafeteria Closure Notice, then such
food service operations may be terminated by Landlord, and the cafeteria shall
be converted to a Common Area meeting space, which shall continue to be
available to the tenants of the Project for meetings and events or Landlord may
elect to subsidize the cafeteria services, in which case the subsidy will
constitute an Operating Expense under this Lease to be allocated among tenants
of the Project in accordance with Tenant’s Pro Rata Share. Scheduling of use of
the cafeteria when no food service is operating will be managed by Landlord’s
property manager in accordance with reasonable rules and regulations, on a
first-come, first-served reservation basis, with time and availability of use
equitably allocated among the tenants of the Project in proportion with their
respective Pro Rata Shares.
     C.3. Amphitheatre Use. Scheduling of use of the Amphitheatre will be
managed by Landlord’s property manager in accordance with reasonable rules and
regulations, on a first-come, first-served reservation basis, with time and
availability of use equitably allocated among the tenants of the Project in
proportion with their respective Pro Rata Shares. Landlord and Tenant
acknowledge that the location of the Amphitheatre is such that noise originating
from the Amphitheatre is easily heard inside the Premises. Consequently, before
scheduling use of the Amphitheatre for a period during normal business hours for
use by a tenant other than Tenant, which use is expected to generate excessive
noise, Landlord shall first obtain Tenant’s consent to such use and scheduling;
provided that use of the Amphitheatre by patrons of the Cafeteria during normal
operating hours of the Cafeteria does not require Tenant’s consent.
     C.4. Re-measurement. Landlord shall cause the Premises and the Project to
be re-measured in accordance with BOMA and such new measurements will apply to
this Lease. (For example, the rentable square feet attributable to Cafeteria
will be deducted from the Premises rentable square feet while a proportionate
amount of such square footage will be added to the Premises rentable square feet
as part of the load factor). The load factor for the Premises will not include
any portion of the interior of Building 3. In the event Tenant disagrees with
the remeasured square footage as stated by Landlord’s space

 



--------------------------------------------------------------------------------



 



measurement consultant, then Tenant shall have the right, exercisable only
within thirty (30) days after the date Landlord gives Tenant written notice of
the re-measurement (the “Confirmation Period”), to remeasure the Project in
accordance with the BOMA Standard. In the event that Tenant provides Landlord
with written notice (“Square Footage Notice”) within the Confirmation Period,
that subsequent remeasurement of the Project by Tenant in accordance with the
BOMA Standard has produced a rentable square footage number that is more than
five percent (5.0%) in excess of or lower than the rentable square footage
number prepared by Landlord, and if Landlord does not dispute such
remeasurement, any payments due to Landlord from Tenant based upon the number of
rentable square feet contained in the Project shall be proportionally,
prospectively (but not retroactively) reduced or increased, as appropriate, to
reflect the actual number of rentable square feet, as properly remeasured under
the BOMA Standard (but no change in measurement affects Monthly Rental) .
Tenant’s failure to deliver the Square Footage Notice prior to expiration of the
Confirmation Period, shall be deemed to constitute Tenant’s acceptance of the
square footage stated by Landlord’s space measurement consultant. If Landlord
disagrees with Tenant’s remeasurement and if a dispute occurs regarding the
final accuracy of such measurements, Landlord and Tenant shall agree upon a
mutually acceptable architect to remeasure the Project in accordance with the
BOMA Standard and the determination of such architect shall be binding upon
Landlord and Tenant. The cost of such of such mutually agreed architect shall be
borne by Landlord and Tenant equally. Until such determination is made by the
mutually selected architect, the parties shall utilize the square footage figure
determined by Landlord’s space measurement consultant; thereafter, the parties
shall make the appropriate retroactive adjustments.
C.5. Parking. The first sentence of Section 7.3 of this Lease is replaced with
the following: “Until the Expiration Date or earlier termination of this Lease,
including any Renewal Terms, at no additional fee or rent, Tenant is entitled to
use 540 parking spaces within the Project’s parking area, including Tenant’s Pro
Rata Share of visitors and handicap spaces, some or all of which may be assigned
by Landlord to Tenant. Included within the 540 parking spaces, Tenant will have
the exclusive use of all subterranean parking located beneath the Premises. All
subterranean parking constructed under Building 3 shall be for the exclusive use
of the tenants of Building 3. Neither Tenant nor Tenant’s Invitees may use the
parking area within the Project, except for Tenant’s Parking Spaces and the
driveways leading to them. Tenant acknowledges that the nature and configuration
of the parking area and driveway circulation will change as the result of the
development of the Project and that tenants of the Adjacent Parcel may be
parking on the Property and Tenant may be parking on the Adjacent Parcel.
Landlord may charge tenants of Building 3 for parking on the Project and may
otherwise regulate parking in common parking facilities (but Tenant and Tenant’s
Invitees will be entitled to free parking in such areas, up to the aggregate 540
parking spaces).
C.6. Signage. As part of development of the Project, Landlord may require that
the existing monument signage on the Property be shared by tenants of the
Project, in which case Tenant will be entitled to only its Pro Rata Share of the
existing monument signage (but such change to the monument signage will be at
Landlord’s cost as part of “Project Costs” under Article 21). Tenant will be
entitled to the top listing on the existing monument sign on the Property.
C.7. Utilities. Landlord shall use commercially reasonable efforts to have the
Cafeteria and the Common Area separately metered from the Premises, at
Landlord’s cost as a Project Cost under Article 21, so that Tenant’s Premises
utility charges do not include the Cafeteria or appurtenant areas (and if for
some reason Landlord is unable to do so, Landlord shall use commercially
reasonable means of equitably submetering or otherwise allocating such
utilities, subject to Tenant’s reasonable approval of the methodology to be
used).
C.8. Project Rules and Regulations. Tenant and Tenant’s Invitees shall comply
with the rules and regulations of the Project attached as Exhibit C-1 and such
other reasonable rules and regulations adopted

 



--------------------------------------------------------------------------------



 



by Landlord from time to time; provided that no such rules and regulations shall
materially adversely affect Tenant’s use of the Premises or materially alter
Tenant’s rights under this Lease.

 



--------------------------------------------------------------------------------



 



Exhibit C-1
MULTI-TENANT RULES
     1. General Covenants and Limitations on Use. Tenant may not do, bring, or
keep anything in or about the Premises that will cause a cancellation of any
insurance covering the Premises or the Project. If the rate of any insurance
carried by Landlord is increased as a result of Tenant’s use, Tenant shall pay
to Landlord, within 10 days after Landlord delivers to Tenant a notice of such
increase (and reasonable proof it was caused by Tenant), the amount of such
increase. No noxious or offensive activity may be carried on, in, on, or around
the Premises, nor may anything be done or kept in, on, or around the Premises
which may be or become a public nuisance or which may cause embarrassment,
disturbance, or annoyance to others in the Project, or on adjacent or nearby
property. For example, no light may be emitted from the Premises which is
unreasonably bright or causes unreasonable glare; no sounds may be emitted from
the Premises which are unreasonably loud or annoying; and no odor may be emitted
from the Premises which is or might be noxious or offensive to others in the
Project, or on adjacent or near-by property; and no unsightliness is permitted
in, on or around the Premises. Without limiting the generality of the foregoing,
all unsightly equipment, objects, and conditions shall be kept enclosed within
the Premises and screened from view; no refuse, scraps, debris, garbage, trash,
bulk materials, or waste shall be kept, stored, or allowed to accumulate except
as may be properly enclosed within the Premises; and all pipes, wires, poles,
antennas, and other facilities for utilities or the transmission or reception of
audio or visual signals shall be kept and maintained enclosed within the
Premises (provided that Tenant’s existing rooftop equipment can remain on the
Property and any reasonable changes to such equipment (reasonably approved by
Landlord) may be made by Tenant). Except in an enclosed vivarium, Tenant may not
keep or permit to be kept any bicycle, motorcycle, or other vehicle, nor any
animal (excluding certified service dogs), bird, reptile, or other exotic
creature in, on or around the Premises. Neither Tenant nor Tenant’s Invitees may
do anything that will cause damage or waste to the Project. No machinery,
apparatus, or other appliance may be used or operated in or on the Premises
which can be felt outside the Premises or which imposes a risk of damage to the
structure of the Premises and will in any manner injure, vibrate, or shake all
or any part of the Project. Tenant shall ensure that none of its employees,
agents or Tenant’s Invitees prop open any external doors or windows or
circumvent any security for the Project. Tenant acknowledges that the Common
Area will not be accessible to the public except during normal business hours
for the multi-tenant Buildings (but Tenant has such access and may facilitate
access by Tenant’s Invitees subject to Landlord’s reasonable security
requirements). In no event may Tenant use any portion of the Common Area for
loading, unloading, or parking, except in those areas specifically designated by
Landlord for such purposes, nor for any sidewalk sale, advertising, or similar
commercial purpose.
     2. Landlord’s Reserved Rights. Landlord, as owner of the Project, reserves
the right from time to time, to use portions of the Common Area for, among other
things, entertainment, advertising, displays, the leasing of kiosks, or such
other uses, commercial or otherwise, so long as such uses do not materially
adversely affect Tenant’s use of the Premises or the Project and is consistent
with a first-class office project, subject to the terms of this Lease. If the
cafeteria is still in use at the Project, Landlord will not allow a direct
competitor with such cafeteria to lease space in the Common Area (e.g., coffee
carts) if such competition would cause, or increase, any subsidy for the
Cafeteria included in the Operating Expenses.

 



--------------------------------------------------------------------------------



 



     3. Parking.

  a.   Tenant may not store or permit its Invitees to store any automobiles in
the parking area without the prior written consent of the operator; provided
that Tenant may keep automobiles in the underground parking areas for company
vehicles or employees of Tenant who are traveling, etc.     b.   Cars must be
parked entirely within the stall lines painted on the floor.     c.   All
directional signs and arrows must be observed.     d.   The speed limit shall be
5 miles per hour.     e.   Parking spaces reserved for handicapped persons must
be used only by vehicles properly designated.     f.   Parking is prohibited in
all areas not expressly designated for parking, including without limitation:

  (i)   Areas not striped for parking     (ii)   Aisles     (iii)   Where “no
parking” signs are posted     (iv)   Ramps     (v)   Loading zones

  g.   No personal property of any type may be stored or located in the surface
parking area and the parking spaces may only be occupied by appropriately-sized
vehicles.     h.   Every parker is required to park and lock his/her own car.  
  i.   Washing, waxing, cleaning or servicing of any vehicle by the customer
and/or his agents is prohibited; provided that so long as the same is not
prohibited by any CC&Rs or applicable laws, Tenant may use a mobile auto detail
service at the Property. Parking spaces may be used only for parking
automobiles.     j.   Tenant agrees to acquaint all persons to whom Tenant
assigns a parking space with these Rules.

LANDLORD IS NOT RESPONSIBLE FOR ANY LOSS OR DAMAGE TO TENANT OR TENANT’S
PROPERTY (INCLUDING, WITHOUT LIMITATIONS, ANY LOSS OR DAMAGE TO TENANT’S
AUTOMOBILE OR THE CONTENTS THEREOF DUE TO THEFT, VANDALISM OR ACCIDENT) ARISING
FROM OR RELATED TO TENANT’S USE OF THE PARKING FACILITY WHETHER OR NOT SUCH LOSS
OR DAMAGE RESULTS FROM LANDLORD’S NEGLIGENCE OR NEGLIGENT OMISSION (PROVIDED
THAT LANDLORD WILL BE RESPONSIBLE FOR DAMAGE CAUSED BY ITS ACTIVE NEGLIGENCE OR
WILLFUL MISCONDUCT). THE LIMITATION ON LANDLORD’S LIABILITY UNDER THE PRECEDING
SENTENCE DOES NOT APPLY, HOWEVER, TO LOSS OR DAMAGE ARISING DIRECTLY FROM
LANDLORD’S ACTIVE NEGLIGENCE OR WILLFUL MISCONDUCT. Without limiting the
foregoing, Tenant hereby voluntarily releases, discharges, waives and
relinquishes any and all actions or causes of action for personal injury or
property damage occurring to Tenant or Tenant’s Invitees arising as a result of
parking in the Project, or any activities incidental thereto, wherever or
however the same may occur, and further agrees that Tenant will not prosecute
any claim for personal injury or property damage against Landlord

 



--------------------------------------------------------------------------------



 



or any of its officers, agents, servants or employees for any said causes of
action. It is the intention of Tenant by this paragraph to exempt and relieve
Landlord and its agents from liability for personal injury or property damage
caused by negligence (provided that Landlord will be responsible for damage
caused by its active negligence or willful misconduct).

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Sample Form of Letter of Credit
Irrevocable Letter of Credit
December                     , 2007
Letter of Credit #                                         

     
To:
  DNH Campus Investors, LLC
 
  c/o Veralliance Properties, Inc.
 
  8910 University Center Lane, Suite 630
 
  San Diego, California 92122

Ladies and Gentlemen:
We hereby issue in your favor our Irrevocable Letter of Credit #
                     at the request and for the account of Neurocrine
Biosciences, Inc., in an amount of                      U.S. Dollars (US$0.00)
effective immediately and available with Wells Fargo Bank, N.A. at One Front
Street - 21st Floor, San Francisco, California 94111, by payment of your
draft(s) drawn on us at sight when accompanied by the original of this Letter of
Credit and your signed and dated statement worded as follows with the
instructions in brackets therein complied with:
“The undersigned, an authorized representative of beneficiary (“Beneficiary”)
under Wells Fargo Bank, N.A. Letter of Credit #                      (“Wells
Credit”), hereby certifies that the Beneficiary is entitled to and hereby
demands payment under Wells Credit in US$[insert drawing amount] pursuant to the
lease between DMH Campus Investors, LLC, as Landlord, and Neurocrine
Biosciences, Inc., as Tenant, dated [insert date] (the “Lease”), (as such Lease
may be amended, restated and replaced from time to time) for premises located at
12780 and 12790 El Camino Real, San Diego, California 92122.”
This Letter of Credit expires at our above office on December 31, 2008, but
shall be automatically extended, without written amendment, to December 31st in
each succeeding calendar year, unless we have sent written notice to you at your
address above by registered mail or express courier that we elect not to extend
the expiration date of this Letter of Credit beyond the date specified in such
notice, which date will be December 31, 2008 or any subsequent December 31st and
be at least sixty (60) calendar days after the date we send you such notice.
Upon our sending you such notice of the non-extension of the expiration date of
this Letter of Credit, you may also draw under this Letter of Credit by
presentation to us at our above address, on or before the expiration date
specified in such notice, of your draft drawn on us at sight when accompanied by
the original of this Letter of Credit and your signed and dated statement worded
as follows with the instructions in brackets therein complied with:
“The undersigned, an authorized representative of beneficiary (Beneficiary”)
under Wells Fargo Bank, N.A. Letter of Credit #                     (“Wells
Credit”), hereby certifies that (1) Beneficiary received a written notice from
Wells Fargo Bank, N.A. that the Wells Credit will not be extended beyond its
current expiration date, and (2) Neurocrine Biosciences, Inc. has failed to
deliver a replacement letter of credit in form and substance

1.



--------------------------------------------------------------------------------



 



acceptable to the Beneficiary, and (3) at the time of this statement,
Beneficiary has not released Neurocrine Biosciences, Inc.’s obligations under
the lease between DMH Campus Investors, LLC, as Landlord, and Neurocrine
Biosciences, Inc., as Tenant, dated [insert date] (the “Lease”), (as such Lease
may be amended, restated and replaced from time to time) for premises located at
12780 and 12790 El Camino Real, San Diego, California 92122.”
Partial and multiple drawings are permitted under this Letter of Credit. All
drafts must be marked: “Drawn under Wells Fargo Bank, N.A. Letter of Credit #
                     dated                     ”.
If any instructions accompanying a drawing under this Letter of Credit request
that payment is to be made by transfer to an account with us or at another bank,
we and/or such other bank may rely on an account number specified in such
instructions even if the number identifies a person or entity different from the
intended payee.
This Letter of Credit is transferable one or more times, but in each instance to
a single transferee and only in the full amount available to be drawn under the
Letter of Credit at the time of such transfer. Any such transfer may be affected
only through ourselves and only upon payment of our usual transfer fee and upon
presentation to us at our above-specified office of a duly executed instrument
of transfer in form and substance acceptable to us together with the original of
this Letter of Credit. Any transfer of this Letter of Credit may not change the
place of expiration of this Letter of Credit from our above-specified office.
Each transfer shall be evidenced by our endorsement on the reverse of the
original of this Letter of Credit, and we shall deliver the original of this
Letter of Credit so endorsed to the transferee.
     No transfer may be made to a person or entity (transferee) who is (1) a
specially designated national, terrorist or narcotics trafficker, a blocked
entity, or a person or entity with respect to which transactions are prohibited
or otherwise restricted, or which is located in or restricted, pursuant to the
Foreign Assets Control Regulations of the United States Treasury Department, or
(2) subject to a denial order of the U.S. Department of Commerce, Bureau of
Export Administration.
All charges in connection with this Letter of Credit (including transfer fees,
if any) are for the account of the applicant.
This Letter of Credit sets forth in full our undertaking, and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement whatsoever in this Letter of Credit other
than the ISP98. Reference to any document, instrument or agreement mentioned in
this Letter of Credit will not be deemed to incorporate into this Letter of
Credit such document, instrument or agreement.
We hereby engage with you that drafts drawn under and in compliance with the
terms and conditions of this Letter of Credit will be duly honored upon
presentation at our above office.
All correspondence and any drawings hereunder are to be directed to Wells Fargo
Bank, N.A., One Front Street — 21st Floor, San Francisco, California 94111.
Drawings may be presented to us at our above office by hand delivery or
delivered to us by U.S. Postal Service mail, registered mail or certified mail
or by express courier or overnight courier.
Except as otherwise provided in this Letter of Credit, this Letter of Credit is
subject to the International Standby Practices 1998, International Chamber of
Commerce Publication No. 590 (the “ISP98”).
Very truly yours,

2.



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of GUARANTY OF LEASE
     The undersigned,                     , a                     
(“Guarantor”), absolutely and unconditionally guarantees, on demand, to and for
the benefit of                     (“Landlord”), the full, timely, and complete
payment and performance of all of tenant obligations, whether monetary or
otherwise (collectively, the “Guaranteed Obligations”), under the Lease entered
into as of December ___, 2007 (the “Lease”), between Landlord or its
predecessor-in-interest, DMH Campus Investors, LLC, a Delaware limited liability
company, and Neurocrine Biosciences, Inc., a Delaware corporation (including its
successors under the Lease, “Tenant”). This Guaranty constitutes an absolute,
direct, immediate, and unconditional guarantee of timely payment and
performance, and not merely of collectibility, and includes all primary,
secondary, direct, indirect, fixed, and contingent obligations of Tenant to pay
rent (including Basic Monthly Rent, Operating Expenses and all other rent),
additional rent, late charges, interest charges, insurance, taxes,
indemnifications, and other fees, charges, sums, costs, and expenses which may
be owing by Tenant at any time in connection with the Guaranteed Obligations, as
they may be modified, amended, extended, or renewed from time to time. If a
specific amount outstanding and owing by Tenant under the Lease or the
Guaranteed Obligations is determined by a court of competent jurisdiction, that
determination is conclusive and binding on Guarantor. If Tenant defaults in the
payment of any amount when due under the Lease, Guarantor shall pay to Landlord,
on demand, all sums due and owing under the Lease. Additionally, Guarantor shall
assume responsibility for and shall fully perform all of the other Guaranteed
Obligations promptly on receiving written notice from Landlord. No delay by
Landlord in providing notice of a default by Tenant or making demand on
Guarantor affects Guarantor’s obligations under this Guaranty (but only the
timing of such obligations). The obligations of Guarantor under this Guaranty
are independent of the obligations of Tenant or any other guarantor. The
obligations of Guarantor under this Guaranty are continuing and irrevocable
until all of the Guaranteed Obligations have been fully satisfied. If at any
time all or any part of any payment received by Landlord from Tenant, Guarantor,
another guarantor, or any other person under or with respect to the Lease
Agreement or this Guaranty is refunded or rescinded pursuant to any court order
(including any court order arising out of the insolvency, bankruptcy, or
reorganization of Tenant, Guarantor or any other guarantor), then the
Guarantor’s obligations under this Guaranty shall, to the extent of the payment
refunded or rescinded, be deemed to have continued in existence, notwithstanding
previous receipt of payment by Landlord, regardless of any contrary action by
Landlord, as though such previous payment to Landlord had never occurred (and
such contrary action had not been taken). This Guaranty is not affected or
limited in any manner if recovery against Tenant or another guarantor is
otherwise unenforceable against Tenant (if it would have been enforceable
against Guarantor had it not assigned the Lease), or if any of the Guaranteed
Obligations arises from transactions which may be voidable as the result of
bankruptcy, insolvency, fraudulent conveyance, receivership, or offsets not
arising out of the Lease. This Guaranty shall not be affected or limited in any
manner by whether Tenant may be liable, with respect to the Guaranteed
Obligations individually, jointly with others, primarily, or secondarily.
     Except as set forth below, this Guaranty shall not be affected or limited
in any manner by (a) any assignment of, or any modification or amendment (by
agreement, course of conduct, or otherwise) to, all or any portion of any lease,
agreement, instrument, or document with respect to or that evidences the
Guaranteed Obligations, or (b) the renewal, extension, or modification, at any
time, of any of the Guaranteed Obligations. By this Guaranty, Guarantor
guarantees Tenant’s performance of the Guaranteed Obligations as so amended,
assigned, renewed, extended, or modified, whether or not the amendment,
assignment, renewal, extension, or modification is made with the consent of or
notice to Guarantor; provided, however, and notwithstanding any other provision
of this Guaranty, except for extensions and expansions contemplated by the Lease
as of the date of this Guaranty, Guarantor’s obligations under this Guaranty
will not extend to extension terms or expansion premises added to the Lease by
any amendments to the Lease for which Guarantor’s written consent was not
obtained.
     If Tenant defaults with respect to any of the Guaranteed Obligations, and
if Guarantor does not satisfy Tenant’s obligations immediately upon its receipt
of written notice of such default from Landlord, Landlord may, at its election,
proceed immediately against Guarantor (as if such default arose from the direct
and primary obligation of the Guarantor), any other guarantor, or Tenant, or any
combination of Tenant, Guarantor, and any other guarantor. In the event of any
default under this Guaranty, an action or actions may be brought and prosecuted
against Guarantor, whether or not Tenant or any other guarantor is joined in
such action(s) or a separate action or

3.



--------------------------------------------------------------------------------



 



actions are brought against Tenant or any other guarantor. Landlord may maintain
successive actions for separate defaults. Unless and until the Guaranteed
Obligations have been fully satisfied or waived in writing by Landlord,
Guarantor will not be released from its obligations under this Guaranty
irrespective of (i) the exercise by Landlord of any of Landlord’s rights or
remedies (including compromise or adjustment of the Guaranteed Obligations or
any part thereof), (ii) any release by Landlord of Tenant or any other
guarantor, (iii) any such action or any number of successive actions, or
(iv) the satisfaction by Guarantor of any liability under this Guaranty incident
to a particular default (except as to the amounts so satisfied).
     Guarantor waives all rights afforded a surety or guarantor under applicable
law, including all benefits it may otherwise be entitled to under California
Civil Code Sections 2787 through 2855, and similar laws, and waives each of the
following: (a) all rights to require Landlord, as a condition to Landlord’s
exercise of any of its rights under this Guaranty, to (i) proceed against Tenant
or any other guarantor, (ii) perfect, retain, protect, proceed against, or
exhaust any security that Landlord holds or may hold from Tenant, or
(iii) pursue any other remedy in Landlord’s power; (b) all defenses to its
obligations under this Guaranty by reason of any disability of Tenant or any
other person(s), including the incapacity, lack of authority, death, or
disability of Tenant or any other person(s) or the failure of Landlord to file
or enforce a claim against the estate (in administration, bankruptcy or any
other proceeding) of Tenant or any other person(s); (c) all defenses and rights
to exoneration under this Guaranty, including all rights under California Civil
Code Section 2819 and similar laws, based on any alteration, modification,
compromise, renewal, extension, or assignment of the Lease or any of the
Guaranteed Obligations, whether done with or without the knowledge or consent of
Guarantor, and Guarantor grants Landlord the right to take any such action
relative to the Guaranteed Obligations without the knowledge or consent of
Guarantor without in any manner affecting the liability of Guarantor under this
Guaranty; provided, however, and notwithstanding any other provision of this
Guaranty, except for extensions and expansions contemplated by the Lease as of
the date of this Guaranty, Guarantor’s obligations under this Guaranty will not
extend to extension terms or expansion premises added to the Lease by any
amendments to the Lease for which Guarantor’s written consent was not obtained;
(d) all other defenses based on the termination of Tenant’s liability from any
cause or the impairment of any other collateral or security for the Guaranteed
Obligations (except to the extent Guarantor would be permitted to assert such
defense if it had not assigned the Lease and remained the Tenant and primary
obligor); (e) all duties Landlord may have to investigate the authority of any
representative, or purported representative, of Tenant to incur any obligation
or enter into any agreement on behalf of Tenant; (f) all rights of subrogation,
indemnity, contribution, and reimbursement against Tenant or any other
guarantor, and (g) all rights it may otherwise attain by reason of Landlord’s
failure to enforce, or delay in enforcing, any of Landlord’s rights with respect
to the Guaranteed Obligations (except to the extent Guarantor would be permitted
to assert such defense if it had not assigned the Lease and remained the Tenant
and primary obligor). Guarantor subordinates to Landlord all of the Guarantor’s
rights to participate in any security now or later held by Landlord. Guarantor’s
waivers under this Guaranty of its rights of subrogation, reimbursement,
contribution, and indemnity against Tenant and any other guarantors terminate on
the first day after the first anniversary of the date on which all obligations
in favor of Landlord and Tenant under the Lease and this Guaranty are satisfied
in full. Guarantor waives all any notice of acceptance of this Guaranty, which,
upon execution by Guarantor, shall immediately be binding upon Guarantor.
     All rights, powers and remedies of Landlord under this Guaranty shall be
cumulative and not alternative and such rights, powers and remedies shall be in
addition to all rights, powers and remedies given to Landlord by law.
     If Guarantor is adjudged to remain fully and primarily liable under the
Lease as if it had not assigned the Lease and that Guarantor is not entitled to
any defenses afforded to sureties or guarantors (but only to the same defenses
it had as Tenant), then this Guaranty will become void.
     In no way is this Guaranty to be construed as guarantying the performance
of an assignee’s or subtenant’s additional obligations beyond those contemplated
by the Lease (such as an increased rent agreed to be paid by a subtenant to
Guarantor).
     Guarantor represents and warrants that the following are accurate and
complete as of the date of this Guaranty and shall be true at all times in the
future while this Guaranty is outstanding: (i) Tenant has paid good and valuable
consideration for this Guaranty, the receipt of which is hereby acknowledged;
(ii) Landlord has made no

4.



--------------------------------------------------------------------------------



 



representation to Guarantor as to the creditworthiness or financial condition of
Tenant; and (iii) Guarantor has carefully read and negotiated all provisions of
this Guaranty and has consulted with its own independent and competent legal
counsel in connection therewith.
     Guarantor represents that it has the resources, access, and opportunity to
remain informed at all times of the financial status of Tenant and of all other
material information relative to the Lease and Guarantor’s obligations under
this Guaranty; and Guarantor covenants to remain informed relative to all such
matters as long as this Guaranty remains in effect. On the basis of the
foregoing, Guarantor waives any obligation that Landlord might otherwise have as
a condition to enforcing Guarantor’s obligations under this Guaranty, to keep
Guarantor informed relative to any information regarding the Tenant or any
security for the Lease.
     In the event of Tenant’s insolvency or the disposition of the assets of
Tenant, through bankruptcy, by an assignment for the benefit of creditors, by
voluntary liquidation, or otherwise, the assets of Tenant applicable to the
payment of all claims of Landlord and of Guarantor shall be paid to Landlord and
shall be first applied by Landlord to the Guaranteed Obligations. Guarantor
assigns to Landlord all claims that Guarantor may have or acquire against Tenant
or any assignee or trustee in bankruptcy of Tenant; but, such assignment will be
effective only for the purpose of assuring to Landlord full payment and
performance of all of the Guaranteed Obligations. Guarantor authorizes Landlord
to, from time to time, execute and file, on Guarantor’s behalf, financing
statements and continuation statements and to execute such other documents and
to take such other action as Landlord deems necessary or appropriate to perfect,
preserve and enforce Landlord’s rights under this Guaranty.
     All of the provisions of Section 20.1 through 20.10, 20.18 and 20.20 of the
Lease are incorporated into and repeated here in this Guaranty, but with each
reference to “Tenant” replaced with “Guarantor” and each reference to “this
Lease” replaced with “this Guaranty”.
     This Guaranty is dated as of                     .

     
GUARANTOR:
  [Guarantor’s signature here]

5.



--------------------------------------------------------------------------------



 



EXHIBIT F
Intentionally Omitted.

6.



--------------------------------------------------------------------------------



 



EXHIBIT G- Sample Estoppel
ESTOPPEL CERTIFICATE
To:                                          and its lenders, owners, and their
assignees (collectively, “Beneficiaries”)
From: Neurocrine Biosciences, Inc., a Delaware limited liability company
(“Tenant”)
Re: Lease Agreement dated                     , 2007, between DMH Campus
Investors, LLC, as Landlord, and Tenant, as Tenant, as amended by
                                         (collectively, the “Lease”), with
respect to the premises (the “Premises”) commonly known as 12780 and 12790 El
Camino Real in the City of San Diego, County of San Diego, California, more
particularly described as [inert legal description here] (“Property”).
Tenant represents and warrants for the benefit of Beneficiary that as of
                    , 20                    :
     1. Tenant is the present owner and holder of the tenant’s interest under
the Lease and the interest of Tenant in the Lease has not been assigned, sublet,
or encumbered, except as follows                     . A correct and complete
copy of the Lease (including all modifications, amendments, supplements, side
letters, guaranties, addenda and riders of and to it) is attached to this
Certificate as Schedule 1. The Lease constitutes the entire agreement between
Tenant and Landlord with respect to the Premises. Tenant’s current notice
address is set forth in the Lease. The size of the Premises is approximately
                     rentable square feet. No person or entity other than Tenant
is in possession of the Premises or any portion of the Premises, except as
follows                     . Tenant has not assigned the Lease or subleased the
Premises or any portion of the Premises and has not committed or agreed to enter
into any such assignment or sublease, except as follows                     .
     2. The Commencement Date was                     , 2007, and the Term of
the Lease will expire on                     . Tenant has no option or right to
renew, extend or cancel the Lease, or to lease additional space in or around the
Premises, or to purchase any a portion of the Property or Adjacent Parcel, other
than the following                                          .
     3. The Monthly Rental currently payable under the Lease is
$                     and such rent has been paid through                     ,
20                    . Tenant has paid operating expense charges of $
                     for year-to-date 20___, and pays $                      per
month for such estimated charges along with each month’s Monthly Rental payment.
Tenant is not entitled to any credit against any rent or other charge or rent
concession under the Lease. No rental payments have been made more than one
month in advance. Landlord has not, as an inducement, assumed any of Tenant’s
lease obligations and has made no agreements with Tenant covering free rent,
partial rent, rebate of rental payments or any other type of rental concession
except as described in the Lease. Tenant has obtained all insurance required of
Tenant under the Lease, and all premiums have been paid. The current unapplied
balance of Tenant’s Security Deposit is $                      and currently has
an effective Letter of Credit supporting the Lease issued to Landlord in the
amount of $                     ..
     4. Landlord has no construction obligations and Tenant has accepted the
Premises subject to no conditions. No party is in default under the Lease and no
event has occurred which, with the giving of notice or passage of time, or both,
would constitute such a default. Tenant is not the subject of any bankruptcy or
other voluntary or involuntary proceeding, in or out of court, for the
adjustment of

7.



--------------------------------------------------------------------------------



 



debtor-creditor relationships. The undersigned is unaware of any leaks, defects,
malfunctions, or other problems with the Property.
     5. The undersigned acknowledge the right of the Beneficiaries and their
respective successors and assigns to rely on the statements and representations
of Tenant contained in this Certificate, and further understands that the
purchase and financing of the Property will be made in material reliance on this
Certificate. The undersigned is authorized by all necessary action of Tenant to
execute this Tenant Estoppel Certificate on behalf of Tenant. For the next
60 days, Tenant may not permit any change to the foregoing information without
first notifying Beneficiary in writing.
Tenant: Neurocrine Biosciences, Inc., a Delaware limited liability company

                  By:                               ,
its                                       &nb sp;             

[Attach Schedule 1 to Certificate: Lease with all amendments, side-letters,
etc.]

8.



--------------------------------------------------------------------------------



 



EXHIBIT H
Landlord’s Fixtures and Personal Property
BUILDING ONE

          ROOM #   ROOM NAME   ASSET
1026
  KITCHEN OFFICE   Cafeteria PC Server and Software
1031
  SERVERY   Air Curtain Merchandiser
1046
  SERVER ROOM   CCTV System
1046
  SERVER ROOM   HVAC Equipment
1046
  SERVER ROOM   Public Address System
1046
  SERVER ROOM   Security Access System
1054
  SEMINAR ROOM   Audio Visual Systems
3068
  BOARD ROOM   Audio Visual Systems
1010/10011/1053/1054/3068
  CONFERENCE ROOMS   Drop Down Projection Screens
1022/1029/1030/1031
  CAFETERIA/SERVERY   Cafeteria Equipment and Furniture
1047/2004/3004
  TELCO   Patch Panels, Wiring Infrastructure
ALL
  ALL OFFICES   Window Treatments
G1/2019/3015/3069
  FILE ROOMS   High Density Filing Systems

BUILDING TWO

          ROOM #   ROOM NAME   ASSET
1004
  CHEMISTRY   2 Walk-in Fume Hoods
1004
  CHEMISTRY   9X Fume Hoods
1004
  CHEMISTRY   Fume Hood Fire Suppression System
1005
  CHEMISTRY   4X Walk-in Fume Hoods
1005
  CHEMISTRY   3X Fume Hoods
1005
  CHEMISTRY   Fume Hood Fire Suppression System
1032
  CHEMISTRY   Fume Hood
1044
  CHEMISTRY   2X Fume Hood
1047
  CHEMICAL STORAGE   Automated Solvent Delivery System
1047
  CHEMICAL STORAGE   Solvent Waste Collection System
1071
  TELCO   Patch Panels, Wiring Infrastructure
2024
  CHEMISTRY   8X Fume Hoods
2025
  CONFERENCE   Drop Down Projection Screen
2026
  GLASS WASH   Fume Hood
2026
  GLASS WASH   Autoclave
2027
  CHEMISTRY   8X Fume Hoods
2028
  CHEMISTRY   8X Fume Hoods
2043
  CHEMISTRY   Fume Hood
2043
  CHEMISTRY   Walk-in Fume Hood
2047
  TELCO   Patch Panels, Wiring Infrastructure
2057
  BIOLOGY   Cold Room
2056
  BIOLOGY   2X Fume Hood
3011
  CHEMISTRY   Fume Hood
3011
  CHEMISTRY   Walk-in Fume Hood

9.



--------------------------------------------------------------------------------



 



          ROOM #   ROOM NAME   ASSET
3031
  CHEMISTRY   9X Fume Hoods
3034
  CHEMISTRY   9X Fume Hoods
3039
  CHEMISTRY   9X Fume Hoods
3042
  CHEMISTRY   2X Fume Hoods
3050
  CHEMISTRY   Fume Hood
3052
  TELCO   Patch Panels, Wiring Infrastructure
3055
  BIOLOGY   Fume Hood
3059
  CHEMISTRY   Fume Hood
3066
  BIOLOGY   Cold Room
3078
  BIOLOGY   3X Fume Hoods
3105
  BIOLOGY   1 Fume Hood
1088/1089
  VIVARIUM WASH ROOM   Autoclave
1088/1089
  VIVARIUM WASH ROOM   Cage Washer
2000/2001/3001
  LIBRARY   Library Shelving, Bookcases
2019/2020
  CHEMISTRY   2X Fume Hoods
ALL
  ALL OFFICES   Window Treatments
G1-02
  EQUIPMENT   Deionized Water System
G1-02
  EQUIPMENT   House Vacuum System
Multiple
  ALL CHEMISTRY LABS   Phoenix Control Valves and Equipment
Multiple
  ALL LABORATORIES   Laboratory Casework, Integrated Shelving, Sinks
Site
  MECHANICAL YARD   Emergency Diesel Generator

10.



--------------------------------------------------------------------------------



 



                ELECTRICAL   WATER   WASTE   GAS     MK.     QTY     DESCRIPTION
  FLAMPS   KW   HP   VOLTS   PHASE   DIRECT   PLUG   COLD   HOT   DIRECT  
INDIRECT   SIZE   KBTUH   REMARKS STATUS
1
    1     GREASE INTERCEPTOR                                                    
                      PROVIDED GENERAL CONTRACTOR VERIFY LOCATION AND CAPACITY  
2
    1     WATER HEATER                                               X          
    X     X     VERIFY LOCATION AND SPECIFICATION W./PLUMBING ENGINEER
3
    1     MOP SINK W./FAUCET                                               1/2*
  1/2*   2*                   NON-POROUS FLOOR MOUNTED TYPE WITH VACUUM BREAKER
(ILLEGIBLE)  
4
    1     MOP AND BROOM RACK                                                    
                      PROVIDED BY G.C.
5
    1     JANITORIAL CABINET                                                    
                      STAINLESS STEEL CABINET PROVIDED BY KEC  
6
    1     AIR CURTAIN   8.7EA.                   120VEA.     1     ⓙ            
                      PROVIDED BY KEC. INSTALLED BY G.C
7
    1L     EMPLOYEE’S LOCKER                                                    
                      PROVIDED BY G.C.  
8
    1     W.I. FREEZER W./LIGHTING     5.0                     120V     1     ⓙ
                                  N.S.F. AND U.L. LISTED PRE-FABRICATED G.I.
PANEL
9
    1     W.I. FREEZER CONDENSER     12.0       1       3/4     208V     1     ⓙ
                                  VERIFY LOCATION OF THE CONDENSER  
10
    1     W.I. FREEZER COIL(FAN)   VER.                   208V     1     ⓙ      
            3/4*               DRAINS TO FLOOR SINK
11
    1L     W.I. FREEZER SHELVING                                                
                          EPOXY FINISH  
12
    1     W.I. COOLER W./LIGHT     5.0                     120V     1     ⓙ    
                              N.S.F. AND U.L. LISTED PRE-FABRICATED G.I. PANEL
13
    1     W.I. COOLER CONDENSER     9.8       1             208V     1     ⓙ    
                              VERIFY LOCATION OF THE CONDENSER  
14
    1     W.I. COOLER COIL(FAN)     3.0                     120V     1     ⓙ    
              3/4*               DRAINS TO FLOOR SINK
15
    1     W.I. COOLER SHELVING                                                  
                        EPOXY FINISH  
16
    -     -SPARE NUMBER-                                                        
                   
17
    -     -SPARE NUMBER-                                                        
                     
18
    1     3-COMP. POT SINK W./FAUCET                                            
  1/2*   1/2*       1 1/2*               (ILLEGIBLE)
19
    1     PRE-RINSE W./ADD ON FAUCET                                            
  1/2*   1/2*                          
20
    1     WALL SHELF                                                            
              STAINLESS STEEL
21
    1     WORK TABLE                                                            
              STAINLESS STEEL  
22
    1     POT AND PAN SHELF                                                    
                      W./EPOXY FINISH
23
    1     WORK TABLE                                                            
              STAINLESS STEEL  
24
    1     OVER HEAD POT RACK                                                    
                      STAINLESS STEEL
25
    1     OVER SHELF                                                            
              STAINLESS STEEL  
26
    -     -SPARE NUMBER-                                                        
                   
27
    -     -SPARE NUMBER-                                                        
                     
28
    1     PREP SINK W./FAUCET                                               1/2*
  1/2*       1 1/2*               STAINLESS STEEL, MEETS EHP -333, DRAINS TO
FLOOR SINK
29
    1     PREP SINK TABLE                                                      
                    STAINLESS STEEL  
30
    1     WALL SHELF                                                            
              STAINLESS STEEL
31
    1     FOOD SLICER     3.0                     120V     1         δ          
                       
32
    1     HAND SINK W./SPLASH GD.                                              
1/2*   1/2*   1 1/2*                   SOAP AND TOWEL DISPENSER PROVIDED BY
GENERAL CONTRACTOR
33
    -     -SPARE NUMBER-                                                        
                     
34
    -     -SPARE NUMBER-                                                        
                   
35
    1     MIXER     8.2                     120V     1         δ                
                 
36
    1     MIXER STAND                                                          
                STAINLESS STEEL
37
    1     WALL SHELF                                                            
              STAINLESS STEEL  
38
    1     WORK TABLE                                                            
              STAINLESS STEEL
39
    1     WORK COUNTER                                                          
                STAINLESS STEEL  
40
    1     FLOOR TROUGH                                                       2*
                  STAINLESS STEEL, PROVIDED BY KEC, INSTALLED BY G.C.
41
    1     SOUP KETTLE W./STAND     3.0                     120V     1         δ
  1/2*   1/2*       3/4*   3/4*     33.0     DRAINS TO FLOOR SINK(FUTURE ITEM)  
42
    1     CONVECTION STEAMER     5.0                     120V     1         δ  
1/4*   EA.       1-1/4*   1/2*     75.0     DRAINS TO FLOOR SINK
43
          R.O. WATER FILTRATION SYSTEM     5.0                     120V     1  
      δ   1/2*                           (ILLEGIBLE)  
44
    -     -SPARE NUMBER-                                                        
                   
45
    -     -SPARE NUMBER-                                                        
                     
46
    1     EXHAUSHT HOOD W./LIGHT     4.0                     120V     1     ⓙ  
                                V.L. LISTED, STAINLESS STEEL
47
    1     EXHAUSHT BLOWER   VER.                   208V     1     ⓙ            
                      VERIFY LOCATION ON ROOF, PROVIDED BY MECH. CONTRACTOR  
48
    1     MAKE-UP AIR SYSTEM   VER.                   208V     1     ⓙ          
                  .     VERIFY LOCATION ON ROOF, PROVIDED BY MECH. CONTRACTOR
49
    1     RANGE W./OVEN                                                        
      3/4*     215.0        
50
    1     WALL FLASHING                                                        
                  STAINLESS STEEL
51
    1L     QUICK GAS DISCONNECT KITS                                            
                              VERIFY QUANTITIES AND SIZES  
52
    1     DOUBLE DECK CONV, OVEN                                                
              3/4*EA     62.0     STAINLESS STEEL
53
    1     WALL SHELF                                                            
              STAINLESS STEEL  
54
    1     FIRE PROTECTION SYSTEM   VER.                   120V     1     ⓙ      
                            (ILLEGIBLE)
55
    1     WALL SHELF                                                            
              STAINLESS STEEL  
56
    1     FOOD PROCESSOR     12.0               1.0     120V     1         δ    
                           
57
    -     -SPARE NUMBER-                                                        
                     
58
    -     -SPARE NUMBER-                                                        
                   
59
    1     REACH-IN REFRIGERATOR     10.8                     120V     1        
δ                               SELF-CONTAINED  
60
    1L     DRY STORAGE SHELVING                                                
                          MIN, 98 LIN,FEET, W/EPOXY FINISH
61
    1L     B-I-B SYSTEM                                                        
                  PROVIDED BY PURVEYOR  
62
    1     FLOOR TROUGH                                                       2*
                  STAINLESS STEEL, PROVIDED BY KEC, INSTALLED BY G.C.
63
    1     ICE MAKER     13.8                     200V     1         δ       3/8*
      3/4*               DRAINS TO FLOOR SINK  
64
    1     ECE BIN                                                           3/4*
              DRAINS TO FLOOR SINK
65
    1     WATER FILTER                                               1/2*      
                    FOR ICE MAKER  
66
    -     - SPARE NUMBER -                                                      
                     
67
    -     - SPARE NUMBER -                                                      
                       
68
    1     REF. PIZZA PREP UNIT     0.7                     120V     1         δ
                              SELF-CONTAINED
69
    1     WORK TABLE                                                            
              STAINLESS STEEL  
70
    1     ELECTRICAL OVEN   VER.                   208V     1         δ        
                      COUNTER TOP FOR BAKING ONLY
71
    1     WALL SHELF                                                            
              STAINLESS STEEL  
72
    1     HAND SINK W./SPLASH GD.                                              
1/2*   1/2*   1/2*                   SOAP AND TOWEL DISPENSER PROVIDED BY
GENERAL CONTRACTOR
73
    1     FOOD HOLDING CABINET     16.6                     120V     1         δ
                                 
74
    1     FOOD HOLDING CABINET     16.6                     120V     1         δ
                               
75
    -     - SPARE NUMBER-                                                      
                       
76
    -     - SPARE NUMBER-                                                      
                     
77
    1     WORK COUNTER                                                          
                STAINLESS STEEL  
78
    1     WALL SHELF                                                            
              STAINLESS STEEL
79
    1     GRIDDLE W./HOT PLATE                                                  
            3/4*     150.0        
80
    1     REFRIGERATED STAND     10.0                     120V     1         δ  
                            SELF-CONTAINED

11.



--------------------------------------------------------------------------------



 



                                                                               
  ELECTRICAL   WATER   WASTE   GAS         MK.   QTY   DESCRIPTION   FLAMPS   KW
  HP   VOLTS   PHASE   DIRECT   PLUG   COLD   HOT   DIRECT   INDIRECT   SIZE  
KBTUH   REMARKS   STATUS 81   1   GAS CHAR-BROLER                              
                3/4*   20.0   GAS RADIANT     82   1   WALL FLASHING            
                                          STAINLESS STEEL     83   1L   GAS
QUICK DISCONNECT KITS                                                      
VERIFY LOCATION AND SIZES     84   1   DUMP STATION W./HEAT LAMP   7.3          
120V   1       δ                                 85   1   FRYER W./ FILTRATION
SYSTEM   10.0           120V   1       δ                   1/2*   110.0        
86   -   -SPARE NUMBER-                                                        
    87   -   -SPARE NUMBER-                                                    
        88   1   EXHAUST HOOD W./LIGHT   4.0           120V   1   o            
                  U.L.LISTED, STAINLESS STEEL     89   1   EXHAUST BLOWER   VER.
          208V   1   o                               VERIFY LOCATION ON ROOF,
PROVIDED BY MECH.CONTRACTOR     90   1   MAKE - UP AIR SYSTEM   VER.          
200V   1   o                               VERIFY LOCATION ON ROOF, PROVIDED BY
MECH.CONTRACTOR     91   1   FIRE PROTECTION SYSTEM   VER.           120V   1  
o                               VERIFY LOCATION ON ROOF     92   1   WORK
COUNTER                                                       STAINLESS STEEL  
  93   1   WALL SHELF                                                      
STAINLESS STEEL     94   1   REACH - IN FREEZER   10.0           120V   1      
δ                           SELF - CONTAINED     95   -   - SPARE NUMBER-      
                                                      96   -   -SPARE NUMBER-  
                                                          97   1   HAND SINK
W./SPLASH GO.                               1/2*   1/2*   1/2*              
SOAP AND TOWEL DISPENSER PROVIDED BY GENERAL CONTRACTOR     98   1   WORK
COUNTER                                                       STAINLESS STEEL  
  99   1   WALL SHELF                                                      
STAINLESS STEEL     100   1   CONDIMENT COUNTER                                
                      VERIFY PHESH     101   1L   CONDIMENT COUNTER            
                                          (ILLIGIBLE)     102   1L   CONDIMENT
COUNTER                                                             103   -  
-SPARE NUMBER-                                                             104  
-   -SPARE NUMBER-                                                            
105   -   -SPARE NUMBER-                                                        
    106   1   HEATED CABINET DISPLAY   9.4           120V   1       δ          
                      107   1   HEATED CABINET DISPLAY   6.5           120V   1
      δ                                 108   1   SPECIALITY COUNTER            
                                                109   1   TRAY SLIDE            
                                          STAINLESS STEEL     110   2   FILLER
FAUCET                                   1/2*EA.                         111   1
  SNEEZE GUARD                                                       (ILLEGIBLE)
    112   1   HOT FOOD WELL   18.0           208V   1   o                   1/2*
          DRAIN TO FLOOR SINK     113   2   HEATED PLATE DISPENSER   5.0EA.    
      120V   1       δ                                 114   1   SOUP WARMER  
3.4           208VEA.   1   o                   1/2*           DRAIN TO FLOOR
SINK     115   1   SOUP WARMER   3.4           208VEA.   1   o                  
1/2*           DRAIN TO FLOOR SINK     116   1   SOUP WARMER   3.4          
208VEA.   1   o                   1/2*           DRAIN TO FLOOR SINK     117   -
  -SPARE NUMBER -                                                            
118   -   -SPARE NUMBER -                                                      
      119   1L   SOUP BOWL DISPLAY                                              
              120   1   DUAL TEMP WELL   17.0           120/208V   1       δ    
          1*           DRAIN TO FLOOR SINK     121   2   HEATED PLATE DISPENSER
  5.0EA.           120V   1       δ                                 122   1  
GRILL SERVICE COUNTER                                                      
STAINLESS STEEL     123   1   TOASTER   8.4           208V   1       δ          
                      124   1   REFRI, SANDWICH PREP UNIT   9.0           120V  
1       δ                           SELF-CONTAINED     125   1L   SNEEZE GUARD  
                                                    MEETS EHP-885     126   2  
HEATED PLATE DISPENSER   5.0EA.           120V   1       δ                      
          127   -   -SPARE NUMBER -                                            
                128   -   -SPARE NUMBER -                                      
                      129   1   TRAY SLIDE                                      
                STAINLESS STEEL     130   1   WATER FILLER FAUCET              
                    1/2*                         131   1   HOT FOOD WELL   15.0
          208VEA.   1   o                   1/2*           DRAIN TO FLOOR SINK  
  132   1L   SNEEZE GUARD                                                      
MEETS EHP-885. VERIFY SIZE     133   1   HOT FOOD WELL   15.0           208VEA.
  1   o                   1/2*           DRAIN TO FLOOR SINK     134   1   HOT
ENTRÉE COUNTER                                                       STAINLESS
STEEL     135   2   HEATED PLATE DISPENSER   5.0EA.           120V   1       δ  
                              136   1   SNEEZE GUARD W./LIGHT   13.2          
120V   1   o                               MEETS EHP-885. VERIFY SIZE     137  
1   HEATED SHELF   14.0           120V   1       δ                              
  138   2   HEATED PLATE DISPENSER   5.0EA.           120V   1       δ          
                      139   1   TRAY COUNTER                                    
                        140   1   TRAY DISPLAY                                  
                          141   -   -SPARE NUMBER-                              
                              142   -   -SPARE NUMBER-                          
                                  143   3   PLATE DISPENSER                    
                                        144   1L   TRAY SLIDE                  
                                          145   1   DROP-IN COLD PAN   7.0      
    120V   1       δ           1/2*               DRAIN TO FLOOR SINK     146  
1L   SNEEZE GUARD                                                       MEETS
EHP-885, VERIFY SIZE     147   1   SALAD BAR COUNTER                            
                          (ILLIGIBLE)     148   1   DROP-IN COLD PAN   7.0      
    120V   1       δ           1/2*               DRAIN TO FLOOR SINK     149  
-   -SPARE NUMBER-                                                            
150   -   -SPARE NUMBER-                                                        
    151   1   BEVERAGE COUNTER                                                  
          152   1L   TRAY SLIDE                                                
      STAINLESS STEEL     153   1   CUP DISPENSER                              
                              154   1   COFFEE MAKER   20.0           120/208V  
1       δ   1/4*                       SELF-CONTAINED     155   1   SELF-SERVICE
ESPRESSD   17.0           208V   1       δ   1/2*       1/2*               DRAIN
TO FLOOR SINK     156   1   POWDER DRINK MACHINE   15.0           120V   1      
δ   1/4*                       SELF-CONTAINED     157   1   GLASS DISPENSER    
                                                        158   1   ICED TEA
MAKER/DISPENSER   15.0           120V   1       δ   1/4*                      
SELF-CONTAINED     159   1   SOFT DRINK DISPENSER   6.0           120V   1      
δ           1/2*               SELF-SERVICE W./PUSH BUTTOM TYPE,DRAINS TO FLOOR
SINK     160   -   -SPARE NUMBER-                                              
              161   -   -SPARE NUMBER-                                          
                  162   1   CARBONATER   5.0           120V   1       δ   1/2*  
    X               DRAINS TO FLOOR SINK, SEE HEALTH NOTE FOR BP VALUE DETAIL  
 

12.



--------------------------------------------------------------------------------



 



FOOD SERVICE EQUIPMENT SCHEDULE
     

                                                                               
  ELECTRICAL   WATER   WASTE   GAS         MK.   QTY   DESCRIPTION   FLAMPS   KW
  HP   VOLTS   PHASE   DIRECT   PLUG   COLD   HOT   DIRECT   INDIRECT   SIZE  
KBTUH   REMARKS   STATUS
163
  1   JUICE DISPENSER   10.0           120V   1       δ                        
  SELF-CONTAINED    
164
  1   SOFT SERVE CONE DISPENESER                                                
           
165
  1   SOFT SERVE MACHINE   35.0           206V   1   ⓙ                          
    SELF-CONTAINED    
166
  1   TOPPING CONTAINER                                                        
   
167
  1   REF. MERCHANDISER   10.0           120V   1       δ                      
    SELF-CONTAINED    
168
  1   REF. MERCHANDISER   10.0           120V   1       δ                      
    SELF-CONTAINED    
169
  -   - SPARE NUMBER-                                                          
 
170
  -   - SPARE NUMBER-                                                          
 
171
  1   CASH REGISTER   5.0           120V   1       δ                          
PROVIDED BY OWNER    
172
  1   CASHIER COUNTER                                                      
CUSTOM MILLWORK    
173
  1   TRAY SLIDE                                                       CUSTOM
STAINLESS STEEL    
174
  2   TRAY SLIDE                                                       CUSTOM
STAINLESS STEEL    
175
  1   CASHIER COUNTER                                                      
CUSTOM MILLWORK    
176
  1   CASH REGISTER   5.0           120V   1       δ                          
PROVIDED BY OWNER    
177
  -   - SPARE NUMBER -                                                          
 
178
  -   - SPARE NUMBER -                                                          
 
179
  1L   DISH CART                                                            
180
  1   HAND SNK                               1/2*   1/2*   1 1/2*              
SOAP AND TOWEL PROVIDED BY G.C    
181
  1   HOSE REAL                               1/2*   1/2*                  
VERIFY HT.    
182
  1   POWER DISHTABLE   10.0           208V   3   ⓙ       1/2*           1*    
      DRAINS TO FLOOR SINK    
183
  1   GARBAGE DISPOSAL   13.8       5   208V   3   ⓙ       1/2*       2*        
      DIRECT WASTE    
184
  1   DISHTABLE TROUGH                                                          
 
185
  1   HOSE REAL                               1/2*   1/2*                  
VERIFY HT.    
186
  1   MOBILE SOAKING SINK                                                      
     
187
  1   MOBILE RACK /WORK STATION                                                
           
188
  -   - SPARE NUMBER-                                                          
 
189
  -   - SPARE NUMBER-                                                          
 
190
  1   U.L. PANT DUCT STEAM HOOD                                                
      U.L. LISTED, STAINLESS STEEL    
191
  1   EXHAUST BLOWER   VER.           120V   1   ⓙ                              
VERIFY LOCATION    
192
  1   MAKE-UP AIR SYSTEM   VER.           120V   1   ⓙ                          
    VERIFY LOCATION    
193
  1   DISHWASHER   45.1           450V   3   ⓙ           3/4*       3*          
DRAINS TO FLOOR SINK, WITH A LEGAL AIR CAP    
194
  1   BOOSTER HEATER   54.0           480V   3   ⓙ           3/4*       X      
    RELIEF VALVE, DRAINS TO FLOOR SINK    
195
  1   POWER CLEAN DISHTABLE                                                    
  STAINLESS STEEL    
196
  1   DISH RACK                                                       W./EPOXY
FINISH    
197
  1   CONTROL PANEL FOR POWER DISHTABLE   10.0           208V   1   ⓙ          
                         
 
          10.0           208V   1   ⓙ                                    

13.



--------------------------------------------------------------------------------



 



(FLOOR MAP) [a36358a3635811.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Standards for Exit Assessment
The following minimum studies and assessments to be conducted in accordance with
the applicable portions of ASTM Standards for Phase I Environmental Assessments
adopted on November 1, 2005, as may be changed by applicable authority, subject
to follow-up testing if warranted by the following:

A.   The following assessments and inspections:

  1.        “Interior and Exterior Site Assessment” consisting of a visual
inspection of all surfaces (including, without limitation, floors, walls,
ceiling tiles, benches, sinks, interior cabinets, exterior areas, and fume
hoods) for signs of contamination and deterioration. Visual inspection of all
bench and hood sinks and readily accessible drain lines for signs of
deterioration, loss of integrity and leakage. The Interior and Exterior Site
Assessment shall include detailed written documentation of all observations and
dated photos to document the existing condition thereof.     2.        Visual
Inspection of Wastewater Collection System piping exclusively serving the
Premises for any breaks in or degradation of such piping systems, or any
accumulated Hazardous Materials.     3.        Assessment of biological waste
storage unit and any hazardous or radioactive waste storage units, including
governmental disclosures and decontamination certificates relating to the same.
    4.        In order to verify that there is no contamination of the
laboratory hoods and exhaust system, an inspection shall be made consisting of
an inspection of the laboratory hoods and exhaust system with detailed
documentation of all observances, including without limitation, observed solids,
liquids, odors or Hazardous Materials entrapment. Such inspection shall include
inspection of the roof area to determine the existence of any deterioration from
condensation of Hazardous Materials produced by Tenant in the exhaust system
that causes such deterioration.

B. The Assessment Criteria shall also include such sampling and testing as the
consultant reasonably recommends based upon his or her observations, including
post-cleanup sampling to verify absence of Hazardous Materials.

 



--------------------------------------------------------------------------------



 



EXHIBIT J
PURCHASE AGREEMENT and ESCROW INSTRUCTIONS
[TO BE ATTACHED]

 